Exhibit 10.20

SUBLEASE

BETWEEN

TWITTER, INC.

AND

SOLID BIOSCIENCES, LLC

141 Portland Street, Cambridge, Massachusetts

Fifth (5th) Floor

 



--------------------------------------------------------------------------------

SUBLEASE

THIS SUBLEASE (“Sublease”) is entered into as of January 30, 2018 (the
“Effective Date”), by and between TWITTER, INC., a Delaware corporation
(“Sublandlord”) and SOLID BIOSCIENCES, LLC, a Delaware limited liability company
(“Subtenant”), with reference to the following facts:

A. Pursuant to that certain Lease dated as of September 10, 2013 (the “Original
Master Lease”), as amended by that certain First Amendment to Lease Agreement
dated as of January 24, 2018 (the “First Amendment”) (as amended, the “Master
Lease”),Kendall Square Entity, Inc. (“Landlord”), as Landlord, leases to
Sublandlord, as Subtenant, certain space (the “Master Lease Premises”)
consisting of 47,631 rentable square feet (“RSF”) and consisting of 15,877 RSF
on the fifth (5th) floor of the Building (defined below) (the “5th Floor
Premises”), 15,877 RSF on the sixth (6th) floor of the Building (the “6th Floor
Premises”) and 15,877 RSF on the seventh (7th) floor of the Building (the “7th
Floor Premises”); as used herein, the “Building” shall mean the building located
at 141 Portland Street, Cambridge, Massachusetts.

B. Subtenant wishes to sublease from Sublandlord, and Sublandlord wishes to
sublease to Subtenant, the 5th Floor Premises, said space being more
particularly identified and described on the floor plan attached hereto as
Exhibit A and incorporated herein by reference (and hereafter referred to as the
“Subleased Premises”).

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, Sublandlord and Subtenant hereby agree as follows:

1. Sublease. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord for the term, at the rental, and upon all of the
conditions set forth herein, the Subleased Premises, together with rights of
ingress and egress thereto, and with the right in common with others to use, to
the extent applicable, the elevators and common passageways, stairways and
vestibules, and to pass over and park on that portion of land owned by Landlord
and designated by Landlord for Sublandlord’s parking.

2. Term.

(a) Generally. The term of this Sublease (the “Term”) shall commence on the date
(the “Commencement Date”) that is the later to occur of (i) the date that
Sublandlord delivers possession of the Subleased Premises to Subtenant with
Sublandlord’s Pre-Delivery Work (defined in Section 14(a) below) completed (the
“Delivery Date” and such delivery, “Delivery”) and (ii) the date upon which
Sublandlord or Landlord delivers Landlord’s fully executed Consent (as defined
in Section 26 of this Sublease) to Subtenant; the parties anticipate that the
Commencement Date will be January 15, 2018 (the “Anticipated Commencement
Date”). Unless sooner terminated pursuant to any provision hereto, the Term will
end on the later of either (x) February 28, 2019 or, (y) if Sublandlord and
Landlord mutually execute and deliver an amendment to the Master Lease pursuant
to which the term of the Master Lease is extended to at least February 28, 2022,
then, subject to Landlord’s consent, the Term will expire February 28, 2022 (the
“Expiration Date”). Upon the determination of the Commencement

 

1



--------------------------------------------------------------------------------

Date and the Expiration Date, Sublandlord and Subtenant will enter into a letter
agreement in the form of Exhibit B attached hereto. If Sublandlord and Landlord
fail by March 31, 2018 to mutually execute and deliver an amendment to the
Master Lease, pursuant to which the term of the Master Lease is extended to at
least February 28, 2022, then Subtenant shall have the right to negotiate
directly with Landlord for the extension of the Expiration Date beyond
February 28, 2019.

(b) Delivery Conditions. If, as of the date that Sublandlord would otherwise
achieve Delivery as described in clause (i) of Section 2(a) above, Subtenant has
not delivered to Sublandlord (x) the prepaid Base Rent pursuant to the
provisions of Section 3(a) below, (y) the Security Deposit pursuant to the
provisions of Section 4 below and (z) evidence of Subtenant’s procurement of all
insurance coverage required hereunder (the “Delivery Conditions”), then
Sublandlord will have no obligation to Deliver the Subleased Premises to
Subtenant, but the failure on the part of Sublandlord to so Deliver possession
of the Subleased Premises to Subtenant in such event will not serve to delay the
occurrence of the Commencement Date and the commencement of Subtenant’s
obligations to pay Rent (defined below) hereunder.

(c) Late Delivery. If the Commencement Date does not occur as of the Anticipated
Commencement Date for any reason other than due to Subtenant’s failure to
fulfill the Delivery Conditions, or to execute the Consent, Subtenant shall be
entitled to a day-for-day delay in the Rent Commencement Date (defined in
Section 3(a) below).

(d) First Right to Negotiate Extension. If both (y) the term of the Master Lease
expires more than one (1) month after the Expiration Date and (z) Sublandlord
determines in good faith that Sublandlord will not reoccupy the Subleased
Premises for the conduct of Sublandlord’s business following the Expiration
Date, Sublandlord will provide written notice to Subtenant of such determination
(a “Non-Occupancy Notice”) no later than three (3) months prior to the
Expiration Date; thereafter, Subtenant shall have the right to provide written
notice to Sublandlord within fifteen (15) days of Subtenant’s receipt of such
notice if it desires to negotiate to extend the Term. If Subtenant fails to
timely notify Sublandlord of Subtenant’s desire to extend the Term, Sublandlord
shall be free to negotiate with third parties regarding the sublease of the
Subleased Premises on such terms and conditions as Sublandlord in its good faith
discretion may determine to be acceptable. If, however, Subtenant timely
notifies Sublandlord of Subtenant’s desire to extend the Term, Subtenant shall
have the exclusive right to negotiate with Sublandlord for a period of two
(2) weeks (the “Negotiation Period”) following Subtenant’s notice to
Sublandlord, regarding the terms upon which the Term may be so extended, with
Subtenant paying the same rental rate payable by Sublandlord under the Master
Lease, for a term to be mutually agreed upon by Sublandlord and Subtenant.
During the Negotiation Period, the parties will attempt in good faith to reach
agreement on such extension and any corresponding change to the Security
Deposit; if, at the expiration of the Negotiation Period, the parties have not
reached an agreement, Sublandlord shall be free to negotiate with third parties
regarding the sublease of the Subleased Premises on such terms and conditions as
Sublandlord in its good faith discretion may determine to be acceptable. For
avoidance of doubt, if Sublandlord fails to timely deliver a Non-Occupancy
Notice but, in fact, has determined that Sublandlord will not reoccupy the
Subleased Premises as described above, Sublandlord will not enter into any
sublease for the period following the Expiration Date with any third party for
the Subleased Premises without initially providing Subtenant the right to engage
in the negotiation of a potential extension of this Sublease during a
Negotiation Period.

 

2



--------------------------------------------------------------------------------

3. Rent.

(a) Rent Payments. From and after April 1, 2018 (the “Rent Commencement Date”)
Subtenant shall pay to Sublandlord as base rent for the Subleased Premises
during the Term (“Base Rent”) the following:

 

Period

   Rate Per RSF
Per Annum      Monthly
Base Rent  

Rent Commencement Date - February 28, 2019

   $ 60.00      $ 79,385.00  

Base Rent shall be paid in advance on the first day of each month of the Term
from and after the Rent Commencement Date, except that Subtenant shall pay one
(1) month’s Base Rent to Sublandlord (i.e., $79,385.00) upon execution of this
Sublease and delivery of this Sublease to Sublandlord; said pre-paid Base Rent
will be applied to the first (1st) month’s Base Rent due and payable hereunder.
If the Term is extended pursuant to the provisions of clause (y) of Section 2(a)
above, then, during such extended portion of the Term, Subtenant will pay the
same Base Rent rate per RSF per annum that Sublandlord is obligated to pay
pursuant to the provisions of the Master Lease during such extended Term, but in
no event will such amounts exceed the following:

 

Period

   Maximum Base Rent
Per RSF Per Annum  

March 1, 2019 - February 29, 2020

   $ 78.00  

March 1, 2020 - February 28, 2021

   $ 79.00  

March 1, 2021 - February 28, 2022

   $ 80.00  

Rent for any partial month shall be prorated as necessary based upon the actual
number of days in such month which fall within the Term. All Rent shall be
payable in lawful money of the United States by electronic funds transfer, ACH
or wire transfer to an account designated by Sublandlord, or by regular bank
check of Subtenant, to Sublandlord at the following address:

Twitter, Inc.

c/o SRS - Cresa Lease Administration, LLC

Inwood National Bank

P.O. Box 852724

Richardson, Texas 75085

or to such other persons or at such other places as Sublandlord may designate in
writing.

(b) Operating Costs.

(i) Definitions. For purposes of this Sublease and in addition to the terms
defined elsewhere in this Sublease, the following terms shall have the meanings
set forth below:

(1) “Additional Rent” shall mean the sums payable pursuant to Section 3(b)(ii)
below.

 

3



--------------------------------------------------------------------------------

(2) “Base Operating Costs” shall mean Operating Costs payable by Sublandlord to
Landlord for the Master Lease Premises during the Base Year.

(3) “Base Year” shall mean the calendar year 2018, however, if the Term is
extended as described in clause (y) of Section 2(a) above, then, during such
extended portion of the Term, the Base Year hereunder shall be the same Base
Year as is applicable under the Master Lease, as the Master Lease is modified to
effect such extension.

(4) “Operating Costs” shall mean the aggregate of Operating Expenses and Taxes
(as such terms are defined in the Original Master Lease) charged by Landlord to
Sublandlord pursuant to the Master Lease.

(5) “Rent” shall mean, collectively, Base Rent, Additional Rent, and all other
sums payable by Subtenant to Sublandlord under this Sublease, whether or not
expressly designated as “rent”, all of which are deemed and designated as rent
pursuant to the terms of this Sublease.

(6) “Subtenant’s Percentage Share” shall mean 33.33% (i.e., 15,877/47,631);
provided, however, that if at any time the RSF of the Master Lease Premises or
the Subleased Premises shall change as a consequence to the change in the
physical dimensions of either the Master Lease Premises or the Subleased
Premises, then Subtenant’s Percentage Share shall be recalculated to reflect the
ratio, expressed as a percentage, that the RSF of the Subleased Premises then
bears to the RSF of the Master Lease Premises.

(ii) Payment of Additional Rent. In addition to the Base Rent payable hereunder,
from and after the expiration of the Base Year, Subtenant shall pay, as
Additional Rent, Subtenant’s Percentage Share of the amount by which Operating
Costs payable by Sublandlord for the then current calendar year exceed Base
Operating Costs. Sublandlord shall provide Subtenant with written notice of
Sublandlord’s estimate of the amount of Additional Rent per month payable for
each calendar year after the Base Year promptly following the Sublandlord’s
receipt of Landlord’s estimate of the Operating Costs payable under the Master
Lease. Thereafter, the Additional Rent payable shall be determined and adjusted
in accordance with the provisions below.

(iii) Procedure. The determination and adjustment of Additional Rent payable
hereunder shall be made in accordance with the following procedures:

(1) Delivery of Estimate; Payment. Upon receipt of a statement from Landlord
specifying the estimated Operating Costs to be charged to Sublandlord under the
Master Lease with respect to each calendar year, or as soon after receipt of
such statement as practicable, Sublandlord shall give Subtenant written notice
of its estimate of Additional Rent for the ensuing calendar year, which estimate
shall be prepared based on the estimate received from Landlord (as Landlord’s
estimate may change from time to time), together with a copy of the statement
received from Landlord. On or before the first day of each month during each
calendar year, Subtenant shall pay to Sublandlord as Additional Rent one-twelfth
(l/12th) of such estimated amount together with the Base Rent.

 

4



--------------------------------------------------------------------------------

(2) Sublandlord’s Failure to Deliver Estimate. In the event Sublandlord’s notice
is not given on or before December 1 of the calendar year preceding the calendar
year for which Sublandlord’s notice is applicable, as the case may be, then
until the calendar month after such notice is delivered by Sublandlord,
Subtenant shall continue to pay to Sublandlord monthly, during the ensuing
calendar year, estimated payments equal to the amounts payable hereunder during
the calendar year just ended. Upon receipt of any such post-December 1 notice
Subtenant shall (i) commence as of the immediately following calendar month, and
continue for the remainder of the calendar year, to pay to Sublandlord monthly
such new estimated payments and (ii) if the monthly installment of the new
estimate of such Additional Rent is greater than the monthly installment of the
estimate for the previous calendar year, pay to Sublandlord within thirty
(30) days of the receipt of such notice an amount equal to the difference of
such monthly installment multiplied by the number of full and partial calendar
months of such year preceding the delivery of such notice.

(iv) Year End Reconciliation. Following the receipt by Sublandlord of a final
statement of Operating Costs from Landlord with respect to each calendar year,
Sublandlord shall deliver to Subtenant a statement of any adjustment to be made
for the calendar year just ended (“Sublandlord’s Annual Statement”), together
with a copy of any corresponding Landlord’s statement of actual Operating
Expense and Taxes received by Sublandlord (“Landlord’s Statement”). If on the
basis of Sublandlord’s Annual Statement,Subtenant owes an amount that is less
than the estimated payments actually made by Subtenant for the calendar year
just ended, Sublandlord shall credit such excess to the next payments of Rent
coming due or, if the Sublease Term will expire before such credit offsets the
full excess, refund any remaining excess to Subtenant within thirty (30) days
after the expiration of the Sublease Term. If on the basis of such Sublandlord’s
Annual Statement Subtenant owes an amount that is more than the estimated
payments for the calendar year just ended previously made by Subtenant,
Subtenant shall pay the deficiency to Sublandlord within thirty (30) days after
delivery of the Sublandlord’s Annual Statement from Sublandlord to Subtenant.

(v) Reliance on Landlord’s Calculations.

(1) Generally. In calculating Operating Costs payable hereunder by Subtenant,
Sublandlord shall have the right to rely upon the calculations of Landlord made
in determining Operating Expenses and Taxes pursuant to the provisions of the
Master Lease and Subtenant shall have no direct right to audit or review
Landlord’s calculation of Operating Expenses and Taxes.

(2) Subtenant’s Right to Request Audit.

a. Notwithstanding the provisions of Section 3(b)(v)(l) above, provided
Subtenant is not in Default hereunder and no notice of Default from Sublandlord
to Subtenant is then currently outstanding and uncured, and further provided
that Subtenant delivers Subtenant’s Audit Request Notice (defined below) at
least thirty (30) days prior to the date of expiration of Sublandlord’s right to
request a review of Landlord’s books and records pursuant to the provisions of
Section 5 of Exhibit C to the Original Master Lease, if in

 

5



--------------------------------------------------------------------------------

any year Sublandlord’s Annual Statement reflects an increase in Operating Costs
in excess of five percent (5%) over the Operating Costs for the immediately
preceding year, Subtenant shall have the right, to be exercised by written
notice delivered to Sublandlord (“Subtenant’s Audit Request Notice”) to request
that Sublandlord exercise its rights to review Landlord’s books and records
regarding Operating Expenses and Taxes as set forth in Section 5 of Exhibit C to
the Original Master Lease. In such event, Sublandlord will promptly exercise
Sublandlord’s rights set forth in Section 5 of Exhibit C to the Original Master
Lease. In the event of any such exercise by Sublandlord pursuant to the
provisions of this Section 3(b)(v)(2) the following provisions will apply:

b. Sublandlord will select a certified public accountant selected by Sublandlord
to review Landlord’s books and records in accordance with the provisions of
Section 5 of Exhibit C to the Original Master Lease, following which Sublandlord
and Subtenant will confer in good faith regarding the results of such review;
thereafter, if the parties deem it necessary, then Sublandlord, will endeavor in
good faith to resolve with Landlord any necessary clarification or dispute
raised by Subtenant in Subtenant’s Audit Request Notice. All costs of any such
review shall be borne solely by Subtenant as additional Rent hereunder, unless
Landlord is liable for the costs of the audit pursuant to Section 5 of Exhibit C
to the Original Master Lease. Any additional amounts will be due within thirty
(30) days after Sublandlord’s delivery of an invoice to Subtenant. If, following
the completion of any such audit, it is determined that Sublandlord is entitled
to the reimbursement of Operating Expenses and Taxes under the Master Lease, any
such reimbursement shall be applied, first, to the audit costs previously paid
by Subtenant, and second, to any such reasonable out of pocket cost incurred by
Sublandlord which have not then been reimbursed by Subtenant or Landlord to
Sublandlord, and, thereafter, the remaining refund will be equitably allocated
between Sublandlord and Subtenant in accordance with the ratio that their
respective overpayments of Operating Expenses and Taxes (in the case of
Sublandlord) and Operating Costs (in the case of Subtenant) compare to each
other. For avoidance of doubt, if, as of the date that Subtenant delivers a
Subtenant’s Audit Request, Sublandlord has already notified Landlord of
Sublandlord’s exercise of the review rights described in Section 5 of Exhibit C
to the Original Master Lease, then Subtenant shall have no independent right to
require any such review of Landlord’s books and records, but Sublandlord agrees
to: (A) promptly provide Subtenant with any report prepared by Sublandlord’s
accounting firm or accountant on the basis of any such review of Landlord’s
books and records (subject to Landlord’s consent to such disclosure) and,
(B) allocate to Subtenant any net refund of Operating Expenses and Taxes
attributable to an overpayment by Sublandlord following Sublandlord’s recovery
from any aggregate refund of all costs associated with such review, as may then
be equitable given any corresponding overpayment of Operating Costs by Subtenant
and in such event, Subtenant shall have no obligation to reimburse Sublandlord
for the costs of the review initiated solely by Sublandlord.

(vi) Survival. The expiration or earlier termination of this Sublease shall not
affect the obligations of Sublandlord and Subtenant pursuant to this
Section 3(b), and such obligations shall survive, remain to be performed after,
any expiration or earlier termination of this Sublease.

 

6



--------------------------------------------------------------------------------

(c) Electricity. Pursuant to the Master Lease, the cost of all electrical
consumption in the Master Lease Premises is borne by Sublandlord. During the
Term, Subtenant shall be obligated to pay for the cost of electrical consumption
in the Subleased Premises (i.e., such cost will not be included in Operating
Costs). Sublandlord will invoice Subtenant, on a monthly basis, for the cost of
the electrical consumption as shown on an existing submeter measuring electrical
consumption in the Subleased Premises. Subtenant shall pay such costs as
additional Rent hereunder within thirty (30) days following Sublandlord’s
delivery of an invoice therefor to Subtenant.

(d) Janitorial. As of the Effective Date, Sublandlord (as opposed to Landlord),
at Sublandlord’s sole cost and expense, provides janitorial services to the
Subleased Premises. During the Sublease Term, Subtenant will provide janitorial
services to the Subleased Premises using a janitorial contractor approved in
advance by Sublandlord (not to be unreasonably withheld) and Landlord pursuant
to a separate contract between Subtenant and such janitorial contractor.
Subtenant will be responsible for the cost of such janitorial service. Such
services will be provided in a manner reasonably commensurate in scope, level of
service and frequency of services as, and not less than the scope, level of
service and frequency of services than, the services provided by Landlord
elsewhere in the Building.

4. Security Deposit. Concurrently with Subtenant’s execution of this Sublease,
Subtenant shall deposit with Sublandlord the sum of $79,385.00 (the “Security
Deposit”); however, if the Term is extended pursuant to the provisions of clause
(y) of Section 2(a) above, the Security Deposit will be increased to the sum of
$209,047.00, and Subtenant will deliver to Sublandlord the sum of $129,662.17
within ten (10) calendar days following Sublandlord’s request. The Security
Deposit shall be held by Sublandlord as security for the faithful performance by
Subtenant of all the provisions of this Sublease to be performed or observed by
Subtenant. If a Default exists hereunder, Sublandlord may use, apply or retain
all or any portion of the Security Deposit for the payment of any past-due sum
or for the payment of any other sum to which Sublandlord may become obligated by
reason of Subtenant’s Default, or to compensate Sublandlord for any loss or
damage which Sublandlord may suffer thereby. If Sublandlord so uses or applies
all or any portion of the Security Deposit, Subtenant shall within ten (10) days
after demand therefor deposit cash with Sublandlord in an amount sufficient to
restore the Security Deposit to the full amount thereof and Subtenant’s failure
to do so shall be a Default without the necessity of the passage of any
additional cure period. The Security Deposit, or so much thereof as has not
theretofore been applied by Sublandlord, shall be returned, without interest, to
Subtenant (or, at Sublandlord’s option, to the last assignee, if any, of
Subtenant’s interest hereunder) within thirty (30) days following the later to
occur of (a) the expiration of the Term, and (b) Subtenant’s vacation from the
Subleased Premises and completion of all removal,repair and restoration
obligations that may be required by this Sublease. No trust relationship is
created herein between Sublandlord and Subtenant with respect to the Security
Deposit.

5. Use and Occupancy.

(a) Use. The Subleased Premises shall be used and occupied only for general
office use purposes and other uses provided under the Master Lease.

 

7



--------------------------------------------------------------------------------

(b) Compliance with Master Lease. Subtenant will occupy the Subleased Premises
in accordance with the terms of the Master Lease and will not suffer to be done,
or omit to do, any act which may result in a violation of or an Event of Default
(as defined in the Original Master Lease) under the Master Lease, or render
Sublandlord liable for any damage, charge or expense thereunder. Subtenant will
indemnify, defend protect and hold Sublandlord harmless from and against any
loss, cost, damage or liability (including reasonable attorneys’ fees) of any
kind or nature arising out of, by reason of, or resulting from, Subtenant’s
failure to perform or observe any of the terms and conditions of the Master
Lease (unless such failure is due to Sublandlord’s breach of this Sublease or
the Master Lease) or this Sublease. Sublandlord will indemnify, defend protect
and hold Subtenant harmless from and against any loss, cost, damage or liability
(including reasonable attorneys’ fees) of any kind or nature arising out of, by
reason of, or resulting from, Sublandlord’s failure to perform or observe any of
the terms and conditions of the Master Lease or this Sublease (unless such
failure is due to Subtenant’s breach of this Sublease or the Master Lease). Any
other provision in this Sublease to the contrary notwithstanding, Subtenant
shall pay to Sublandlord as Rent hereunder any and all sums which Sublandlord
may be required to pay the Landlord in accordance with the Master Lease arising
out of a request by Subtenant for, or the use by Subtenant of, additional or
over-standard Building services from Landlord to the extent attributable to the
Subleased Premises (for example, but not by way of limitation, charges
associated with after-hour HVAC usage and overstandard electrical charges).

(c) Landlord’s Obligations. Subtenant agrees that Sublandlord shall not be
required to perform any of the covenants, agreements and/or obligations of
Landlord under the Master Lease, including, without limitation, the provision of
services provided in the Master Lease, and, insofar as any of the covenants,
agreements and obligations of Sublandlord hereunder are required to be performed
under the Master Lease by Landlord thereunder, Subtenant acknowledges and agrees
that Sublandlord shall be entitled to look to Landlord for such performance;
provided that Sublandlord shall reasonably cooperate with Subtenant to
coordinate any request for services or enforcing any other covenant of Landlord
under the Master Lease. In addition, Sublandlord shall have no obligation to
perform any repairs or any other obligation of Landlord under the Master Lease,
nor shall any representations or warranties made by Landlord under the Master
Lease be deemed to have been made by Sublandlord. Sublandlord shall not be
responsible for any failure or interruption, for any reason whatsoever, of the
services or facilities that may be appurtenant to or supplied at the Building by
Landlord or otherwise, including, without limitation, heat, air conditioning,
ventilation, life-safety, water, electricity, elevator service and cleaning
service, if any; and no failure to furnish, or interruption of, any such
services or facilities shall give rise to any (i) abatement, diminution or
reduction of Subtenant’s obligations under this Sublease (provided that if
Sublandlord is entitled to an abatement of Rent payable under the Master Lease
with respect to the Subleased Premises as a result of an interruption in
services to the Subleased Premises, then Subtenant will be entitled to a
parallel abatement of Rent payable hereunder) or (ii) liability on the part of
Sublandlord. Notwithstanding the foregoing, Sublandlord shall use good faith
efforts, under the circumstances, to secure such performance upon Subtenant’s
request to Sublandlord to do so and shall thereafter diligently prosecute such
performance on the part of Landlord; provided, however, that this sentence will
not be interpreted to require Sublandlord to commence any legal proceeding,
arbitration or any other similar form of process unless Sublandlord, in
Sublandlord’s sole discretion, determines that commencement of such action is
necessary and appropriate.

 

8



--------------------------------------------------------------------------------

(d) Access. Access to the Building is provided through the use of a key fob that
is provided by Landlord (Sublandlord shall, at no cost to Sublandlord,
coordinate Subtenant’s procurement of such key fobs from Landlord); the charge
for each Landlord-issued key fob is, as of the Effective Date, $25.00, and
Subtenant will be responsible for the costs of any such key fobs.
Landlord-issued key fobs are also used to access the Building’s parking garage.
Subtenant acknowledges that elevator access to the fifth (5th) floor of the
Building is, as of the Effective Date, controlled by Sublandlord’s card reader
system; (i.e., an individual cannot cause the elevator to stop at the fifth
(5th) floor without using a Sublandlord-issued access badge). Prior to Delivery,
Sublandlord, at Sublandlord’s sole cost and expense, shall terminate
Sublandlord’s elevator access controls with respect to the fifth (5th) floor
such that the fifth (5th) floor will have open access. Additionally, the
Subleased Premises currently has several card readers and cameras installed;
Sublandlord will leave these devices and the associated cabling in the Subleased
Premises upon delivery to Subtenant. Sublandlord’s card reader system cannot be
reprogrammed to differentiate Subtenant access cards from the access cards of
Sublandlord and other occupants of the Building, but Subtenant will be entitled
to install, and Sublandlord hereby approves in concept, its own “head end”
security system (subject to any necessary approval of plans and specifications
therefor to be obtained from Sublandlord to the extent required under
Section 14(b) below and from Landlord to the extent required under the Master
Lease) which Subtenant will be required to remove at the end of the Term.
Sublandlord will respond to any request from Subtenant for approval of
Subtenant’s proposed security system within five (5) business days and will use
reasonable efforts to obtain Landlord’s agreement to expedite its review of such
security system (Subtenant acknowledges that Landlord is not required to respond
in five (5) business days).

6. Master Lease and Sublease Terms.

(a) Subject to Master Lease. This Sublease is and shall be at all times subject
and subordinate to the Master Lease. Subtenant acknowledges that Subtenant has
reviewed and is familiar with all of the terms, agreements, covenants and
conditions of the Master Lease. During the Term and for all periods subsequent
thereto with respect to obligations which have arisen prior to the termination
of this Sublease, Subtenant agrees to perform and comply with, for the benefit
of Sublandlord and Landlord, the obligations of Sublandlord under the Master
Lease which pertain to the Subleased Premises and/or this Sublease, except for
those provisions of the Master Lease which are directly contradicted by this
Sublease, in which event the terms of this Sublease shall control over the
Master Lease.

(b) Incorporation of Terms of Master Lease. The terms, conditions and respective
obligations of Sublandlord and Subtenant to each other under this Sublease shall
be the terms and conditions of the Master Lease, except for those provisions of
the Master Lease which are directly contradicted by this Sublease, in which
event the terms of this Sublease shall control over the Master Lease. Therefore,
for the purposes of this Sublease, wherever in the Master Lease the word
“Landlord” is used it shall be deemed to mean Sublandlord and wherever in the
Master Lease the word “Tenant” is used it shall be deemed to mean Subtenant.
Additionally, wherever in the Master Lease the word “Premises” is used it shall
be deemed to mean the Subleased Premises. Any non-liability, release, indemnity
or hold harmless provision in the Master Lease for the benefit of Landlord that
is incorporated herein by reference, shall be deemed to inure to the benefit of
Sublandlord, Landlord, and any other person intended to be benefited by said
provision, for the purpose of incorporation by reference in this Sublease. Any
right of Landlord under the Master Lease (a) of access or inspection, (b) to do
work in the Master

 

9



--------------------------------------------------------------------------------

Lease Premises or in the Building, (c) in respect of rules and regulations, and
construction standards, as updated from time to time, which are incorporated
herein by reference, shall be deemed to inure to the benefit of Sublandlord,
Landlord, and any other person intended to be benefited by said provision, for
the purpose of incorporation by reference in this Sublease.

(c) Modifications. For the purposes of incorporation herein, the terms of the
Master Lease are subject to the following additional modifications:

(i) Approvals. In all provisions of the Master Lease (under the terms thereof
and without regard to modifications thereof for purposes of incorporation into
this Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord and Landlord.

(ii) Deliveries. In all provisions of the Master Lease requiring Tenant to
submit, exhibit to, supply or provide Landlord with evidence, certificates, or
any other matter or thing, Subtenant shall be required to submit, exhibit to,
supply or provide, as the case may be,the same to both Landlord and Sublandlord.

(iii) Damage; Condemnation. Sublandlord shall have no obligation to restore or
rebuild any portion of the Subleased Premises after any destruction or taking by
eminent domain. Any rights of Subtenant to abatement of rent shall be
conditioned upon Sublandlord’s ability to abate rent for the Subleased Premises
under the terms of the Master Lease.

(iv) Insurance. In all provisions of the Master Lease requiring Tenant to
designate Landlord as an additional or named insured on its insurance policy,
Subtenant shall be required to so designate Landlord and Sublandlord on its
insurance policy. Sublandlord shall have no obligation to maintain the insurance
to be maintained by Landlord under the Master Lease.

(d) Exclusions. Notwithstanding the terms of Section 6(b) above, Subtenant shall
have no rights nor obligations under the following parts, Sections and Exhibits
of the Master Lease:

(i) Original Master Lease: Articles 1, 2, 3 (except Section 3.2), 4 (except to
the extent necessary to implement Section 3(b)(ii) above), 5, Sections 7.1
(reference to “Delivery Condition” only), 7.2, 10.1 (references to “Second
Request” and deemed approval of Alterations only), 10.4 (superceded by
Section 14.1 below), 10.5, 10.6, 11.2 (provided that Sublandlord will request
Building passes for Subtenant’s employees from Landlord and will use reasonable
efforts to assist Subtenant in obtaining such Building passes from Landlord),
12.2, 13.1 (references to deemed approval only), 16.4, 17.5 (provided that if
Sublandlord is entitled to an abatement of rent payable under the Master Lease
pursuant to Section 17.5 as a consequence of an Abatement Event [defined in the
Original Master Lease] which affects the Subleased Premises, Subtenant will be
entitled to a parallel abatement of Rent payable hereunder), Articles 18
(clauses (a) and (b) only, which are superceded by Section 8 below), 22, 24, 27,
28, Section 29.5, Articles 30 (except to the extent necessary to implement
Section 16 below), 31 and 32, Exhibit A, Exhibit B, Exhibit C (except to the
extent necessary to implement Section 3(b) above), Exhibit E, Exhibit F, Exhibit
G, Exhibit H, Exhibit I; and

 

10



--------------------------------------------------------------------------------

(ii) First Amendment: Section 3, Section 4 (except to the extent necessary to
implement Section 3(b)(ii) above), Sections 5, 8, 9, 10, 11 and 12 and Exhibit
A.

(e) Sublandlord’s Representations. Sublandlord represents to Subtenant that
(i) attached hereto as Exhibit D is a true, accurate and complete (subject to
redaction of certain financial terms) copy of the Master Lease and all
amendments thereto and the same have not been further modified, (ii) Sublandlord
is the “Tenant” under the Master Lease, (iii) as of the Effective Date, the
Master Lease is in full force and effect, (iv) as of the Effective Date,
Sublandlord is not in default in the payment of any rent or other sums due under
the Master Lease, (A) Sublandlord has not received any notice of default under
the Master Lease which remains uncured as of the Effective Date, (B) to the best
of Sublandlord’s knowledge, Landlord is not in default thereunder, and (C) to
the best of Sublandlord’s knowledge, no Hazardous Materials are present in the
Subleased Premises in violation of any of the provisions of the Master Lease,
and (v) subject to the consent of Landlord, Sublandlord has full right and
authority to sublease the Subleased Premises to Subtenant on the terms and
conditions set forth herein.

(f) Sublandlord’s Compliance with Master Lease. Sublandlord shall perform all
covenants and obligations required to be performed by Sublandlord under the
Master Lease in accordance with the terms and provisions thereof and, so long as
Subtenant is not in Default hereunder, shall not cause the Master Lease to
terminate or expire before the scheduled date of expiration of this Sublease.
Upon Sublandlord’s knowledge thereof, Sublandlord shall promptly provide
Subtenant with written notice of any violation or default of any of the terms of
the Master Lease and provide Subtenant with a copy of any default notices
received by Sublandlord from Landlord.

7. Assignment and Subletting. Subtenant shall not assign Subtenant’s interest in
this Sublease or further sublet all or any part of the Subleased Premises except
subject to and in compliance with all of the terms and conditions of the Master
Lease, and Sublandlord (in addition to Landlord) shall have the same rights with
respect to assignment and subleasing as Landlord has under the Master Lease;
provided, however that Sublandlord shall not unreasonably withhold, condition or
delay its consent to any such proposed assignment or sublease. Subtenant shall
pay all fees and costs payable to Landlord pursuant to the Master Lease in
connection with any proposed assignment, sublease or transfer of the Subleased
Premises (or any portion), together with all of Sublandlord’s reasonable
out-of-pocket costs relating to any proposed assignment, sublease or transfer of
the Subleased Premises (or any portion) regardless of whether consent is granted
(or is required), and the effectiveness of any assignment, sublease or transfer
by Subtenant will be conditioned upon Landlord’s and Sublandlord’s receipt of
all such fees and costs. Subtenant agrees that it would be reasonable for
Sublandlord to refuse to consent to any assignment of this Sublease or a
sub-subletting of the Subleased Premises to a Competitor (defined below) of
Sublandlord or an Affiliate of any such Competitor. If, at any time, Subtenant
desires to sublease all or any portion of the Subleased Premises or assign its
interest in this Sublease to a particular entity and desires to have Sublandlord
determine whether such entity is a Competitor, Subtenant may deliver notice to
Sublandlord stating the identity of the proposed assignee or subtenant and
Sublandlord will notify Subtenant whether such entity is a Competitor within ten
(10) business days of Sublandlord’s receipt of such request. As used herein, a
“Competitor” is an entity (or an affiliate of an entity) which Sublandlord deems
to be a business competitor of Sublandlord or any of Sublandlord’s affiliates.

 

11



--------------------------------------------------------------------------------

8. Default. Except as expressly set forth herein, Subtenant shall perform all
obligations in respect of the Subleased Premises that Sublandlord would be
required to perform pursuant to the Master Lease. It shall constitute a
“Default” hereunder if Subtenant fails to perform any obligation hereunder
(including, without limitation, the obligation to pay Rent), or any obligation
under the Master Lease which has been incorporated herein by reference, and, in
each instance, Subtenant has not remedied such failure (i) in the case of any
monetary Default, three (3) business days after delivery of written notice and
(ii) in the case of any other Default, ten (10) business days after delivery of
written notice; provided, however, that if the Default is incapable of cure
within ten (10) business days, then for so long as Sublandlord has not received
notice from Landlord stating that Landlord will treat such Default as an “Event
of Default” under the Master Lease, Subtenant shall not be in Default hereunder
if Subtenant commences the cure within the ten (10) business day period and
thereafter diligently prosecutes the cure to completion; however, if at any time
Sublandlord receives notice from Landlord that the Default will be treated as an
“Event of Default” under the Master Lease, Subtenant’s cure period will
immediately be deemed to expire ten (10) days before the date of expiration of
Sublandlord’s cure period as set forth in Landlord’s notice of default to
Sublandlord.

9. Remedies. In the event of any Default hereunder by Subtenant, Sublandlord
shall have all remedies provided to the “Landlord” in the Master Lease as if a
default had occurred thereunder and all other rights and remedies otherwise
available at law and in equity. Sublandlord may resort to its remedies
cumulatively or in the alternative.

10. Right to Cure Defaults. If Subtenant fails to perform any of its obligations
under this Sublease. after expiration of applicable grace or cure periods, then
Sublandlord may, but shall not be obligated to, perform any such obligations for
Subtenant’s account. All reasonable costs and expenses incurred by Sublandlord
in performing any such act for the account of Subtenant shall be deemed Rent
payable by Subtenant to Sublandlord upon demand, together with interest thereon
at the lesser of (i) the Default Rate (as defined in the Original Master Lease)
per annum or (ii) the maximum rate allowable under law from the date of the
expenditure until repaid. If Sublandlord undertakes to perform any of
Subtenant’s obligations for the account of Subtenant pursuant hereto, the taking
of such action shall not constitute a waiver of any of Sublandlord’s remedies.

11. Consents and Approvals. In any instance when Sublandlord’s consent or
approval is required under this Sublease, Sublandlord’s refusal to consent to or
approve any matter or thing shall be deemed reasonable if, among other matters,
such consent or approval is required under the provisions of the Master Lease
incorporated herein by reference but has not been obtained from Landlord. Except
as otherwise provided herein, Sublandlord shall not unreasonably withhold,
condition or delay its consent to or approval of a matter if such consent or
approval is required under the provisions of the Master Lease and Landlord has
consented to or approved of such matter.

 

12



--------------------------------------------------------------------------------

12. Liability.

(a) Limitation of Liability. Notwithstanding any other term or provision of this
Sublease, the liability of Sublandlord to Subtenant for any default in
Sublandlord’s obligations under this Sublease shall be limited to actual, direct
damages, and under no circumstances shall Subtenant, its partners, members,
shareholders, directors, agents, officers, employees, contractors, sublessees,
successors and/or assigns be entitled to recover from Sublandlord (or otherwise
be indemnified by Sublandlord) for (i) any losses, costs, claims, causes of
action, damages or other liability incurred in connection with a failure of
Landlord, its partners, members, shareholders, directors, agents, officers,
employees, contractors, successors and /or assigns to perform or cause to be
performed Landlord’s obligations under the Master Lease, (ii) lost revenues,
lost profit or other consequential, special or punitive damages arising in
connection with this Sublease for any reason, or (iii) any damages or other
liability arising from or incurred in connection with the condition of the
Subleased Premises or suitability of the Subleased Premises for Subtenant’s
intended uses. Subtenant shall, however, have the right to seek any injunctive
or other equitable remedies as may be available to Subtenant under applicable
law. Notwithstanding any other term or provision of this Sublease, except as set
forth below, the liability of Subtenant to Sublandlord for any default in
Subtenant’s obligations under this Sublease shall be limited to actual, direct
damages, and under no circumstances shall Sublandlord, its partners, members,
shareholders, directors, agents, officers, employees, contractors, sublessees,
successors and/or assigns be entitled to recover from Subtenant (or otherwise be
indemnified by Subtenant) for lost revenues, lost profit or other consequential,
special or punitive damages arising in connection with this Sublease for any
reason; the foregoing limitation will not, however, apply to the liability of
Subtenant with respect to any holding over in the Subleased Premises by
Subtenant beyond the expiration or sooner termination of this Sublease or the
use by Subtenant of Hazardous Material (defined in Article 8 of the Original
Master Lease) in violation of the provisions of the Master Lease.
Notwithstanding any other term or provision of this Sublease, no personal
liability shall at any time be asserted or enforceable against Sublandlord’s
shareholders, directors, officers, or partners on account of any of
Sublandlord’s obligations or actions under this Sublease. Notwithstanding any
other term or provision of this Sublease, no personal liability shall at any
time be asserted or enforceable against Subtenant’s shareholders, directors,
officers, or partners on account of any of Subtenant’s obligations or actions
under this Sublease. In the event of any assignment or transfer of the
Sublandlord’s interest under this Sublease, Sublandlord shall be and hereby is
entirely relieved of all covenants and obligations of Sublandlord hereunder
accruing subsequent to the date of the transfer and it shall be deemed and
construed, without further agreement between the parties hereto, that any
transferee has assumed and shall carry out all covenants and obligations
thereafter to be performed by Sublandlord hereunder. Sublandlord may transfer
and deliver any then existing Security Deposit or Letter of Credit, as
applicable, to the transferee of Sublandlord’s interest under this Sublease, and
thereupon Sublandlord shall be discharged from any further liability with
respect thereto.

(b) Sublandlord Default. Sublandlord shall be in default hereunder only if
Sublandlord has not commenced and pursued with reasonable diligence the cure of
any failure of Sublandlord to meet its obligations hereunder within thirty
(30) days after the receipt by Sublandlord of written notice from Subtenant. In
no event shall Subtenant have the right to terminate or rescind this Sublease as
a result of Sublandlord’s default as to any covenant or agreement contained in
this Sublease. Subtenant hereby waives such remedies of termination and
rescission.

 

13



--------------------------------------------------------------------------------

13. Attorneys’ Fees. If Sublandlord or Subtenant brings an action to enforce the
terms hereof or to declare rights hereunder, the prevailing party who recovers
substantially all of the damages, equitable relief or other remedy sought in any
such action on trial and appeal shall be entitled to receive from the other
party its costs associated therewith, including, without limitation, reasonable
attorney’s fees and costs from the other party. Without limiting the generality
of the foregoing, if Sublandlord utilizes the services of an attorney for the
purpose of collecting any Rent hereunder which is, in fact, past due and unpaid
by Subtenant, Subtenant will be obligated to pay Sublandlord reasonable actual
attorneys’ fees incurred in connection therewith, irrespective of whether any
legal action may be commenced or filed by Sublandlord.

14. Delivery of Possession.

(a) Generally. Sublandlord shall deliver, and Subtenant shall accept, possession
of the Subleased Premises in their “AS IS” condition as the Subleased Premises
exists on the Effective Date, but broom clean, free of all occupants; provided
however, that prior to Delivery, Sublandlord will (i) relocate the MDF room
equipment currently located in the Subleased Premises, (ii) install a barrier
enclosing the interconnecting stairwell between the fifth (5th) floor and the
sixth (6th) floor, (iii) leave all cabling located within the Subleased Premises
but will remove all network equipment (i.e., WAPS, network gear in IDF’s, etc.)
(collectively, “Sublandlord’s Pre-Delivery Work”). To Sublandlord’s knowledge,
the Building Systems (defined in the Original Master Lease) serving the
Subleased Premises, as well as the existing lighting fixtures therein, will be
in good working order and condition as of the date of Sublandlord’s delivery of
the Subleased Premises to Subtenant. All of Sublandlord’s Pre-Delivery Work
shall be done (1) at Sublandlord’s sole cost and expense, (2) in a workmanlike
manner, and (3) in accordance with all applicable laws. Except for Sublandlord’s
Pre-Delivery Work, Sublandlord shall have no obligation to furnish, render or
supply any work, labor, services, materials, furniture, other than the Furniture
(defined below), fixtures, equipment, decorations or other items to make the
Subleased Premises ready or suitable for Subtenant’s occupancy. Sublandlord does
not represent or warrant that any cabling located in the Subleased Premises is
suitable for Subtenant’s use. Subtenant acknowledges that Landlord may require
that Sublandlord, on or about the expiration of the Master Lease and at no cost
to Subtenant, perform restoration work related to the stairwell between the
fifth (5th) floor and sixth (6th) floor, and in such event, Sublandlord will
provide notice to Subtenant and use reasonable efforts to minimize any
disruption to Subtenant’s business operations; Subtenant will reasonably
cooperate with Sublandlord’s stairway work. Additionally, Sublandlord and
Subtenant will mutually cooperate during the performance of any such work to
limit access from the sixth (6th) floor to the fifth (5th) floor, including
cooperating to establish access procedures to be followed by Sublandlord’s
vendors who need access to the fifth (5th) floor in order to perform such work.
Access from the sixth (6th) floor to the fifth (5th) floor shall be limited to
only that which is necessary to conduct the stairway work and such access shall
be completely prohibited upon completion of the stairway work, and all work and
procedures that may reasonably be required to effectuate such limitation on
access shall be at Sublandlord’s sole cost and expense. In making and executing
this Sublease, Subtenant has relied solely on such investigations, examinations
and inspections as Subtenant has chosen to make or has made and has not relied
on any representation or warranty

 

14



--------------------------------------------------------------------------------

concerning the Subleased Premises or the Building, except as expressly set forth
in this Sublease. Subtenant acknowledges that Sublandlord has afforded Subtenant
the opportunity for full and complete investigations, examinations and
inspections of the Subleased Premises and the common areas of the Building.
Subtenant acknowledges that it is not authorized to make or do any alterations
or improvements in or to the Subleased Premises except as permitted by the
provisions of this Sublease and the Master Lease and that upon termination of
this Sublease, Subtenant shall deliver the Subleased Premises to Sublandlord in
the same condition as the Subleased Premises were at the commencement of the
Term, reasonable wear and tear, casualty and condemnation excepted; Subtenant
acknowledges that Subtenant shall, at either Sublandlord’s election (to be made,
if at all, concurrently with Sublandlord’s approval of any applicable Subtenant
Improvements (defined below) or Landlord’s election), remove from the Subleased
Premises some or all of the Subtenant Improvements constructed therein by
Subtenant. Additionally, at Subtenant’s cost, Subtenant will remove all
telecommunications and data cabling installed by or for the benefit of
Subtenant. Sublandlord acknowledges that Subtenant intends to construct or
install eight (8) modular, demountable private offices in the Subleased Premises
(the “Modular Offices”); Sublandlord’s consent to the installation of Modular
Offices will not be unreasonably withheld.

(b) Subtenant’s Improvements.

(i) Generally. If Subtenant desires to construct improvements within the
Subleased Premises (“Subtenant Improvements”), all Subtenant Improvements will
be carried out in accordance with the applicable provisions of the Master Lease
and Landlord’s then-current construction guidelines. Sublandlord will have the
right to reasonably approve the plans, specifications and contractor submittals
for any proposed Subtenant Improvements, as well as any architects/designers and
contractors whom Subtenant proposes to retain to perform such work. Subtenant
will submit all such information for Sublandlord’s review and written approval
prior to commencement of any such work; Sublandlord will similarly submit such
information to Landlord for review and approval. Subtenant will bear all costs
imposed by Landlord under the Master Lease, as well as all reasonable costs
incurred by Sublandlord, in connection with any Subtenant Improvements. Promptly
following the completion of any Subtenant Improvements or subsequent alterations
or additions by or on behalf of Subtenant, Subtenant will deliver to Sublandlord
two (2) sets of reproducible “as built” drawings of such work, together with a
CAD file of the “as-built” drawings meeting Sublandlord’s (CAD Format
Requirements (defined below). Subtenant acknowledges that it is not authorized
to make or perform any alterations or improvements in or to the Subleased
Premises except as permitted by the provisions of this Sublease and the Master
Lease and that upon termination of this Sublease, Subtenant may be obligated to
remove from the Subleased Premises any Alterations. Subtenant expressly
acknowledges that, in addition to Landlord’s rights under the Master Lease,
Sublandlord will have the right to require that Subtenant remove any Subtenant
Improvement constructed by or on behalf of Subtenant on or before the date of
expiration or sooner termination of this Sublease; for the purposes of this
sentence, the provisions of Section 10.4 of the Original Master Lease
restricting removal obligations to “Specialty Alterations” (as defined in the
Original Master Lease) constructed therein by Subtenant will not be deemed to
limit Sublandlord’s right to require removal of any Subtenant Improvements, in
being acknowledged that Subtenant will be required to remove any Subtenant
Improvements (and restore the applicable area(s) to its (their) condition
existing prior to the installation of such Subtenant

 

15



--------------------------------------------------------------------------------

Improvements) if so elected (a) by Landlord pursuant to the terms of the Master
Lease or (b) by Sublandlord. Notwithstanding the foregoing, (x) Sublandlord
agrees that if Subtenant expressly requests Sublandlord’s determination as to
whether any Subtenant Improvement(s) will be required to be removed at the
expiration or sooner termination of this Sublease (specifically referencing this
Section 14(b)(i)), at Subtenant’s written request for the consent to such
Subtenant Improvement(s), Sublandlord will make its determination concurrently
with Sublandlord’s approval of such Subtenant Improvement(s) (assuming that such
Subtenant Improvement(s) is approved by Sublandlord) and (y) in no event will
Subtenant be obligated to remove any improvements existing in the Subleased
Premises as of the date that Sublandlord delivers the Subleased Premises to
Subtenant. As used herein, “Sublandlord’s CAD Format Requirements” shall mean,
as of the Effective Date (but subject to subsequent adjustment) (a) the version
is no later than current Autodesk version of AutoCAD plus the most recent
release version, (b) files must be unlocked and fully accessible (no “cad-lock”,
read-only, password protected or “signature” files), (c) files must be in “dwg”
format, and (d) if the data was electronically in a non-Autodesk product, then
files must be converted into “dwg” files when given to Sublandlord.

(ii) Code-Required Work. If the performance of any Subtenant Improvements or
other work by Subtenant within the Subleased Premises “triggers” a requirement
for code-related upgrades to or improvements of any portion of the Building,
Subtenant shall be responsible for the cost of such code-required upgrade or
improvements.

15. Holding Over. If Subtenant fails to surrender the Subleased Premises at the
expiration or earlier termination of this Sublease, occupancy of the Subleased
Premises after the termination or expiration shall be that of a tenancy at
sufferance. Subtenant’s occupancy of the Subleased Premises during the holdover
shall be subject to all the terms and provisions of this Sublease and Subtenant
shall pay an amount equal to 150% of the sum of the Base Rent due for the period
immediately preceding the holdover. No holdover by Subtenant or payment by
Subtenant after the expiration or early termination of this Sublease shall be
construed to extend the Term or prevent Sublandlord from immediate recovery of
possession of the Subleased Premises by summary proceedings or otherwise. In
addition to the payment of the amounts provided above, if Sublandlord is unable
to deliver possession of the Subleased Premises to a new subtenant or to
Landlord, as the case may be, or to perform improvements for a new subtenant, as
a result of Subtenant’s holdover, Subtenant shall be liable to Sublandlord for
all damages, including, without limitation, consequential damages, that
Sublandlord suffers from the holdover; Subtenant expressly acknowledges that
such damages may include all of the holdover rent charged by Landlord under the
Master Lease as a result of Subtenant’s holdover, which Master Lease holdover
rent may apply to the entire Master Lease Premises.

16. Parking. During the Term, Subtenant shall have the right, but not the
obligation, to initially use up to sixteen (16) of the parking spaces allocated
to Sublandlord pursuant to the Master Lease and Subtenant will be responsible
for the current monthly rate charged by Landlord or Landlord’s parking garage
operator (without any mark-up by Sublandlord) for such spaces that Subtenant
elects to lease, as additional Rent. If and to the extent that Subtenant does
not initially use any of said sixteen (16) spaces, but subsequently desires to
use some or all of those spaces which Subtenant did not initially use,
Sublandlord will use reasonable efforts, at Subtenant’s sole cost, to assist
Subtenant in obtaining the rights to such spaces, but Sublandlord

 

16



--------------------------------------------------------------------------------

does not guaranty that such spaces will be available, and Sublandlord will have
no liability for any lack of availability of such spaces, Subtenant expressly
acknowledges that Subtenant will be required to pay Landlord or Landlord’s
parking garage operator for any such spaces which Subtenant initially elects to
use prior to the commencement of Subtenant’s obligation to pay Base Rent
hereunder.

17. Notices: Any notice by either party to the other required, permitted or
provided for herein shall be valid only if in writing and shall be deemed to be
duly given only if (a) delivered personally, or (b) sent by means of Federal
Express, UPS Next Day Air or another reputable express mail delivery service
guaranteeing next day delivery, or (c) sent by United States certified or
registered mail, return receipt requested, addressed: (i) if to Sublandlord, at
the following addresses:

 

  Twitter, Inc.   1355 Market Street, Suite 900   San Francisco, California
94103   Attn:     Legal Department with a copy to:     Twitter, Inc.   1355
Market Street, Suite 900   San Francisco, California 94103   Attn:     Head of
Real Estate Workplace and with a copy to:     Shartsis Friese LLP   One Maritime
Plaza, 18th Floor   San Francisco, California 94111   Attn:      Jonathan M.
Kennedy and  

    Kathleen K. Bryski

 

and (ii) if to Subtenant, at the following addresses: Prior to the Commencement
Date:   161 First Street, Suite 3A   Cambridge, MA 02142   Attn: General Counsel
From and after the Commencement Date:   141 Portland Street, 5th Fl.  
Cambridge, MA 02139   Attn: General Counsel

or at such other address for either party as that party may designate by notice
to the other. A notice shall be deemed given and effective, if delivered
personally, upon hand delivery thereof (unless such delivery takes place after
hours or on a holiday or weekend, in which event the notice shall be deemed
given on the next succeeding business day), if sent via overnight courier, on
the business day next succeeding delivery to the courier, and if mailed by
United States certified or registered mail, three (3) business days following
such mailing in accordance with this Section.

 

17



--------------------------------------------------------------------------------

18. Furniture. During the Term, at no charge to Subtenant, Subtenant shall be
permitted to use the existing furniture located in the Subleased Premises and
described in more particular detail in Exhibit C attached hereto, as well as all
equipment and data cabling associated therewith (the “Furniture”). Subtenant
shall accept the Furniture in its current condition without any warranty of
fitness from Sublandlord (Subtenant expressly acknowledges that no warranty is
made by Sublandlord with respect to the condition of any cabling currently
located in or serving the Subleased Premises). For purposes of documenting the
current condition of the Furniture, Subtenant and Sublandlord shall, prior to
the Commencement Date, conduct a joint walk-through of the Subleased Premises in
order to inventory items of damage or disrepair. Subtenant shall use the
Furniture only for the purposes for which such Furniture is intended and shall
be responsible for the proper maintenance, insurance, care and repair of the
Furniture, at Subtenant’s sole cost and expense, using maintenance contractors
specified by Sublandlord. Subtenant shall not modify, reconfigure or relocate
any of the Furniture except with the advance written permission of Sublandlord,
and any work of modifying any Furniture (including, without limitation, changing
the configuration of, “breaking down” or reassembly of cubicles or other modular
furniture) shall be performed at Subtenant’s sole cost using Sublandlord’s
specified vendors or an alternate vendor approved in writing by Sublandlord
(such approval to be granted or withheld on Sublandlord’s good faith discretion,
based upon Sublandlord’s assessment of factors which include, without
limitation, whether the performance by such vendor will void applicable
warranties for such Furniture and whether such vendor is sufficiently
experienced in the design of such Furniture). No item of Furniture shall be
removed from the Subleased Premises without Sublandlord’s prior written consent.
Prior to or promptly following the expiration or earlier termination of the
Sublease, Sublandlord and Subtenant shall conduct a joint walk-through of the
Subleased Premises to catalog any items of damage, disrepair, misuse or loss
among the Furniture (reasonable wear and tear excepted), and Subtenant shall be
responsible, at Subtenant’s sole cost and expense, for curing any such items
(including, with respect to loss, replacing any lost item with a substantially
similar new item reasonably acceptable to Sublandlord).

19. Signage. Subtenant shall be entitled to Building-standard lobby directory
signage (to be initially installed at Sublandlord’s sole cost and expense,
provided that any changes requested by Subtenant shall be at Subtenant’s sole
cost and expense consistent with Landlord’s signage program). Any Subtenant
installed signage will be removed at the end of the Term at Subtenant’s sole
cost.

20. Brokers. Subtenant represents that it has dealt directly with and only with
Newmark Knight Frank (“Subtenant’s Broker”), as a broker in connection with this
Sublease. Sublandlord represents that it has dealt directly with and only with
CRESA (“Sublandlord’s Broker”), as a broker in connection with this Sublease.
Sublandlord and Subtenant shall indemnify and hold each other harmless from all
claims of any brokers other than Subtenant’s Broker and Sublandlord’s Broker
claiming to have represented Sublandlord or Subtenant in connection with this
Sublease. Subtenant and Sublandlord agree that Subtenant’s Broker and
Sublandlord’s Broker shall be paid commissions by Sublandlord in connection with
this Sublease pursuant to a separate agreement.

 

18



--------------------------------------------------------------------------------

21. Complete Agreement. There are no representations, warranties, agreements,
arrangements or understandings, oral or written, between the parties or their
representatives relating to the subject matter of this Sublease which are not
fully expressed in this Sublease. This Sublease cannot be changed or terminated
nor may any of its provisions be waived orally or in any manner other than by a
written agreement executed by both parties.

22. Confidentiality. Sublandlord and Subtenant acknowledge that the content of
this Sublease and any related documents (including, without limitation, the
terms and conditions of the Master Lease) are confidential information.
Sublandlord and Subtenant shall keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than their respective financial, legal and space planning
consultants, or their respective directors, officers, employees, attorneys, or
accountants, to potential sub-subtenants (in the case of Subtenant), to Landlord
and Landlord’s lenders (in the case of Sublandlord) and to potential assignees
of the Master Lease or this Sublease, or to the extent that disclosure is
mandated by applicable laws. Notwithstanding the foregoing, the restriction on
disclosure described in this Section 21 will not apply with respect to
(i) information which is or becomes generally available to the public other than
as a result of a disclosure by a party hereto, or (ii) the inclusion by either
party of a reference to this Sublease and/or information regarding the rent
payable hereunder in such party’s financial statement(s) which are compiled in a
normal course of such party’s business (and the subsequent submission of such
financial statements to governmental authorities as required by applicable law
and/or potential investors).

23. Interpretation. Irrespective of the place of execution or performance, this
Sublease shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts. If any provision of this Sublease or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Sublease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall be enforced to the extent permitted by law. The table
of contents, captions, headings and titles, if any, in this Sublease are solely
for convenience of reference and shall not affect its interpretation. This
Sublease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Sublease or any part
thereof to be drafted. If any words or phrases in this Sublease shall have been
stricken out or otherwise eliminated, whether or not any other words or phrases
have been added, this Sublease shall be construed as if the words or phrases so
stricken out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. Each covenant, agreement,
obligation or other provision of this Sublease shall be deemed and construed as
a separate and independent covenant of the party bound by, undertaking or making
same, not dependent on any other provision of this Sublease unless otherwise
expressly provided. All terms and words used in this Sublease, regardless of the
number or gender in which they are used, shall be deemed to include any other
number and any other gender as the context may require. The word “person” as
used in this Sublease shall mean a natural person or persons, a partnership, a
corporation or any other form of business or legal association or entity.

24. USA Patriot Act Disclosures. Subtenant is currently in compliance with and
shall at all times during the Term remain in compliance with the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.

 

19



--------------------------------------------------------------------------------

25. Counterparts. This Sublease may be executed in multiple counterparts, each
of which is deemed an original but which together constitute one and the same
instrument. This Sublease shall be fully executed when each party whose
signature is required has signed and delivered to each of the parties at least
one counterpart, even though no single counterpart contains the signatures of
all of the parties hereto. This Sublease may be executed in so-called “pdf”
format and each party has the right to rely upon a pdf counterpart of this
Sublease signed by the other party to the same extent as if such party had
received an original counterpart.

26. Landlord Consent, Notwithstanding anything to the contrary contained in this
Sublease, this Sublease is subject to and contingent upon Landlord’s written
consent to this Sublease in accordance with the Master Lease (the “Consent”),
which Sublandlord shall attempt to obtain with commercially reasonable
diligence, at its sole cost and expense, by no later than January 22, 2018.
Sublandlord acknowledges that Subtenant may decline to execute any proposed
Consent, and at Subtenant’s option, the Consent shall be deemed not to have been
delivered, in which Landlord does not (1) conceptually consent (subject to final
review and approval of the specific plans therefor) to the installation by
Subtenant of (x) Subtenant’s proposed security system as described in
Section 5(d) above and (y) the Modular Offices in accordance with
Section 14(b)(i) (2) approve of the Term of this Sublease as it may be extended
in accordance with Section 2(a) above and (3) inform Subtenant if the Modular
Offices will need to be removed at the end of the Term of this Sublease. If a
fully executed Consent is not delivered by Landlord, or is deemed not to have
been delivered in accordance with this Section 26 above (a “Deemed Consent
Failure”), by January 31, 2018, then either party hereto will have the right to
terminate this Sublease by providing written notice to the other any time prior
to the delivery by Landlord to Sublandlord and Subtenant of a fully executed
Consent (provided, however, that Sublandlord’s ability to terminate this
Sublease pursuant to the provisions of this sentence shall be conditioned upon
Sublandlord having used diligent good faith efforts to obtain the Consent from
Landlord) and, upon such termination, this Sublease shall automatically become
null and void and of no further force and effect and Sublandlord and Subtenant
shall have no further obligations or liabilities hereunder. Notwithstanding
anything to the contrary contained herein, Sublandlord shall not have the right
to terminate this Sublease in accordance with this Section 26 in the event of a
Deemed Consent Failure.

[Remainder of Page Intentionally Left Blank.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto hereby execute this Sublease as of the
Effective Date.

 

SUBLANDLORD:   TWITTER, INC.,   a Delaware corporation

 

By:   /s/ Ned Segal Print Name:   Ned Segal Title:   CFO

 

SUBTENANT:   SOLID BIOSCIENCES, LLC,   a Delaware limited liability company

 

By:   /s/ Ilan Ganot Print Name:   Ilan Ganot Title:   CEO

 

21



--------------------------------------------------------------------------------

EXHIBIT A

Subleased Premises

 

LOGO [g530438dsp_23.jpg]

This plan represents a depiction of the location of the subject space but not a
representation of the size or location of specific improvements or features of
such space (such as, by way of example, furniture doors and interior walls).

 

1



--------------------------------------------------------------------------------

EXHIBIT B

Commencement Date Agreement

 

Date       Subtenant  

Solid Biosciences, LLC

  Address                  

 

Re: Commencement Date Letter Agreement with respect to that certain Sublease
dated as of                      , 2018, by and between TWITTER, INC., a
Delaware corporation, as Sublandlord, and SOLID BIOSCIENCES, LLC, a Delaware
limited liability company, as Subtenant, for 15,877 rentable square feet on the
5th floor of the Building located at 141 Portland Street, Cambridge,
Massachusetts.

Dear                          :

In accordance with the terms and conditions of the above referenced Sublease,
Subtenant accepts possession of the Subleased Premises and agrees:

 

  1. The Commencement Date is                     , 2018;

 

  2. The Rent Commencement Date is                      , 2018; and

 

  3. The Expiration Date is                     , 20    .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing this Commencement Letter in the space provided and
returning a fully executed counterpart (a scanned signature sent in PDF or
similar format to                  @twitter.com will suffice) to my attention.

 

Sincerely,  

 

Sublandlord Authorized Signatory Agreed and Accepted:

 

Subtenant:   SOLID BIOSCIENCES, LLC By:   [EXHIBIT — DO NOT SIGN] Name:    
Title:     Date:    

 

1



--------------------------------------------------------------------------------

EXHIBIT C

Furniture

 

1



--------------------------------------------------------------------------------

Furniture

   Quantity  

OVERALL

  

Desk Chair

     130  

Pedestal Filing Cabinet

     102  

Credenza

     13  

Grey Upholstered Chair

     26  

Wood Cube Side Table

     2  

High Top Table

     2  

High Top Stool

     8  

Height Adjustable Desk

     22  

Metal Stool

     2  

Mobile White Board (A)

     7  

Wood Octagon Side Table

     4  

Coat Rack

     3  

Micro Kitchen Stool

     5  

Puzzle Wood Cube

     2  

Rectangle Wood Side Table

     2  

Book Shelf

     1  

Filing Cabinet

     1  

Ping Pong Table

     1  

Mobile White Board (B)

     1  

Conference Room Side Table

     2  

Round Conference Table (A)

     3  

Conference Chair

     30  

Round Conference Table (B)

     2  

Board Room Table

     1  

Board Room Chair

     12  

Wood Credenza

     1  

Upholstered Sofa

     1  

Grey Conference Chair

     20  

Long White table (A)

     1  

Long White Table (B)

     1  

Merchandiser Refrigerator

     1  

Standard Refrigerator

     1  

Kegerator

     1  

Dishwasher

     1  

Water/Ice Machine

     1  

Microwave

     2  

Shelving Wall Unit

     2  

Free Standing Table

     1  

TV Rack

     1  

AV Rack

     2  

Conf Large Credenza

     1  



--------------------------------------------------------------------------------

ITEMIZED

  

Conference Room 509

  

Wood Side Table

     1  

Conference Room 506

  

Round Conference Table (A)

     1  

Conference Chairs

     7  

Conference Room 505

  

Round Conference Table (A)

     1  

Conference Chairs

     7  

Conference Room 522

  

Round Conference Table (B)

     1  

Conference Chairs

     5  

Conference Room 524

  

Board Room Table

     1  

Board Room Chairs

     12  

Wood Credenza

     1  

Conference Room 527

  

Round Conference Table (A)

     1  

Conference Chairs

     7  

Conference Room 525

  

Conference Room 520

  

Wood Side Table

     1  

Upholstered Sofa

     1  

Conference Room 519

  

Round Conference Table (B)

     1  

Conference Chairs

     4  

Conference Room 518

  

Long White Table (A)

     1  

Grey Conference Chairs

     10  

Conference Room 514

  

Long White Table (B)

     1  

Grey Conference Chairs

     10  



--------------------------------------------------------------------------------

Women’s Restroom

 

Shelving Wall Unit

  1

Men’s Restroom

 

Shelving Wall Unit

  1

Micro Kitchen

 

Merchandiser Refrigerator

  1

Standard Refrigerator

  1

Kegerator

  1

Dishwasher

  1

Water/Ice Machine

  1

Microwave

  2

Micro Kitchen Stool

  5

IT Help Desk

 

IDF/Lab Room

 



--------------------------------------------------------------------------------

LOGO [g530438dsp_29.jpg]

Item Quantity Description Desk Chair 130 Pedestal Filing Cabinet 102 Credenza 15
Grey Upholstered Chair 26



--------------------------------------------------------------------------------

LOGO [g530438dsp_30.jpg]

Wood Cube Side Table 2 High Top Table 2 High Top Stool 8 Height adjustable Desk
22 AV Rack 2



--------------------------------------------------------------------------------

LOGO [g530438dsp_31.jpg]

Mobile White Board (A) 7 Wood Octagon Side Table 4 Coat Rack 4 Micro Kitchen
Stool 5 Puzzle Wood Cube 2 Rectangle Wood Side Table 2



--------------------------------------------------------------------------------

LOGO [g530438dsp_32.jpg]

Book Shelf 1 Filing Cabinet 1 Ping Pong Table 1 Mobile White Board (B) 1
Conference Room Side Table 2



--------------------------------------------------------------------------------

LOGO [g530438dsp_33.jpg]

Round Conference Table Conference (A) 3 Conference Chair 30 Round Conference
Table(B) 2 Board Room Table 1 Board Room Chairs 12



--------------------------------------------------------------------------------

LOGO [g530438dsp_34.jpg]

Wood Credenza 1 Upholstered Sofa 1 Grey Conference Chairs 20 Long White Table
(A) 1 Long White Table (B) 1 Shelving Wall Unit 2



--------------------------------------------------------------------------------

LOGO [g530438dsp_35.jpg]

Merchandiser Refrigerator 1 Standard Refrigerator 1 Kegerator 1 Dishwasher 1
Water/Ice Machine 1



--------------------------------------------------------------------------------

LOGO [g530438dsp_36.jpg]

Microwave 2 Free Standing Table 1 TV Stand 1 Conf. Rm Large Credenza 1



--------------------------------------------------------------------------------

LOGO [g530438dsp_37.jpg]



--------------------------------------------------------------------------------

LOGO [g530438dsp_38.jpg]



--------------------------------------------------------------------------------

LOGO [g530438dsp_39.jpg]



--------------------------------------------------------------------------------

LOGO [g530438dsp_40.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

Master Lease

[This is the complete version of the master lease as provided to the
Registrant.]

 

1



--------------------------------------------------------------------------------

LEASE AGREEMENT

by and between

KENDALL SQUARE ENTITY, INC.

as Landlord

and

TWITTER, INC.

as Tenant

With respect to the property known as

141 Portland Street, Cambridge, Massachusetts

Dated as of

September 10, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION


     PAGE   1.    PREMISES      1   2.    LEASE TERM      1   3.    FIXED RENT
     1   4.    ADDITIONAL RENT      2   5.    LETTER OF CREDIT      2   6.   
USE OF PREMISES      4   7.    CONDITION OF PREMISES      4   8.    HAZARDOUS
MATERIALS      4   9.    INDEMNIFICATION      6   10.    ALTERATIONS, ADDITIONS
OR IMPROVEMENTS BY TENANT      6   11.    COVENANTS OF LANDLORD      10   12.   
COVENANTS OF TENANT      12   13.    ASSIGNMENT AND SUBLETTING      14   14.   
EMINENT DOMAIN      16   15.    FIRE OR OTHER CASUALTY      16   16.   
INSURANCE; WAIVER OF SUBROGATION      17   17.    INSPECTION; ACCESS; CHANGES IN
BUILDING FACILITIES      19   18.    DEFAULT      21   19.    LANDLORD’S RIGHTS
AND REMEDIES      21   20.    LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT      23
  21.    TENANT ESTOPPEL CERTIFICATE      23   22.    SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT      23   23.    FINANCIAL STATEMENTS.
[INTENTIONALLY OMITTED]      24   24.    HOLDING OVER      24   25.    SURRENDER
OF PREMISES      24   26.    REMOVAL OF TELECOM WIRES      24   27.    BROKERS
     25   28.    NOTICES      25   29.        MISCELLANEOUS      25     

29.1      AUTHORITY

     25     

29.2      SUCCESSORS AND ASSIGNS

     26  

 

-i-



--------------------------------------------------------------------------------

  

29.3      WAIVERS

     26     

29.4      WAIVER OF TRIAL BY JURY

     26     

29.5      LIMITATION OF LANDLORD’S LIABILITIES

     26     

29.6      TIME OF THE ESSENCE

     26     

29.7      SEVERABILITY

     26     

29.8      HEADINGS AND TERMS

     26     

29.9      LEASE NOT BINDING UNTIL EXECUTED AND DELIVERED

     27     

29.10    COUNTERPARTS

     27     

29.11    AMENDMENT AND MODIFICATION

     27     

29.12    GOVERNING LAW

     27   30.    PARKING      27   31.    CONTINGENCY      27   32.       
EXHIBITS AND ADDENDA      28     

EXHIBIT “A” PREMISES

     A-l     

EXHIBIT “B” FIXED RENT

     B-l     

EXHIBIT “C” PROVISIONS REGARDING ADDITIONAL RENT

     C-l     

EXHIBIT “D” BUILDING RULES AND REGULATIONS

     D-l      EXHIBIT “E” FORM OF NON-DISTURBANCE, ATTORNMENT AND      

SUBORDINATION AGREEMENT

     E-l     

EXHIBIT “F” EXTENSION OPTION

     F-l     

EXHIBIT “G” BUILDING UPGRADES

     G-l     

EXHIBIT “H” LEASE COMMENCEMENT DATE CERTIFICATE

     H-1     

EXHIBIT “I” SATELLITE DISH TERMS AND CONDITIONS

     I-1  

 

-ii-



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of this 10th day
of September 2013 (the “Effective Date”) by and between KENDALL SQUARE ENTITY,
INC., a Massachusetts corporation (the “Landlord”), and TWITTER, INC., a
Delaware corporation (the “Tenant”).

Intending to be legally bound, Landlord and Tenant agree as set forth below.

1. PREMISES. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, for the term and subject to and with the benefit of the terms,
covenants, conditions, agreements and provisions hereof space consisting of:
(a) approximately 15,877 rentable square feet on the 5th floor (the “5th Floor
Premises”), (b) approximately 15,877 rentable square feet on the 6th floor (the
“6th Floor Premises”), and (c) approximately 15,877 rentable square feet on the
7th floor (the “7th Floor Premises”) as outlined on Exhibit “A” attached hereto
and made part of hereof (collectively, 5th Floor Premises, 6th Floor Premises
and 7th Floor Premises shall be known as the “Premises”), in the building (the
“Building”) erected on certain land (the “Land”) located at 141 Portland Street,
Massachusetts, together with rights of ingress and egress thereto, and with the
right in common with others to use, to the extent applicable, the elevators and
common passageways, stairways and vestibules, and to pass over and park on that
portion of land owned by Landlord and designated by Landlord for Tenant’s
parking. For purposes of this Lease, the Premises shall be deemed to be
approximately 47,631 rentable square feet and the Building shall be deemed to be
135,874 rentable square feet. The parties acknowledge and accept the rentable
square feet as set forth in this Lease and shall not have the right to
re-measure or recalculate the rentable square feet with respect to the Premises
or the Building.

2. LEASE TERM.

2.1 Generally. Subject to the terms and conditions contained herein, including
but not limited to Section 31, the lease term (the “Lease Term”) shall commence
on the date (the “Lease Commencement Date”) upon which the: (a) 7th Floor
Premises is delivered by Landlord to Tenant in its “as-is” condition; and
(b) the 5th Floor Premises and 6th Floor Premises is delivered by Landlord to
Tenant in “Shell Condition”, defined below (collectively, the “Delivery
Condition” and such delivery being referred to as “Delivery”) which is estimated
to be October 1, 2013 (the “Target Commencement Date”) and shall expire on the
last day of the full sixty-sixth (66th) month after the Lease Commencement Date
(defined in Section 3.1 below), unless extended or terminated as provided in
this Lease (the “Expiration Date”). Upon the Lease Commencement Date, Landlord
and Tenant shall enter into a Lease Commencement Date certificate in the form
attached hereto as Exhibit “H” in order to confirm the Lease Term and schedule
with respect to fixed rent. For purposes herein, “Shell Condition” shall mean
that all existing floor covering, partitions and ceiling has been removed from
the Premises.

3. FIXED RENT.

3.1 Fixed Rent. Except as otherwise set forth herein, Tenant shall pay fixed
rent (the “Fixed Rent”) beginning on the Lease Commencement Date in monthly
installments in accordance with the schedule set forth on Exhibit “B” attached
hereto and made a part hereof, without prior notice or demand, and without any
setoff or deduction whatsoever (except as expressly set forth herein), in
advance, on the first day of each month at such place as Landlord may direct in
writing. If the Lease Term shall commence or expire on other than the first or
last day, as applicable, of a calendar month, such monthly installment of Fixed
Rent and any applicable Additional Rent, as set forth below, shall be prorated
for each calendar day of such partial month.

 

-1-



--------------------------------------------------------------------------------

3.2 Late Payment. If any portion of Fixed Rent, Additional Rent or any other sum
payable to Landlord hereunder shall be due and unpaid for more than five
(5) days after its due date, it shall bear interest at a rate equal to ten
percent (10%) (the “Default Rate”) from the due date until the date of payment
thereof by Tenant. In addition Tenant shall pay a late charge equal to five
percent (5%) of the late payment; provided, however, that Tenant shall be
entitled to written notice of non-payment and a five (5) day grace period prior
to the imposition of such late charge on the first (1st) occasion in any
calendar year in which any installment of Rent is not timely paid. If any
payment tendered by Tenant shall fail collection on presentment, Tenant shall
reimburse Landlord for all charges imposed by Landlord’s bank on account thereof
and pay to Landlord a bad check fee equal to the lesser of (a) $100.00 or
(b) the maximum charge permitted by law. In no event shall Landlord be deemed to
contract for or receive charges by way of interest or otherwise in excess of
those permitted by law and any sum paid in excess of that permitted shall be
refunded or credited to Tenant.

3.3 Demolition Credit. In consideration of Tenant accepting possession of the
7th Floor Premises in its “as-is” condition and Landlord not removing the
existing floor covering, partitions and ceiling in the 7th Floor Premises,
Landlord shall provide Tenant with a credit toward Fixed Rent, to be applied
after the determination of the amount of the credit, as follows: once Landlord
has completed the demolition of the 5th Floor Premises and the 6th Floor
Premises individually, Landlord shall calculate the average costs incurred by
Landlord in completing such demolition work, on a “per rentable square foot”
basis, and deliver a statement (together with reasonably detailed back up
documentation) setting forth costs; Tenant’s credit for the 7th Floor Premises
shall be equal to the costs incurred by Landlord in performing such demolition
work.

4. ADDITIONAL RENT. In addition to Fixed Rent, and as more fully set forth on
Exhibit “C” attached hereto and made a part hereof, Tenant shall pay to Landlord
for each month of each calendar year of the Lease Term following the Base Year
or Base Tax Year, as applicable, described in Exhibit “C”, without demand
(except for such notice as is described in Exhibit “C”), deduction or setoff, as
“Additional Rent” (which amounts along with any other amounts or charges which
may become due or payable by tenant to landlord may collectively or separately
be referred to as “Rent” hereunder): (a) Tenant’s Proportionate Share of
Operating Expenses to the extent the Operating Expenses exceed the Operating
Expense Stop; and (b) Taxes (on a per rentable square foot basis) to the extent
the Taxes exceed the Tax Expense Stop (as such terms are defined in Exhibit
“C”).

5. LETTER OF CREDIT.

[*]

 

- 2 -



--------------------------------------------------------------------------------

[*]

 

- 3 -



--------------------------------------------------------------------------------

6. USE OF PREMISES. Tenant covenants and agrees to use and occupy the Premises
for general office use purposes (which will be deemed to include the use and
operation of a “warming” kitchen and occasional receptions and/or gatherings for
Tenant’s employees, clients and consultants) as permitted by law and for no
other purpose without the prior written consent of Landlord (the “Permitted
Use”). Tenant shall not use or permit any use of the Premises which creates any
safety or environmental hazard, or which would: (a) be dangerous to the
Premises, the Building or other tenants of the Building, or (b) unreasonably
disturb other tenants of the Building, or (c) cause any increase in the premium
cost for any insurance which Landlord may then have in effect with respect the
Building generally. Landlord makes no representation or warranty that the
Premises are fit for the Permitted Use. In addition, Tenant shall be
responsible, at its sole cost and expense for obtaining any and all applicable
permits necessary to construct the Initial Improvements and to legally occupy
the Premises for the Permitted Use, including but not limited to the certificate
of occupancy if necessary. Except when and where Tenant’s right of access is
specifically prevented as a result of (i) an emergency, (ii) a requirement by
law, or (iii) a specific provision set forth in this Lease, Tenant shall have
the right of ingress and egress to the Premises, the building, and the parking
areas twenty-four (24) hours per day, seven (7) days per week.

7. CONDITION OF PREMISES.

7.1 Taking possession of the Premises by Tenant shall be deemed to establish a
rebuttable presumption that the Premises are in good and satisfactory condition
as of the Lease Commencement Date, subject to Landlord’s express representations
and maintenance/repair obligations set forth herein. Tenant acknowledges that
except as set forth herein to the contrary, no representations as to the
condition of the Premises have been made by Landlord. Except for the Delivery
Condition as described in Section 2.1, Tenant acknowledges and agrees that
Landlord shall deliver and Tenant shall accept the Premises in Delivery
Condition and Landlord shall not be responsible for performing any other work in
the Premises in order to prepare the Premises for Tenant’s occupancy (other than
such work as may be necessary to bring the Building Systems into good working
order and repair).

7.2 Landlord represents that:

(a) As of the Lease Commencement Date, to the best of its actual knowledge,
without due inquiry, Landlord has not received any notice that the Building and
Premises are in violation of any applicable laws, including without limitation,
the Americans with Disabilities Act; and

(b) As of the Lease Commencement Date, it shall deliver in good working order
and condition all base Building finishes, systems, and structures (including,
but not limited to, all Building Systems). Tenant will have thirty (30) days
after Landlord’s delivery of the Premises in which to notify Landlord and to the
extent that any components of the Building Systems are not in good working order
and repair, in such event, Landlord will promptly repair or replace the items of
the Building Systems as necessary so that the same are in good working order.

8. HAZARDOUS MATERIALS.

8.1 Limitations on Use. Tenant shall not transport, use, store, maintain,
handle, generate, manufacture, dispose, discharge or release any Hazardous
Material (as defined below in Section 8.2) upon or about the Premises, or permit
Tenant Responsible Parties (as defined below in Section 8.2) to engage in such
activities upon or about the Property in violation of applicable laws and
regulations. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within
the Premises of Hazardous Materials customarily used in the business or activity
expressly permitted to be undertaken in the Premises under this Lease; provided:
(a) such substances

 

- 4 -



--------------------------------------------------------------------------------

shall be used and maintained only in such quantities as are reasonably necessary
for such permitted use of the Premises and the ordinary course of Tenant’s
business therein, strictly in accordance with all applicable laws, prevailing
standards and the manufacturers’ instructions therefor, (b) such substances
shall not be disposed of, discharged or released in or about the Premises
(except as may be permitted by applicable law), and shall be transported to and
from the Premises in compliance with all applicable laws, (c) if any applicable
law or Landlord’s trash removal contractor requires that any such substances be
disposed of separately from ordinary trash, Tenant shall make arrangements at
Tenant’s expense for such disposal directly with a qualified and licensed
disposal company at a lawful disposal site (subject to scheduling and approval
by Landlord), (d) any remaining such substances shall be completely, properly
and lawfully removed from the Property upon expiration or earlier termination of
this Lease, and (e) for purposes of removal and disposal of any such substances
for which applicable law requires such a classification, Tenant shall be named
as the owner and generator, obtain a waste generator identification number, and
execute all applications, permits, manifests, waste characterization documents
and any other required forms. As of the Commencement Date, without due inquiry,
Landlord hereby represents to Tenant that Landlord has not received any notice
that the Building is in violation of any federal, state and local laws,
ordinances, regulations, orders and directives pertaining to Hazardous
Materials, Landlord will indemnify, defend, protect and hold harmless and defend
Tenant from and against any and all loss, cost, damage, or liability arising out
of the presence on or about the Building of any Hazardous Materials, or any
releases or discharges of any Hazardous Materials on, under or from the Building
attributable to Landlord or Landlord’s employees, contractors, representatives
or agents.

8.2 Notices Regarding Hazardous Materials. Tenant shall immediately notify
Landlord in writing of: (a) any enforcement, cleanup or other regulatory action
taken or threatened by any governmental or regulatory authority with respect to
the presence of any Hazardous Material on the Premises or the migration thereof
from or to other property, to the extent caused by Tenant or its operation in
the Premises, (b) any demands or claims made or threatened by any party relating
to any loss or injury resulting from any Hazardous Material placed or introduced
into the Premises by Tenant, (c) any discharge, release or non-routine, improper
or unlawful disposal or transportation by Tenant of any Hazardous Material on or
from the Premises or in violation of this Section 8, and (d) any matters where
Tenant is required by law to give a notice to any governmental or regulatory
authority respecting any Hazardous Material on the Premises. Landlord shall have
the right (but not the obligation) to join and participate, as a party, in any
legal proceedings or actions affecting the Premises initiated in connection with
any environmental, health or safety law. At such times as Landlord may
reasonably request, Tenant shall provide Landlord with a written list, certified
to be true and complete, identifying any Hazardous Material then used, stored,
or maintained upon the Premises, the use and approximate quantity of each such
material, a copy of any material safety data sheet (the “MSDS”) issued by the
manufacturer or supplier therefore, and such other information as Landlord may
reasonably require or as may be required by law. The term “Hazardous Material”
for purposes hereof shall mean any chemical, substance, material or waste or
component thereof which is now or hereafter listed, defined or regulated as a
hazardous or toxic chemical, substance, material or waste or component thereof
by any federal, state or local governing or regulatory body having jurisdiction,
or which would trigger any employee or community “right-to-know” requirements
adopted by any such body, or for which any such body has adopted any
requirements for the preparation or distribution of an MSDS.

8.3 Remediation. If any Hazardous Material is released, discharged or disposed
of by Tenant or Tenant Responsible Parties, on or about the Property in
violation of Section 8, Tenant shall immediately, properly and in compliance
with all applicable laws clean up and remove the Hazardous Material from the
Property and any other affected property and clean or replace any affected
personal property (whether or not owned by Landlord), at Tenant’s expense
(without limiting Landlord’s other remedies therefore). Such clean up and
removal work shall be subject to Landlord’s prior written

 

- 5 -



--------------------------------------------------------------------------------

approval (except in emergencies), which shall not be unreasonably withheld,
delayed or conditioned, and shall include, without limitation, any testing,
investigation, and the preparation and implementation of any remedial action
plan required by any court or governmental body having jurisdiction or
reasonably required by Landlord. If Landlord or any lender or governmental body
arranges for any tests or studies showing that Section 8 has been violated by
Tenant, Tenant shall pay for the actual costs of such tests, Nothing in
Section 8 shall be construed as preventing Tenant from obtaining additional
testing at its own expense. During the Lease Term, Landlord shall have the
option, at Landlord’s sole cost (except as set forth above) to retain a
consultant who will conduct an investigation to verify that no portion of the
Building (including the Premises, to the extent Landlord has reasonable cause to
believe that there is such a use) is being used for any activities involving,
directly or indirectly, the unlawful use, storage, maintenance, handling,
generation, manufacture, disposal, discharge or release of any Hazardous
Material. Subject to terms and conditions of this Lease regarding Landlord’s
access, Tenant hereby grants to Landlord, its agents, employees, consultants and
contractors the right to enter upon the Premises and to perform such tests on
the Premises as are reasonably necessary to conduct any such investigation, To
the extent Tenant discovers any Hazardous Materials at the Premises, which was
not introduced to or released in the Premises by Tenant by any action or
inaction, or its agents, employees or contractors, and the presence of which
violates any applicable laws, regulations or other requirements now or hereafter
in effect, then Landlord shall, at its sole cost, comply with all such laws,
regulations or other requirements with respect to the remediation of the same.

8.4 Tenant’s Indemnity. Tenant covenants and agrees to exonerate, indemnify,
defend, protect and save Landlord and Landlord Parties (as defined herein)
harmless from and against all claims, demands, expenses, losses, suits and
damages in connection with the presence or use of any Hazardous Materials on the
Property caused by Tenant or its agents. The obligations of Tenant hereunder
shall survive expiration or earlier termination of this Lease.

9. INDEMNIFICATION.

9.1 By Tenant. Except for the gross negligence or willful misconduct of Landlord
or any Landlord Party, and subject to the terms of Section 16.3 below, Tenant
covenants and agrees to exonerate, indemnify, defend, protect and save Landlord,
Landlord’s managing agent and Landlord’s mortgagee (if any) (the “Landlord
Parties”) harmless from and against any and all claims, demands, expenses,
losses, suits and damages’ as may be occasioned by reason of (i) any accident,
injury or damage occurring in or about the Premises causing injury to persons or
damage to property (including, without limitation, the Premises); and (ii) the
failure of Tenant to fully and faithfully perform the obligations and observe
the conditions of this Lease.

9.2 By Landlord. Except for the gross negligence or willful misconduct of Tenant
or any Tenant Party, and subject to the terms of Section 16.3 below, Landlord
hereby covenants and agrees to exonerate, indemnify, defend, protect and save
Tenant harmless on account of damage to the person or property of any party
occurring outside of the Premises, including any other tenant in the Building,
to the extent caused by the negligence or breach of this Lease by the Landlord,
Landlord’s agents or any Landlord party.

10. ALTERATIONS, ADDITIONS OR IMPROVEMENTS BY TENANT.

10.1 Alterations by Tenant. Tenant shall not make any alterations, additions,
improvements or other changes in or to the Premises (the “Alterations”), other
than the installation of typical office decorations, furniture and furnishings
which are not affixed to the realty, without Landlord’s prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed).
Landlord’s consent shall

 

- 6 -



--------------------------------------------------------------------------------

not be required for any Alteration that satisfies all of the following criteria:
(1) is not visible from the exterior of the Premises or Building; (2) is of a
cosmetic nature such as painting, wallpapering, hanging pictures and installing
carpeting, or costs less than $50,000 for any one project; (3) does not require
work to be performed inside the demising walls or above the ceiling of the
Premises; and (4) Tenant secures Lien Waivers (as defined below) with respect to
such Alterations. If any proposed Alterations will adversely affect the exterior
or structural components of the Building, or the Building Systems, Landlord may
withhold its consent to such Alterations in Landlord’s sole discretion. Without
limitation, it shall not be unreasonable for Landlord to withhold its consent to
any Alterations which would impose on Landlord any special maintenance, repair
or replacement obligations not within the scope of those expressly provided for
herein, unless Tenant agrees, at the time of its request for approval or notice
of such Alterations, to pay all costs associated with Landlord’s meeting the
additional obligations. Landlord agrees to respond to any request by Tenant for
approval of Alterations for which approval is required hereunder within ten
(10) business days after delivery of Tenant’s written request; Landlord’s
response shall be in writing and, if Landlord withholds its consent to any
Alterations, Landlord shall specify in reasonable detail in Landlord’s notice of
disapproval, the basis for such disapproval, and the changes to Tenant’s plans
which would be required in order to obtain Landlord’s approval. If Landlord
fails to notify Tenant of Landlord’s approval or disapproval within such ten
(10) business day period, Tenant shall have the right to provide Landlord with a
second written request for approval (a “Second Request”) that specifically
identifies the applicable plans and contains the following statement in bold and
capital letters: “THIS IS A SECOND REQUEST FOR APPROVAL PURSUANT TO THE
PROVISIONS OF SECTION 10.1 OF THE LEASE. IF LANDLORD FAILS TO RESPOND “WITHIN
FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE
DEEMED TO HAVE APPROVED THE WORK DESCRIBED HEREIN.” If Landlord fails to respond
to such Second Request within five (5) business days after receipt by Landlord,
the work in question shall be deemed approved by Landlord. If Landlord timely
delivers to Tenant notice of Landlord’s disapproval, Tenant may revise Tenant’s
plans to incorporate the changes suggested by Landlord in Landlord’s notice of
disapproval, and resubmit such plans to Landlord; in such event, the scope of
Landlord’s review of such plans shall be limited to Tenant’s correction of the
items in which Landlord had previously objected in writing. Landlord’s review
and approval (or deemed approval) of such revised plans shall be governed by the
provisions set forth above in this Section 10.1). The procedure set out above
for approval of Tenant’s plans will also apply to any change, addition or
amendment to Tenant’s plans. Subject to Section 10.5 below, prior to the
expiration or earlier termination of this Lease, and without additional notice
to Tenant by Landlord, Tenant shall remove any such Alterations and repair any
damage to the Premises or the Building occasioned by their installation or
removal so as to restore the Premises to substantially the same condition as
existed prior to the time when any such Alterations were made. All Alterations
shall be subject to the provisions of Sections 10.2, 10.3 and 10.4 below.

10.2 Quality and Performance of Work. All construction work required or
permitted by this Lease shall be done in a good and workmanlike manner by
licensed union contractors approved by Landlord (such approval not to be
unreasonably withhold, conditioned or delayed) and in compliance with the
Building Rules and Regulations, attached hereto as Exhibit “E”, all insurance
requirements of this Lease, and all applicable laws, statutes, codes,
ordinances, orders, rules, regulations, conditions of approval and requirements
of all federal, state, county, municipal and other governmental authorities,
including the requirements of the Americans with Disabilities Act (“ADA”)
(collectively, “Legal Requirements”).

 

- 7 -



--------------------------------------------------------------------------------

10.3 Additional Covenants Regarding Alterations.

(a) All Alterations and Initial Tenant Improvements (as defined herein) shall be
made (i) at Tenant’s sole cost and expense, (ii) according to plans and
specifications approved in writing by Landlord which approval shall not be
unreasonably withheld, conditioned or delayed (iii) in compliance with all Legal
Requirements, (iv) by a licensed union contractor, and (v) in a good and
workmanlike manner. Tenant shall provide Landlord with as-built plans for any
Alterations for which plans are used, regardless of whether the Alterations
require Landlord’s consent hereunder.

(b) Tenant shall keep the Premises and the Building free from any liens arising
out of any work performed, materials ordered or obligations incurred by or on
behalf of Tenant. Without limitation, Tenant shall be responsible for, and shall
pay when due, all costs associated with the preparation of plans and the
performance of Alterations and the same shall be performed in a lien-free, good
and workmanlike manner, and in compliance with all Legal Requirements. In the
event that Tenant shall fail to pay the costs associated with Alterations on a
timely basis, and as a result of such failure, a statutory and/or common law
lien is asserted against the Premises or the Building, and Tenant shall fail,
within fifteen (15) days after notice of such assertion, to cause (by payment,
posting of a proper bond, or otherwise) such lien to be released of record,
Landlord shall have the right (but not the obligation), at Tenant’s expense, to
cause such lien to be bonded over or released of record.

(c) Tenant shall ensure that all contractors and subcontractors performing
Alterations are insured in amounts required by law. If Landlord requests,
certificates of such insurance shall be delivered to Landlord. Tenant’s
obligation to exonerate, indemnify, defend, protect and save Landlord Parties
harmless, as set forth in Section 8, shall include without limitation all
activities and work done by and on behalf of Tenant pursuant to this Section 9
and shall commence on the date of execution hereof.

(d) Tenant agrees that Landlord shall have the right to examine and inspect any
Alterations; provided, however, that no such examination or inspection shall
constitute an approval or warranty or give rise to any liability of Landlord
with respect to any thereof. In the performance of Alterations in accordance
with this Lease, Tenant shall cause its contractors to use reasonable and
diligent efforts not to interfere with ongoing operations on the rest of the
Building, to keep all construction areas clean and free of trash and debris, and
otherwise to comply with any other reasonable rules and regulations established
by Landlord with regard to construction activities.

(e) Tenant shall provide copies of any warranties for Alterations and the
materials and equipment which are incorporated into the Premises and the
Building in connection therewith, and either assign to Landlord, or enforce on
Landlord’s behalf, all such warranties to the extent repairs and/or maintenance
on warranted items would be covered by such warranties and are otherwise
Landlord’s responsibility under this Lease.

(f) Landlord shall not have the right to charge any construction administration
or supervision fee in connection with Tenant’s performance of Alterations;
provided that Tenant will reimburse Landlord for any third party costs actually
incurred by Landlord in the review of Tenant’s plans.

10.4 Removal of Specialty Alterations. Landlord shall notify Tenant in writing
at the time of Landlord’s approval of any Alterations whether any such
Alterations constitute Specialty Alterations (defined below), and, in such
event, if such Specialty Alterations will be required to be removed by Tenant at
the end of the Lease Term (Landlord will not have the right to require that any
Initial Alterations (defined in Section 10.5 below) be removed by Tenant); if
Landlord fails to provide such

 

- 8 -



--------------------------------------------------------------------------------

notice at the time of Landlord’s approval, Landlord shall be deemed to have
waived the right to require the removal of the Specialty Alteration in question.
As used herein, “Specialty Alterations” shall mean Alterations that
(i) perforate, penetrate or require reinforcement of a floor slab (including,
without limitation, interior stairwells or high-density filing or racking
systems), (ii) consist of the installation of a raised flooring system,
(iii) consist of the installation of a vault or other similar device or system
intended to secure the Premises or a portion thereof in a manner that exceeds
the level of security necessary for ordinary office space, (iv) involve material
plumbing connections (such as, for example but not by way of limitation,
kitchens, saunas, showers, and executive bathrooms outside of the Building core
and/or special fire safety systems), (v) consist of the dedication of any
material portion of the Premises to non-office usage (such as classrooms).

10.5 Improvement Allowance. As an inducement to Tenant’s entering into this
Lease, Landlord shall provide to Tenant an allowance of [*] per rentable square
foot of the Premises (i.e., a maximum of [*] based on 47,631 rentable square
feet) (the “Improvement Allowance”) to be used by Tenant solely toward the costs
associated with design, permitting and construction of the initial build-out of
the Premises (the “Initial Improvements”), including project management, fees
and construction consultant. In addition, Landlord shall provide Tenant with an
allowance of up to $[*] per rentable square foot of the Premises (i.e. a maximum
of $[*] based on 47,631 rentable square feet) to be used by Tenant solely toward
the costs of all test fits for the Premises (the “Test Fit Allowance”). Tenant
shall have the option to (a) use its own union general contractor, reasonably
approved by Landlord, to perform the Initial Improvements pursuant to
Section 10.6 below; or (b) designate Landlord to perform the Initial
Improvements pursuant to Section 10.7 below.

10.6 Tenant Performance of Initial Improvements. The Initial Improvements shall
be; (a) performed by Tenant; (b) subject to the provisions of Sections 10.2,
10.3 and 10.4 above; (c) performed by a union general contractor reasonably
approved by Landlord; and (d) based on plans and specifications reasonably
approved by Landlord (the “Initial Improvement Plans”), the approval of which
will be governed by Paragraph 10.1 above; and (d) the following terms and
conditions shall apply:

(i) Landlord shall pay Landlord’s Proportion (as hereinafter defined) of the
cost shown on each requisition (as hereinafter defined) submitted by Tenant to
Landlord within thirty (30) days of submission thereof until the entirety of the
Improvement Allowance has been exhausted. “Landlord’s Proportion” shall be a
fraction, the numerator of which is the Improvement Allowance, and the
denominator of which is the total cost the Initial Improvements. A “requisition”
shall mean written documentation, including, without limitation, (i) invoices
from Tenant’s contractors, vendors, service providers and consultants, and such
other documentation as Landlord may reasonably request, showing in reasonable
detail the cost of the items in question or improvements installed to date in
the Premises, accompanied by certifications from Tenant that the amount of the
requisition in question is true and correct and does not exceed the cost of the
items or improvements covered by such requisition (AIA Form G-702 is deemed
acceptable by Landlord as a requisition form); and (ii) evidence that all of the
Initial Improvements and other work done by or on behalf of Tenant as of such
date which could give rise to any mechanic’s or materialman’s liens and for
which payment has been previously requested and paid, has been paid for in full
and that any and all liens therefor that, have been or may be filed have been
satisfied of record or waived (the “Lien Waivers”) with respect to the prior
month’s requisition. Landlord shall have the right, upon reasonable advance
notice to Tenant, to inspect Tenant’s books and records relating to each
requisition in order to verify the amount thereof.

 

- 9 -



--------------------------------------------------------------------------------

(ii) Tenant shall not submit requisitions, nor shall Landlord have any
obligation to advance funds on account of the Improvement Allowance, more often
than once per month.

(iii) If Tenant fails to pay the amounts paid by Landlord to Tenant in the prior
month’s requisition to Tenant’s contractors, vendors, service providers and
consultants, Landlord shall thereafter have the right to have the Improvement
Allowance paid directly to Tenant’s contractors, vendors, service providers and
consultants.

(iv) In no event shall the Improvement Allowance be applied to any fees paid to
Tenant.

(v) Landlord shall have no obligation to pay any portion of the Improvement
Allowance with respect to any requisition submitted twelve (12) months after the
Lease Commencement Date (the “Outside Requisition Date”); provided, however,
that if Tenant certifies to Landlord that it is engaged in a good faith dispute
with a contractor, vendor, service provider or consultant, such Outside
Requisition Date shall be extended while such dispute is ongoing, so long as
Tenant is diligently pursuing the resolution of such dispute. Tenant shall not
be entitled to receive any portion of the Improvement Allowance except to the
extent that it has submitted requisitions, and/or made demand therefor, on or
before the Outside Requisition Date. In the event Tenant has not utilized the
Improvement Allowance on or before the Outside Requisition Date, Tenant shall be
deemed to have forfeited any unused portion of said Improvement Allowance and
shall have no rights thereto.

(vi) In addition to all other requirements hereof, Landlord’s obligation to pay
the final requisition of the Improvement Allowance shall be subject to
simultaneous delivery of all Lien Waivers in connection with the Initial
Improvements.

(vii) Tenant acknowledges that any Alterations and the Initial Improvements must
be completed using union labor and it shall not take any action which would
cause a work stoppage, picketing, labor disruption or dispute (the “Labor
Disruption”). Accordingly, Tenant acknowledges that Tenant shall, at its sole
cost and expense, take any and all actions reasonably necessary to resolve any
Labor Disruption that may arise as a result of Tenant’s violation of the
requirement that Tenant use union labor.

(viii) Tenant acknowledges that if any of the Alterations or Initial
Improvements must be completed beyond normal construction hours (Monday through
Friday between the hours of 7:30am to 3:30pm)(the “Construction Hours”), Tenant
shall pay to Landlord for cost of Landlord’s on-site supervisory personnel at
the rate of $75.00 per hour within thirty (30) days of invoice from Landlord.

10.7 Permits. Tenant shall deliver to Landlord a copy of the final application
for permit and issued permit for the construction of the Initial Improvements
prior to commencement of construction. Landlord, at no additional cost to
Landlord, will use reasonable efforts to cooperate with Tenant in Tenant’s
efforts to procure applicable construction permits.

11. COVENANTS OF LANDLORD.

11.1 Landlord shall be responsible for maintaining the structure, foundation,
exterior and roof of the Building in good order and repair throughout the Lease
Term and for maintaining the building systems, including but not limited to the
HVAC, electrical, mechanical (including elevator) life safety and plumbing
systems which serve more than just the Premises as well as associated
transformers, duet work, cable, wires, and other equipment, facilities, and
systems (the “Building Systems”) and all common areas in first-class order and
repair, except that Landlord shall have no responsibility with respect to any
obligation hereinabove stated if caused by Tenant’s negligence. Subject to the
provisions of Section 4 and Exhibits “C” and “D”, the cost of Landlord’s
performance of such maintenance and repair

 

- 10 -



--------------------------------------------------------------------------------

responsibilities will be reimbursed by Building tenants as Operating Expenses to
the extent applicable. Landlord is not responsible for maintenance and
replacement of any such equipment, fixtures or mechanical installations which
are installed by or on behalf of Tenant and exclusively serve the Premises. As
of the Effective Date, Landlord hereby represents that the Building Systems and
Building roof are in good working order and condition.

11.2 Each of Tenant’s employees will be issued a building pass to gain access to
the Building and Premises 24 hours/day, 7 days/week. Tenant shall deposit with
Landlord $25.00 for each pass which amount shall be returned to Tenant upon
return of the pass in the same condition, reasonable wear and tear excepted.

11.3 Landlord shall provide elevator facilities during regular business hours
(8:00 a.m. to 6:00 p.m. Monday through Friday) on business days (Saturdays,
Sundays and Holidays are to be excepted) (the “Normal Business Hours”) and at
all other times Landlord agrees to provide limited automatic elevator service to
the Premises. Notwithstanding the foregoing, Landlord shall not be responsible
for any security relating to the elevator or Premises beyond Normal Business
Hours and Tenant shall be obligated to provide its own security relating to the
elevator and/or Premises beyond Normal Business Hours. In connection therewith,
Tenant may install its own security system in the Premises which will not
interfere with the operation of Landlord’s security system serving the Building.

11.4 Landlord shall provide heat, ventilation and air-conditioning (“HVAC”) for
the Premises, the main lobby, elevators, washrooms and stairs, during Normal
Business Hours sufficient to maintain the a comfortable temperature range in the
Building. Landlord shall provide heat or air-conditioning at all other hours
upon at least twenty-four (24) hours’ advance telephonic request from Tenant to
the Building’s management office and at no additional cost. Alternatively, in
the event Landlord installs an energy management system at the Building, Tenant
will be responsible for paying, within thirty (30) days following delivery of an
invoice from Landlord, for the out-of-pocket cost for each hour of HVAC used
beyond Normal Business Hours which shall be the cost incurred for increasing or
decreasing the temperature, as the case may be, from the temperature at which
the Building is maintained under normal circumstances during Normal Business
Hours to the temperature requested by Tenant.

11.5 Landlord shall provide hot and cold running water to the Premises to the
extent that the same is necessary to operate a kitchenette in the Premises.

11.6 Landlord shall provide cleaning of the Premises, lobby, elevators, public
corridors, washrooms and stairs, and removal of the Tenant’s trash, daily, on
business days (Monday through Friday) (Saturdays, Sundays, and Holidays
excepted), provided the Premises are kept in good order by the Tenant. Said
janitorial services will be commensurate with the level of services provided in
Comparable Buildings (defined below). Landlord shall not be responsible for the
removal of, and Tenant shall, at its own expense, remove Tenant’s trash
resulting from receptions, lunches, dinners, cocktail parties, or similar
functions, whether or not catered.

11.7 Landlord shall provide hot and cold running water, liquid soap, toilet
tissue and paper towels for the washrooms and lavatories serving the Premises.

11.8 Landlord shall provide electricity for normal lighting of the main lobby,
elevators, washrooms and stairs and Landlord shall provide electricity for
normal lighting to the Premises.

11.9. Landlord shall provide reasonable shoveling of snow and sanding of ice at
the entries to the Building, commensurate with similar services provided in
Comparable Buildings.

 

- 11 -



--------------------------------------------------------------------------------

11.10 Landlord shall provide adequate lighting of the parking area including the
supplying of all required fixtures and light bulbs, tubes and similar devices.

11.11 Landlord shall provide use of the loading dock and freight elevator Monday
through Friday, 7:00AM—3:00PM (excluding holidays), which is located on the
Davis Street side of the Building in common with others who may be granted
similar rights.

11.12 Landlord is under no responsibility or liability for failure or
interruption in such service caused by breakage, accident, strikes, repairs,
failure of fuel supply, inability by exercise of reasonable diligence to obtain
fuel, electricity, supplies or other services or for any other cause or causes
beyond the reasonable control of Landlord, nor in any event for any indirect or
consequential damages; and failure or omission on the part of Landlord for the
foregoing reasons to furnish such service shall not be construed as an eviction
of Tenant, nor work as an abatement of rent, nor render Landlord liable in
damages, nor release Tenant from prompt fulfillment of any of the covenants
under this Lease, except that, if Landlord does not provide HVAC or electricity
to the Premises for five (5) consecutive days (the “Eligibility Period”), there
shall be an abatement of Rent on a per diem basis for every consecutive day
thereafter until such service is restored.

11.13 “Comparable Buildings” shall mean other similar office buildings in the
Kendall Square/East Cambridge submarket of Cambridge, Massachusetts of
comparable class, size, age and location not owned by Landlord or its
affiliates.

12. COVENANTS OF TENANT.

Tenant, at Tenant’s sole cost and expense, will:

12.1 Keep the Premises in good order and repair, reasonable wear and tear
excepted;

12.2 Surrender the Premises at the end of this Lease in the same condition in
which Tenant has agreed to keep it during the Lease Term;

12.3 Not place, erect, maintain or display any sign or other marking of any kind
whatsoever on the windows, the exterior of the doors or on the exterior walls of
the Premises and not place any blinds, curtains, drapes or coverings over the
exterior windows or on the window surfaces which are visible from the outside of
the Building. The foregoing notwithstanding, Landlord hereby consents to Tenant,
at its sole cost and expense, and subject to Landlord’s prior written approval
which shall not be unreasonably withheld, installing and maintaining its own
custom signage at the entrance to the Premises on each floor on which the
Premises is located (not intending to mean the entrance to the Building). In
addition, Landlord agrees to provide, at its sole cost and expense, and subject
to all applicable regulations, Tenant’s signage in the first floor lobby
directory, the style and quality of which shall be consistent with other of such
signage within the Building. After the initial installation of the signage in
the first floor lobby directory, any changes to such signage made at Tenant’s
request shall be at the sole cost of Tenant.

12.4 Be responsible for the maintenance of the Premises (including, but not
limited to, any tenant improvements, fixtures, equipment and systems contained
therein which exclusively serve the Premises), whether installed by Landlord or
by Tenant, and, subject to Section 16.3, for the repair and replacement of any
part of the Premises and the Building made necessary by reason of damage thereto
caused by Tenant or Tenant’s employees, servants, agents or invitees. In the
event Tenant shall fail to perform such maintenance, repairs or replacements
within sixty (60) days of the date such work becomes necessary, Landlord may,
but shall not be required to, perform such work and charge the amount of the
expense therefor, with interest accruing and payable thereon, all in accordance
with Section 20 below;

 

- 12 -



--------------------------------------------------------------------------------

12.5 Comply with all laws, enactments and regulations of any governmental
authority relating or applicable to Tenant’s occupancy of the Premises and any
covenants, easements and restrictions governing the Land or Building, and
indemnify, defend and hold Landlord harmless from all consequences from its
failure to do so; provided, however, that the foregoing shall not be interpreted
to require Tenant to perform structural or capital work unless required due to
Tenant’s specific use of the Premises as opposed to office use in general;

12.6 Promptly notify Landlord of any damage to or defects in the Premises, any
notices of violation received by Tenant and of any injuries to persons or
property which occur therein or claims relating thereto;

12.7 Subject to Section 7, pay for any alterations, improvements or additions to
the Premises and non-standard Building items installed by or for Tenant, and
allow no lien to attach to the Building with respect to any of the foregoing;

12.8 Without the prior written consent of Landlord (not to be unreasonably
withheld, conditioned or delayed), not place within the Premises or bring into
the Building (i) any machinery, equipment or other personalty other than
customary office furnishings and small office machinery, or (ii) other
personalty having a weight in excess of the design capacity of the Building;

12.9 Not use the Premises for the generation, manufacture, refining,
transportation, treatment, storage or disposal of any Hazardous Material or for
any purpose which poses a material risk of damage to the environment; in this
regard Tenant represents that it does not have a Standard Industrial
Classification number as designated in the Standard Industrial Classifications
Manual prepared by the Office of Management and Budget in the Executive Office
of the President of the United States that is any of 22-39 inclusive, 46-49
inclusive, 51 or 76 and will not engage in any activity which would subject
Tenant to the provisions of the Federal Comprehensive Environmental Response,
Liability and Clean-Up Act (42 U.S.C. Section 9601 et seq.), the Federal Water
Pollution Control (33 U.S.C.A. Section 1151 et seq.), the Clean Water Act of
1977 (33 U.S.C.A. Section 1251 et seq.), or any other federal, state or local
environmental law, regulation or ordinance;

12.10 Comply with all commercially reasonable non-monetary rules and regulations
which may hereafter be promulgated by Landlord and with all reasonable changes
and additions thereto upon notice by Landlord to Tenant (such rules and
regulations, together with all changes and additions thereto, are part of this
Lease); Landlord shall notify Tenant in writing upon the promulgation of such
rules and regulations or changes thereto. Landlord agrees to enforce such rules
and regulations against all tenants in the Building in a non-discriminating
fashion and to take reasonable action to cause a cessation of any violation of
all rules that interfere with Tenant’s use and quiet enjoyment of the Premises.
In the event of any conflict between the provisions of this Lease and the
provisions of any such rules and regulations, the terms and conditions of this
Lease shall control;

12.11 Comply with all reasonable recommendations of Landlord’s or Tenant’s
insurance carriers relating to layout, use, storage of materials and maintenance
of the Premises.

12.12 Maintain, repair or replace, any supplemental HVAC systems and components
located within and exclusively serving the Premises at its sole cost and
expense.

12.13 Paying for all separately metered utilities when due directly to the
applicable utility provider.

 

- 13 -



--------------------------------------------------------------------------------

13. ASSIGNMENT AND SUBLETTING.

13.1 General Provisions. Except as expressly set forth herein, Tenant shall not
assign, pledge, mortgage or otherwise transfer or encumber this Lease, nor
sublet all or any part of the Premises or permit the same to be occupied or used
by anyone other than Tenant or its employees without Landlord’s prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed).
Any consent by Landlord bereunder shall not constitute a waiver of strict future
compliance by Tenant of the provisions of this Section 13 or a release of Tenant
from the full performance by Tenant of any of the terms, covenants, conditions,
agreements or provisions of this Lease. For purposes of this Section 13, any
transfer in Control of Tenant (or any subtenant, assignee or occupant) to a
person or entity which did not previously have Control, which by operation of
law or otherwise, shall be deemed an assignment hereunder, including, without
limitation, any merger, consolidation, dissolution (which in a single
transaction or series of related transactions). Any assignment or subletting in
contravention of the provisions of this Section 13 shall be void. “Control”
shall mean the possession, direct or indirect, of the power to direct or cause
the direction of the management and polices of an entity, or ownership of any
sort, whether such ownership is achieved through the ownership of voting
securities or by contract, or otherwise. Landlord shall respond to any request
by Tenant for Landlord’s consent to any proposed assignment or sublease within
fifteen (15) days following delivery of such request. If Landlord fails to
timely deliver to Tenant notice of Landlord’s consent, or the withholding of
consent, to a proposed Transfer, Tenant may send a second (2nd) notice to
Landlord, which notice must contain the following inscription, in bold faced
lettering: “SECOND NOTICE DELIVERED PURSUANT TO ARTICLE 13 OF LEASE — FAILURE TO
TIMELY RESPOND WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN DEEMED APPROVAL OF
ASSIGNMENT OR SUBLEASE.” If Landlord fails to deliver notice of Landlord’s
consent to, or the withholding of Landlord’s consent, to the proposed assignment
or sublease within such five (5) business day period, Landlord shall be deemed
to have approved the assignment or sublease in question. Notwithstanding
anything to the contrary contained in this Section 13 or elsewhere in this
Lease, any assignment or subletting shall be subject to the following further
conditions and limitations:

13.2 Proposed Subtenants and Assignees. Landlord will have the right to withhold
its consent to a proposed subtenant or assignee who is (a) a prospective tenant
(or its designee) who is discussing with Landlord (or Landlord’s agent)
regarding its need for space in the Building, or who has so negotiated within
the previous four (4) months (provided Landlord then has sufficient available
space in the Building to meet the needs of such proposed subtenant or assignee);
(b) a current tenant of space in the Building (provided Landlord then has
sufficient available space in the Building to meet the needs of such proposed
subtenant or assignee); or (c) an Affiliate (as hereinafter defined) of a
current tenant of space in the Building (provided Landlord then has sufficient
available space in the Building to meet the needs of such proposed subtenant or
assignee). For purposes hereof, an “Affiliate” shall mean a corporation or other
business entity that directly or indirectly controls, is controlled by, or is
under common control with such tenant.

13.3 Advertising. In no event shall Tenant advertise the subletting or
assignment of the Premises using signage, online or other public marketing
materials (on a per rentable square foot basis) at a lower rate than Landlord is
then advertising space (on a per rentable square foot basis) in the Building.
Notwithstanding the foregoing, Tenant may engage a broker to solieit subtenants
or assignees to pay at a lower rate than Landlord is then advertising space in
the Building, and Tenant and any such broker may prepare and submit letters of
intent and other written proposals to prospective subtenants or assignees at
such lower rates.

 

- 14 -



--------------------------------------------------------------------------------

13.4 Right to Share Profits.

(a) If Landlord consents to the subletting of all or any part of the Premises,
Tenant shall in consideration thereof pay to Landlord, as Additional Rent, fifty
percent (50%) of any Net Profits (as hereinafter defined) in connection with the
subletting. “Profits” on a subletting shall mean the difference between (i) the
amounts paid as rent and additional rent by the subtenant to Tenant in and for
each month of the sublease term and (ii) Fixed Rent and Additional Rent due and
payable by Tenant to Landlord in and for each month of the sublease term, in
each and every month when the former exceeds the latter, provided, however, that
if a sublease involves less than the entire Premises, the amounts paid by Tenant
to Landlord used in subpart (ii) above shall be prorated each month to reflect
the portion of the Premises being sublet. “Net Profits” on a subletting shall
mean monthly Profits reduced by an amount equal to the quotient found by taking
the total reasonable and customary attorneys’ fees, real estate brokerage
commissions, commercially reasonable free rent periods and alteration expenses
(if any), paid and incurred by Tenant in connection with the subletting, and
dividing by the number of months in the sublease term.

(b) If Landlord consents to the assignment of this Lease, Tenant shall in
consideration thereof pay to Landlord fifty percent (50%) of any Net
Consideration (as hereinafter defined) in connection with the assignment.
“Consideration” for an assignment shall mean any sums paid to Tenant in
consideration of the assignment (other than the amount of rent and additional
rent assumed by the assignee). “Net Consideration” for an assignment shall mean
Consideration reduced by an amount equal to the total reasonable and customary
attorneys’ fees, real estate brokerage commissions, and alteration expenses (if
any), paid and incurred by Tenant in connection with the assignment.

(c) Following the completion of any sublease or assignment, Landlord shall have
the right at any time and from time to time upon reasonable prior notice to
Tenant to audit and inspect Tenant’s books, records and accounts related to such
sublease or assignment to verify the determination of Additional Rent payable
under Section 13.3.

13.5 Legal and Administrative Costs. Upon Tenant’s execution and delivery of
Landlord’s Consent document (or, if there is no Consent document, within five
(5) Business Days of receipt of Landlord’s invoice), Tenant shall pay Landlord’s
reasonable third-party legal and administrative costs and expenses incurred in
processing each of Tenant’s subletting and assignment requests, which shall be
paid whether or not Landlord consents to such subletting or assignment.

13.6 Right to Recapture. If Tenant shall give Landlord notice of its desire to
assign this Lease, or to sublet a full floor or more of the Premises for a
period of more than three (3) years (a “Non-Permitted Sublet”) for a term (and
in each case, other than pursuant to a Permitted Transfer), Landlord shall be
entitled, by written notice delivered to Tenant within fifteen (15) days
following Tenant’s delivery of a request for Landlord’s consent to such sublease
or assignment, to cancel this Lease with respect to the applicable portion of
the Premises and this Lease shall end, with respect to such portion of the
Premises, on the date specified in such notice, with the same force and effect
as if such date were the date specified herein for the expiration hereof, and
the rent (i.e., Fixed Rent and Additional Rent) provided for under this Lease
shall be apportioned and adjusted as of the effective date of such cancellation.

 

- 15 -



--------------------------------------------------------------------------------

13.7 Permitted Transfer. Notwithstanding any other provision of this Article 13
to the contrary, Tenant shall have the right to assign or sublease the Premises
without securing consent of Landlord, but upon prior notice to Landlord (unless
such notice is precluded by applicable law or confidentiality agreement, in
which event such notice shall be provided as soon as permissible) (the
“Permitted Transferee Notice”), to: (i) any Affiliate of Tenant; (ii) any entity
which succeeds-in-interest to Tenant by way of merger or consolidation; or
(iii) any entity which is the successor in interest to Tenant due to the sale of
all the stock or substantially all of the assets of Tenant (collectively, a
“Permitted Transferee” and any such transaction a “Permitted Transfer”).
Notwithstanding the foregoing, the Permitted Transferee must have a net worth
equal to or greater than the Tenant’s net worth measured as of the Effective
Date and Tenant shall remain primarily liable for its obligations under the
Lease and shall produce documentation reasonably requested by Landlord
evidencing the Permitted Transfer. Any other assignment or sublease shall be
only upon the prior written consent of Landlord which consent shall not be
unreasonably withheld, delayed or conditioned and shall be further governed by
Section 13.1 – 13.5.

14. EMINENT DOMAIN. If the whole or a material portion of the Premises (or use
or occupancy of the Premises) shall be taken or condemned by a governmental or
quasi-governmental authority for any public or quasi-public use or purpose
(including sale under threat of such a taking), or if the owner elects to convey
title to the condemnor by a deed in lieu of condemnation, or if all or any
portion of the Land or Building are so taken, condemned or conveyed and as a
result thereof, in Landlord’s reasonable but sole judgment, the Premises cannot
be used for Tenant’s permitted use as set forth herein, then this Lease shall
cease and terminate as of the date when title vests in such governmental or
quasi-governmental authority and Fixed Rent and Additional Rent shall be abated
on the date when such title vests in such governmental or quasi-governmental
authority. If less than a material portion of the Premises is taken or condemned
by any governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking) such
that Tenant is still able to conduct its business operations in the Premises, as
diminished, without undue interruption or difficulty, Fixed Rent and Tenant’s
Proportionate Share shall be equitably adjusted (on the basis of the number of
square feet before and after such event) on the date when title vests in such
governmental or quasi-governmental authority and this Lease shall otherwise
continue in full force and effect. In any case, Tenant shall have no claim
against Landlord for any portion of the amount that may be awarded as damages as
a result of any governmental or quasi-governmental taking or condemnation (or
sale under threat or such taking or condemnation); and all rights of Tenant to
damages therefor are hereby assigned by Tenant to Landlord. The foregoing shall
not, however, deprive Tenant of any separate award for moving expenses,
dislocation damages or for any other award which would not reduce the award
payable to Landlord.

15. FIRE OR OTHER CASUALTY.

15.1 In the event of damage to or destruction of the Premises caused by fire or
other casualty, or any such damage to or destruction of the Building necessary
to provide normal services and access to the Premises in accordance herewith
(“Event of Casualty”), Landlord will, within thirty (30) days following written
notice thereof from Tenant of an Event of Casualty, deliver to Tenant an
estimate of the time necessary to repair the damage in question such that the
Premises may be used by and accessible to Tenant and such notice will be based
upon the review and opinions of Landlord’s architect and contractor (“Landlord’s
Repair Notice”). Landlord shall undertake to make repairs and restorations with
reasonable diligence, unless this Lease has been terminated by Landlord or
Tenant as hereinafter provided or unless any mortgagee which is entitled to
receive casualty insurance proceeds fails to make available to Landlord a
sufficient amount of such proceeds to cover the cost of such repairs and
restorations. If (i) in Landlord’s reasonable judgment (based on Landlord’s
Repair Notice), the damage is of such nature or extent that more than one
hundred eighty (180) days would be required (with normal work crews

 

- 16 -



--------------------------------------------------------------------------------

and normal work hours) to repair and restore the Premises or the Building, as
the case may be; or (ii) in Landlord’s sole judgment, the damage is of such
nature or extent that it is uneconomical to repair and restore the Premises or
the Building, as the case may be; or (iii) less than one (1) year remains on the
then current Lease Term (and the damages is of such nature to the extent that
normal services and access to the Premises are materially disrupted), Landlord
shall so advise Tenant within thirty (30) days after the Event of Casualty
(“Landlord’s Notice of Casualty”), and either party shall have ten (10) Business
Days after receipt of Landlord’s Notice of Casualty to terminate this Lease by
written notice to the other. If either party elects to terminate this Lease in
the case described in clauses (i), (ii) or (iii) above, then the Lease Term
shall expire ten (10) Business Days after such notice is given, and Tenant shall
vacate the Premises and surrender the same to Landlord in accordance with the
terms of this Lease. Notwithstanding the foregoing, if Tenant was entitled to
but elected not to exercise its right to terminate this Lease and Landlord does
not substantially complete the repair and restoration of the Premises within two
(2) months after the expiration of the estimated period of time set forth in
Landlord’s Repair Notice, which period shall be extended to the extent of any
delays caused by Tenant, then Tenant may terminate this Lease by written notice
to Landlord within thirty (30) days after the expiration of such period, as the
same may be so extended.

15.2 In the Event of Casualty, provided this Lease is not terminated pursuant to
the terms of Section 15.1 above and is otherwise in fall force and effect, and
sufficient casualty insurance proceeds are available to cover the cost of such
repair and restoration, Landlord shall proceed diligently to repair and restore
the Premises to substantially the same condition prior to the casualty
occurrence. Landlord shall not be obligated to repair or restore any
Alterations, the Premises Work, or Tenant’s Personal Property (as defined in
Section 16.1).

15.3 Landlord shall not insure; (a) any Alterations to the Premises; (b) any of
the Initial Improvements; or (c) any of Tenant’s Personal Property.

15.4 Except as set forth in Section 15.1 above, the validity and effect of this
Lease shall not be impaired in any way by the failure of Landlord to complete
the repair and restoration of the Premises or the Building within one hundred
eighty (180) days after the commencement of work, even if Landlord had in good
faith notified Tenant that the repair and restoration would be completed within
such period, provided that Landlord proceeds diligently with such repair and
restoration. In the case of damage to the Premises which is of a nature or
extent that Tenant’s continued occupancy is in the reasonable judgment of
Landlord and Tenant substantially impaired, then Fixed Rent and Additional Rent
otherwise payable by Tenant hereunder shall be equitably abated or adjusted for
the duration of such impairment. Tenant’s abatement period shall continue until
Tenant has been given reasonable time, and sufficient access to the Premises, to
rebuild the portion of the Premises it is required to rebuild, to install its
property, furniture, fixtures, data and telecommunications cabling and equipment
and to move in to the Premises over the course of one (1) full weekend not to
exceed the earlier of: (a) ninety (90) days; or (b) the date upon which Tenant
has rebuilt the Premises, installed its property, furniture, fixtures, data and
telecommunications, and has moved into the Premises using good faith efforts.

16. INSURANCE; WAIVER OF SUBROGATION.

16.1 Insurance.

(a) Personal Property. Tenant agrees that those risks (including that of fire or
other casualty, theft or other harm, damage or loss) to Tenant’s Personal
Property, including the loss of use of the same, which are actually covered by a
Special Form policy of property insurance coverage shall be borne solely by
Tenant. As used herein, “Personal Property” means all tangible and intangible
goods

 

- 17 -



--------------------------------------------------------------------------------

and accounts, inventory, merchandise, furniture, fixtures, equipment (including
computer equipment and any data stored thereon) and systems. Tenant shall
purchase and maintain insurance in an amount adequate to repair or replace or
otherwise cover its Personal Property (and the Personal Property of others held
or leased by Tenant or otherwise in the Premises), including any Alterations and
the Initial Improvements.

(b) Business Interruption. Tenant shall maintain in full force and effect at all
times, and at its own expense, business interruption insurance in amounts
adequate to cover all Fixed Rent and Additional Rent due under this Lease.

(c) Commercial General Liability. Tenant shall maintain in full force and effect
at all times, and at its own expense, commercial general liability insurance
(including contractual, host liquor and personal injury liability insurance) in
an amount not less than $1,000,000.00 combined single limit bodily injury and
property damage per occurrence and $2,000,000.00 annual aggregate limit per
location (or such higher limits as may be reasonably determined by Landlord from
time to time, provided that such higher limits are reasonably commensurate with
the limits then being required of similar tenants by owners of Comparable
Buildings.

(d) Automobile Liability. For any Tenant owned vehicles, Tenant shall maintain
in full force and effect at all times, and at its own expense, automobile
liability insurance in an amount not less than $1,000,000.00 combined single
limit bodily injury and property damage per accident.

(e) Workers’ Compensation and Employers’ Liability. Tenant shall maintain in
full force and effect at all times, and at its own expense, the statutory limits
of workers’ compensation and employers’ liability insurance in amounts adequate
to satisfy the umbrella underlying requirements.

(f) Excess/Umbrella Liability. Tenant shall maintain in full force and effect at
all times, and at its own expense, umbrella liability coverage in an amount not
less than $2,000,000.00 per occurrence. Umbrella liability coverage is to be in
excess of the commercial general liability, automobile liability and employers’
liability requirements outlined in Sections 17.1 (e), (d) and (e) above.

(g) Liquor Liability. Intentionally Deleted.

(h) The liability coverage in the insurance policies required in Sections 16.1
(c) and (d) above shall name Landlord as additional insureds on a primary
non-contributing basis. All insurance policies required in Sections 16.1 (a) –
(g) above shall be issued by companies authorized to do business in
Massachusetts with an A.M. Best’s financial rating of A- or better and a size
class rating of VII or larger or otherwise acceptable to Landlord, At or prior
to Tenant’s occupancy of any space in the Building, Tenant shall deposit with
Landlord evidence of insurance (in ACORD Form) or other proof satisfactory to
Landlord for each of the insurance policies Tenant is required to carry in
compliance with its obligations under this Lease. Tenant agrees to give at least
thirty (30) days prior written notice to Landlord of any cancellation of any
required coverage.

16.2 Insurance During Construction. In addition, during the performance of any
construction by Tenant on the Premises, in addition to the above coverage
required to be maintained by Tenant, Tenant shall cause the general contractor
performing the work to carry: (a) commercial general liability insurance in an
amount not less than $1,000,000.00 combined single limit bodily injury and
property damage per occurrence and $2,000,000.00 annual aggregate limit per
location (or such higher limits as may be determined by Landlord from time to
time); (b) the statutory limits of workers’ compensation and employers’
liability insurance in amounts adequate to satisfy the umbrella underlying
requirements; (c)

 

- 18 -



--------------------------------------------------------------------------------

umbrella liability coverage in an amount not less than $2,000,000.00 per
occurrence (to be in excess of the commercial general liability and employers’
liability requirements outlined in Sections 17.2 (a) and (b) above); and (d) all
risk installation floater insurance (on the complete value / full coverage form)
to protect Landlord’s interest and that of Tenant, contractors and
subcontractors during the course of the construction with a limit of not less
than the total replacement cost of the completed improvements under
construction. Such contractor insurance policies shall name Landlord Parties as
additional insureds on a primary non-contributing basis.

16.3 Waiver of Subrogation. Notwithstanding any other provision of this Lease to
the contrary, Landlord and Tenant hereby release each other from any and all
liability or responsibility to the other or anyone claiming through or under
them by way of subrogation or otherwise for any loss or damage to property
caused by fire or other casualty, even if such fire or other casualty shall have
been caused by the fault or negligence of the other party, or anyone for whom
such party may be responsible, provided, however, that this release shall be
applicable and in full force and effect only to the extent permitted by law and
only to the extent that the cost of repairing such damage is covered by
insurance or would have been covered by insurance proceeds payable under any
policy (including the deductible and/or uninsured portion thereof) (x) required
to be maintained under this Lease, but not so maintained or (y) any policy
actually maintained by a party hereunder. Each policy of such insurance shall,
if obtainable from the insurer without additional expense, contain a waiver of
subrogation by insurer against Landlord or Tenant, as the case may be. If the
inclusion of such a provision would involve an additional expense, either party,
at its expense, may require such a provision to be inserted in the other’s
policy. In the event a party is unable to obtain such a waiver, it shall
immediately notify the other of this inability. In the absence of such
notification, each party shall be deemed to have obtained such a waiver of
subrogation.

16.4 Landlord’s Insurance. At all times during the Term, Landlord will maintain
the following insurance coverage:

(a) Replacement Cost Coverage. Landlord shall maintain in full force and effect
at all times, and at its own expense, insurance for and in an amount no less
than the full replacement cost of the Building.

(b) Commercial General Liability. Landlord shall maintain in full force and
effect at all times, and at its own expense, commercial general liability
insurance in an amount not less than $1,000.000.00 combined single limit bodily
injury and property damage per occurrence and $10,000.000.00 annual aggregate
limit per location.

(c) Additional Insurance. Landlord shall maintain in full force and effect at
all times, at its own expense, additional insurance coverage as it deems
appropriate.

17. INSPECTION; ACCESS; CHANGES IN BUILDING FACILITIES.

17.1 Landlord, its agents, employees and contractors may enter the Premises at
any time in response to an emergency and at other reasonable times upon
reasonable advance notice to Tenant (i) to examine, inspect and protect the
Premises and the Building; (ii) to make such repairs, replacements and
improvements as Landlord may reasonably deem necessary to the Premises and the
Building; (iii) during the last twelve (12) months of the Lease Term, or of any
extension or renewal thereof, to show it to prospective tenants; (iv) or any at
any time upon reasonable notice to show the Premises to prospective purchasers
of the Building or Landlords mortgagee(s). Landlord may, at any time, affix to
any suitable part of the exterior of the Building in which the Premises is
located a notice for letting the Premises or the Building or selling the
Building.

 

- 19 -



--------------------------------------------------------------------------------

17.2 Landlord shall have access to and use of all areas in the Premises
(including exterior Building walls, core corridor walls and doors and any core
corridor entrances), any roofs adjacent to the Premises, and any space in or
adjacent to the Premises used for shafts, stacks, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, as well
as access to and through the Premises for the purpose of operation, maintenance,
decoration and repair, provided, however, that except in emergencies such access
shall not be exercised so as to interfere unreasonably with Tenant’s use of the
Premises. Tenant shall permit Landlord to install, use and maintain pipes, ducts
and conduits within the demising walls, bearing columns and ceilings of the
Premises, provided that the installation work is performed at such times and by
such methods as will not materially interfere with Tenant’s use of the Premises,
materially reduce the floor area thereof or materially and adversely affect
Tenant’s layout, and further provided that Landlord performs all work with due
diligence and care so as to not damage Tenant’s Persona] Property or the
Premises. Landlord and Tenant shall cooperate with each other in the location of
Landlord’s and Tenant’s facilities requiring such access.

17.3 Landlord reserves the right at any time, without incurring any liability to
Tenant therefor, to make such changes in or to the Building and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, foyers,
passages, elevators, if any, and stairways thereof, and garages as it may deem
necessary or desirable.

17.4 Tenant shall have the right to require that Landlord be accompanied by a
representative of Tenant during any such entry pursuant to this Section 17,
provided, however, that Tenant shall grant entry to Landlord in a timely manner
and such entry will not hindered by or restricted by lack of availability of a
Tenant escort. If any such work takes place after Normal Business Hours and, as
a consequence Tenant elects to have a representative monitor the activities of
Landlord in the Premises following Normal Business Hours, Landlord will
reimburse Tenant, within thirty (30) days following delivery of an invoice
therefore, for the reasonable cost incurred by Tenant associated with such
representative’s monitoring of Landlord’s activities within the Premises (such
cost to include, if applicable, any “overtime” or “after hours” charge payable
to such representative and/or applicable third-party fees or costs incurred by
Landlord in retaining a third-party representative to perform such monitoring
work). Landlord shall use diligent efforts to ensure that the performance of any
work of repairs or alterations pursuant to this Section 17 shall not interfere
with Tenant’s use of the Premises (or any portion thereof) for Tenant’s business
purposes (such efforts to include limiting the performance of any such work
which might be disruptive to weekends or the evening and the cleaning of any
work area prior to the commencement of the next business day). To the extent
that Landlord installs, maintains, uses, repairs or replaces pipes, cables,
ductwork, conduits, utility lines, and/or wires through hung ceiling space,
exterior perimeter walls and column space, adjacent to and in demising
partitions and columns, in or beneath the floor slab or above, below, or through
the Premises, then in the course of making any such installation or repair:
(w) Landlord shall not interfere unreasonably with or interrupt the business
operations of Tenant within the Premises; (x) Landlord shall not reduce Tenant’s
usable space, except to a de minimus extent, if the same are not installed
behind existing walls or ceilings; (y) Landlord shall box in any of the same
installed adjacent to existing walls with construction materials substantially
similar to those existing in the affected area(s) of the Premises; and
(z) Landlord shall repair all damage caused by the same and restore such area(s)
of the Premises to the condition existing immediately prior to such work.

 

- 20 -



--------------------------------------------------------------------------------

17.5 In the event that Tenant is prevented from using, and does not use, the
Premises or any portion thereof, as a result of any repair, maintenance or
alteration performed by Landlord and for which Landlord is responsible under the
Lease and was not caused by Tenant or which Landlord failed to perform which
substantially interferes with Tenant’s use of or ingress to or egress from the
Building or Premises (an “Abatement Event”), then Tenant shall give Landlord
notice of such Abatement Event, and if such Abatement Event continues for the
Eligibility Period, then the Rent payable hereunder shall be abated or reduced,
as the case may be, after expiration of the Eligibility Period for such time
that Tenant continues to be so prevented from using, and does not use, the
Premises, or any portion thereof, in the proportion that the rentable area of
the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable area of the Premises.

18. DEFAULT. Any other provisions of this Lease notwithstanding, it shall be a
Tenant event of default (“Event of Default”) under this Lease if; (a) Tenant
fails to pay any installment of Fixed Rent, Additional Rent or other sum payable
by Tenant hereunder when due and such failure continues for a period of five
(5) days after written notice from Landlord (provided, however, that Tenant
shall be responsible for reimbursing Landlord for Landlord’s reasonable
administrative and legal expenses, if any, incurred by Landlord in connection
with providing more than one (1) written notice per twelve (12) month period);
or (b) Tenant fails to perform or observe any other covenant, condition or
agreement of this lease and such failure continues after written notice given by
or on behalf of landlord to tenant for more than thirty (30) days (unless, due
to the nature of such failure, it is not reasonably possible to cure such
failure within thirty (30) days, in which event Tenant shall only be default
hereunder if Tenant fails to commence such cure within such thirty (30) day
period and thereafter diligently prosecute such cure to completion); or
(c) Tenant uses or occupies the Premises other than as permitted hereunder; or
(d) [INTENTIONALLY OMITTED]; or (e) Tenant files a petition commencing a
voluntary case, or has filed against it a petition commencing an involuntary
case, under the federal bankruptcy code (title 11 of the unites states code), as
now or hereafter in effect, or under any similar law, or files or has filed
against it a petition or answer in bankruptcy or for reorganization or for an
arrangement pursuant to any state bankruptcy or insolvency law or any similar
state law, and, in the case of any such involuntary action, such action shall
not be dismissed, discharged or denied within sixty (60) days after the filing
thereof, or tenant consents to or acquiesces in the filing thereof; or (f) a
custodian, receiver, trustee or liquidator of tenant or of all or substantially
all of tenant’s personal property or of the premises shall be appointed in any
proceedings brought by or against tenant and, in the latter case, such entity
shall not be discharged within sixty (60) days after the appointment thereof, or
tenant consents to or acquiesces in the appointment thereof; or (g) Tenant shall
admit in writing its inability to pay its debts as they become due, or shall
make an assignment of tenant’s lease obligations for the benefit of or enter
into an agreement with its creditors; or (h) there is committed by Tenant any
other act. or omission which is stated in this lease to be an Event of Default

19. LANDLORD’S RIGHTS AND REMEDIES.

19.1 Landlord’s Remedies. In addition to all other rights and remedies of
Landlord, if an Event of Default shall occur, Landlord may, at its option, at
any time thereafter exercise any one or more of the following remedies:

(a) Termination of Lease. Landlord may terminate this Lease, by written notice
to Tenant, without any right by Tenant to reinstate its rights by payment of
rent due or other performance of the terms and conditions hereof. Upon such
termination Tenant shall immediately surrender possession of the Premises to
Landlord, and Landlord shall immediately become entitled to receive from Tenant
an amount equal to the difference between the aggregate of all Fixed Rent and
Additional Rent reserved under this Lease for the balance of the Lease Term, and
the fair rental value of the Premises for that period, determined as of the date
of such termination.

 

- 21 -



--------------------------------------------------------------------------------

(b) Reletting. With or without terminating this Lease, as Landlord may elect,
Landlord may re-enter and repossess the Premises, or any part thereof, and lease
them to any other person upon such terms as Landlord shall deem reasonable for a
term within or beyond the term of this Lease; provided, that any such reletting
prior to termination shall be for the account of Tenant, and Tenant shall remain
liable for (i) all Fixed Rent, Additional Rent and other sums which would be
payable under this Lease by Tenant in the absence of such expiration,
termination or repossession, less (ii) the net proceeds, if any, of any
reletting effected for the account of Tenant after deducting from such proceeds
all of Landlord’s expenses, including employees’ expenses, attorneys’ fees, real
estate brokerage commissions and alteration expenses (if any), incurred as a
result of Tenant’s breach of this Lease. Landlord shall have no obligation to
relet the Premises (x) if Landlord, or any of its affiliates, have other
comparable space available for rent, (y) for a rental less than the fair market
rental then prevailing for other comparable space, or (z) under terms and
conditions that are unacceptable to Landlord. If the Premises are at the time of
default sublet or leased by Tenant to others, Landlord may, as Tenant’s agent,
collect rents due from any subtenant or other tenant and apply such rents to the
rent and other amounts due hereunder without in any way affecting Tenant’s
obligation to Landlord hereunder. Such agency, being given for security, is
hereby declared to be irrevocable.

(c) Acceleration of Rent. [INTENTIONALLY OMITTED]

(d) Removal of Contents by Landlord. With respect to any portion of the Premises
which is vacant or which is physically occupied by Tenant, Landlord may remove
all persons and property therefrom, and store such property in a public
warehouse or elsewhere at the cost of and for the account of Tenant without
being deemed guilty of trespass or becoming liable for any loss or damage which
may be occasioned thereby. Landlord shall have a lien for the payment of all
sums agreed to be paid by Tenant herein upon all Tenant’s Personal Property,
which lien is to be in addition to Landlord’s lien now or hereafter provided by
law.

(e) Right of Distress and Lien. Landlord shall, to the extent permitted by law,
have a right of distress for rent and lien on all of Tenant’s inventory,
merchandise, furniture, fixtures and equipment in the Premises as security for
Rent and all other charges payable hereunder.

(f) Deferred/Abated Rent/Unamortized Costs. Landlord may declare any then
unamortized deferred or abated rent under this Lease (assuming amortization of
such abated rent over the entire Lease Term) and any unamortized costs of
improvements made by Landlord to the Premises and any unamortized brokerage
commissions paid or payable by Landlord in connection with this Lease
immediately due and payable.

19.2 Injunction. In the event of breach or threatened breach by Tenant of any
provision of this Lease, Landlord shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity in addition to other
remedies provided for herein.

19.3 Waiver of Redemption. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future law in the event this Lease
is terminated, or in the event of Landlord obtaining possession of the Premises,
or in the event Tenant is evicted or dispossessed for any cause, by reason of
violation by Tenant of any of the provisions of this Lease.

19.4 Not Exclusive Right. No right or remedy herein conferred upon or reserved
to Landlord is intended to be exclusive of any other right or remedy herein or
by law provided, but each shall be cumulative and in addition to every other
right or remedy given herein or now or hereafter existing at law or in equity by
or by statute.

 

- 22 -



--------------------------------------------------------------------------------

19.5 Expenses. In the event that Landlord commences suit for the repossession of
the Premises, for the recovery of Fixed Rent or Additional Rent or any other
amount due under the provisions of this Lease, or because of the breach of any
other covenant or provision herein contained on the part of Tenant to be kept or
performed, and a breach shall be established, Tenant shall pay to Landlord all
expenses incurred in connection therewith, including reasonable attorneys’ fees,
through all appeals and in any bankruptcy proceedings.

20. LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT. If Tenant defaults in the making
of any payment or in the doing of any act herein required to be made or done by
Tenant, then Landlord may, but shall not be required to, make such payment or do
such act, and charge the amount of Landlord’s expense to Tenant, with interest
accruing and payable thereon at the Default Rate as of the date of the
expenditure by Landlord or as of the date of payment thereof by Tenant,
whichever is higher, from the date paid or incurred by Landlord to the date of
payment hereof by Tenant; provided, however, that nothing herein contained shall
be construed or implemented in such a manner as to allow Landlord to charge or
receive interest in excess of the maximum legal rate then allowed by law. Such
payment and interest shall constitute Additional Rent hereunder due and payable
with the next monthly installment of Fixed Rent; but the making of such payment
or the taking of such action by Landlord shall not operate to cure such default
by Tenant or to estop Landlord from the pursuit of any remedy to which Landlord
would otherwise be entitled.

21. TENANT ESTOPPEL CERTIFICATE. Upon request, and within ten (10) business days
of notice from Landlord or Landlord’s mortgagee, Tenant shall execute and
deliver a written statement certifying that this Lease is in full force and
effect subject only to such modifications as may be set out; and that Tenant is
in possession of the Premises and is paying rent as provided in this Lease; and
that there are no uncured defaults unless they are claimed. Any such statement
may be relied upon by any prospective transferee or mortgage of all or any
portion of the Building, or any assignee of any such persons; provided, however,
that no such certificate shall be deemed to amend or modify the express terms of
this Lease. If Tenant fails to deliver such statement in a timely manner, Tenant
shall be deemed to have acknowledged that this Lease is in full force and
effect, without modification except as may be represented by Landlord, and that
there are no uncured defaults in Landlord’s performance. Upon request by Tenant,
Landlord will similarly, within ten (10) business days, execute and deliver a
written statement to Tenant similar to the statement described above, which may
be relied upon by any proposed assignee or subtenant of Tenant, as well as any
entity proposing to extend financing to Tenant.

22. SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT.

22.1 Subject to the execution of the Subordination, Non-Disturbance, and
Attornment Agreement (“SNDA”) in the form attached hereto as Exhibit “F”, this
Lease and the estate, interest and rights hereby created are subordinate to any
mortgage now or provided Tenant receives a new SNDA, hereafter placed upon the
Building or the Land or any estate or interest therein, including, without
limitation, any mortgage on any leasehold estate, and to all renewals,
modifications, consolidations, replacements and extensions of the same as well
as any substitutions therefor. Tenant agrees that in the event any person, firm,
corporation or other entity acquires the right to possession of the Building or
the Land, including any mortgagee or holder of any estate or interest having
priority over this Lease, Tenant shall, if requested by such person, firm,
corporation or other entity and provided Tenant has received an SNDA from such
entity, attorn to and become the tenant of such person, firm, corporation or
other entity, upon the same terms and conditions as are set forth herein for the
balance of the Lease Term. Notwithstanding the foregoing, any mortgagee may, at
any time, subordinate its mortgage to this Lease, without Tenant’s consent, by
notice in writing to Tenant, and thereupon this Lease shall be deemed prior to
such mortgage without regard to their respective dates of execution and
delivery, and in that event, such mortgagee shall have the same rights with
respect to this Lease as though it had been executed prior to the execution and
delivery of the mortgage.

 

- 23 -



--------------------------------------------------------------------------------

22.2 Upon request, and within ten (10) business days written notice given by or
on behalf of Landlord, any mortgagee, any ground or superior lessor of the
Building or the Land, or other successor to the interests of Landlord thereto,
Tenant shall execute and deliver, as appropriate, any instruments in recordable
form as may be required by such parties, including a SNDA substantially similar
to the form attached hereto as Exhibit “F” in order to confirm or effect the
subordination or priority of this Lease, as the case may be, and the attornment
of Tenant to future landlords in accordance with the terms of Section 23 and
such parties’ requirements. Tenant’s failure to execute and deliver the SNDA
within ten (10) business days notice shall: (a), if such failure continues for
an additional three (3) business days after notice from Landlord, constitute an
Event of Default and (b) serve to irrevocably appoint Landlord as Tenant’s
attorney-in-fact to execute and deliver such agreement for and on behalf of
Tenant.

23. FINANCIAL STATEMENTS. [INTENTIONALLY OMITTED]

24. HOLDING OVER. If Tenant retains possession of the Premises or any part
thereof after the termination of this Lease or expiration of the Lease Term or
otherwise in the absence of any written agreement between Landlord and Tenant
concerning any such continuance of the term, Tenant shall pay Landlord as
liquidated damages for such holding over alone, an amount, calculated on a per
diem basis for each day of such unlawful retention commencing after the first
thirty (30) days of holdover equal to three hundred percent (300%) of the Fixed
Rent and Additional Rent and any other sums due under the Lease by Tenant and
all other terms and conditions of the Lease shall remain in full force and
effect. Without limiting any rights and remedies of Landlord resulting by reason
of the wrongful holding over by Tenant, or creating any right in Tenant to
continue in possession of the Premises, all Tenant’s obligations with respect to
the use, occupancy and maintenance of the Premises shall continue during such
period of unlawful retention.

25. SURRENDER OF PREMISES. Tenant shall, at the end of the Lease Term, or any
extension thereof, promptly surrender the Premises in good order and condition,
and in conformity with the applicable provisions of this Lease, excepting only
reasonable wear and tear. Upon the expiration or earlier termination of this
Lease, and prior to Tenant vacating the Premises, Landlord and Tenant shall
jointly inspect the Premises and Tenant shall pay to Landlord the amount
reasonably estimated by Landlord as necessary to put the Premises in the
condition required hereunder. Any work required to be done by Tenant prior to
its vacating of the Premises which has not been completed upon such vacating of
the Premises, shall be completed by Landlord and billed to Tenant. Any Security
Deposit held by Landlord shall be credited against the amount payable by Tenant
under this Section. If Tenant abandons or surrenders the Premises, or is
dispossessed by process of law or otherwise, Tenant shall remove its Personal
Property from the Premises. If Tenant fails to remove its Personal Property,
Landlord, at its option may treat such failure as a hold over, and/or may
(without liability to Tenant for loss thereof), at Tenant’s sole cost and
expense and in addition to Landlord’s other rights and remedies under this
Lease, at law or in equity: (a) remove and store such items; and/or (b) upon ten
(10) days prior written notice to Tenant, sell such items at private or public
sale for such price as Landlord at its discretion may obtain. Landlord shall
apply the proceeds of any such sale to any amounts due to Landlord under this
Lease from Tenant (including Landlord’s attorneys fees and other costs incurred
in the removal, storage and/or sale of such items), with any remainder to be
paid to Tenant.

26. REMOVAL OF TELECOM WIRES. Tenant shall be required to remove any and all
telecommunications wires, cables and similar installations which were installed
by or on behalf of Tenant from the Premises upon expiration or earlier
termination of this Lease unless otherwise directed by Landlord. In the event
Tenant is require to remove such wiring, Tenant shall leave such wiring in good
safe working order and condition, properly bundled, labeled, capped or sealed at
each end, and in each telecommunication closet and junction box.

 

- 24 -



--------------------------------------------------------------------------------

27. BROKERS. Each party represents and warrants to the other that they have not
made any agreement or taken any action which may cause anyone to become entitled
to a commission as a result of the transactions contemplated by this Lease, and
each will indemnify and defend the other from any and all claims, actual or
threatened, for compensation by any such third person by reason of such party’s
breach of their representation or warranty contained in this Section 27 except
for Richards Barry Joyce & Partners, and Intercontinental Management, Corp,
representing Landlord exclusively and Jones Lang LaSalle, representing Tenant
exclusively. Landlord will pay any commission due to brokers hereunder pursuant
to its separate agreement(s).

28. NOTICES. All notices or other communications hereunder shall be in writing
and shall be deemed to have been given: (a) if delivered by hand, by messenger
or by an express delivery service (FedEx, UPS, DHL, etc.), then if and when
delivered (or if delivery is refused, when refused) to the respective parties at
the below addresses (or at such other address as a party may hereafter designate
for itself by notice to the other party as required hereby), provided that if
such notice is delivered on a weekend or holiday, it should be deemed given on
the next-succeeding business day, or (b) if mailed, then on the third Business
Day following the date on which such communication is deposited in the United
States mails, by first class registered or certified mail, return receipt
requested, postage prepaid, and addressed to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby). Refusal to accept
delivery shall constitute receipt.

 

28.1           If to Landlord:   

Kendall Square Entity, Inc.

c/o Intercontinental Real Estate Corporation

1270 Soldiers Field Road

Boston, MA 02135

ATTN: Paul Charos, Asset Manager

  With a copy to:   

Andrea Salvi, Esq.

Bradley & Associates

1270 Soldiers Field Road

Boston, MA 02135

28.2           If to Tenant:   

1355 Market Street, Suite 900

San Francisco, CA 94103

Attn: Director of Facilities

 

1355 Market Street, Suite 900

San Francisco, CA 94103

Attn: Legal Department

29. MISCELLANEOUS.

29.1 Authority. Tenant represents and warrants that it is duly formed and in
good standing, and has full corporate or partnership power and authority, as the
case may be, to enter into this Lease and has taken all corporate or partnership
action, as the case may be, necessary to carry out the transaction contemplated
herein, so that when executed, this Lease constitutes a valid and binding
obligation enforceable in accordance with its terms.

 

- 25 -



--------------------------------------------------------------------------------

29.2 Successors and Assigns. The obligations of this Lease shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that Landlord and each successive owner of the Building
shall be liable only for obligations accruing during the period of its ownership
or interest in the Building and the assumption by the transferee of the
obligations of Landlord hereunder, and from and after the transfer by Landlord
or such successive owner of its ownership or other interest in the Building,
Tenant shall look solely to the successors in title for the performance of
Landlord’s obligations hereunder arising thereafter.

29.3 Waivers. No delay or forbearance by a party hereto in exercising any right
or remedy hereunder or in undertaking or performing any act or matter which is
not expressly required to be undertaken by such party shall be construed,
respectively, to be a waiver of such party’s rights or to represent any
agreement by such party to undertake or perform such act or matter thereafter.

29.4 Waiver of Trial by Jury. Landlord and Tenant hereby consent to the
exclusive jurisdiction of the courts of the state where the Premises are located
in any and all actions or proceedings arising under this Lease, and irrevocably
agrees to service of process in accordance with Section 28 above. Landlord and
Tenant agree to waive trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other on any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use of or occupancy of the
Premises and/or any claim of injury or damage and any emergency or any other
statutory remedy.

29.5 Limitation of Landlord’s Liabilities. Tenant shall look solely to
Landlord’s interest in the Building and rents derived therefrom and Landlord’s
insurance proceeds for enforcement of any obligation hereunder or by law assumed
or enforceable against Landlord, and no other property or other assets of
Landlord shall be subjected to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies or with respect to this Lease, the
relationship of landlord and tenant hereunder or Tenant’s use and occupancy of
the Premises.

29.6 Time of the Essence. All times, wherever specified herein for the
performance by Landlord or Tenant of their respective obligations hereunder, are
of the essence of this Lease.

29.7 Severability. Each covenant and agreement in this Lease shall for all
purposes be construed to be a separate and independent covenant or agreement. If
any provision in this Lease or the application thereof shall to any extent be
invalid, illegal or otherwise unenforceable, the remainder of this Lease, and
the application of such provision other than as invalid, illegal or
unenforceable, shall not be affected thereby; and such provisions of this Lease
shall be valid and enforceable to the fullest extent permitted by law.

29.8 Headings and Terms. The title and headings of this Lease are for
convenience of reference only and shall not in any way be utilized to construe
or interpret the agreement of the parties as otherwise set forth herein. The
term “Landlord” and term “Tenant” as used herein shall mean, where appropriate,
all persons acting by or on behalf of the respective parties, except as to any
required approval, consents or amendments, modifications or supplements
hereunder when such terms shall only mean the parties originally named on the
first page of this Lease as Landlord and Tenant, respectively, and their agents
so authorized in writing.

 

- 26 -



--------------------------------------------------------------------------------

29.9 Lease Not Binding Until Executed and Delivered. This Lease shall not bind
Landlord unless and until it has been signed and delivered by Tenant, received
and accepted by Landlord, and then countersigned and redelivered by Landlord to
Tenant.

29.10 Counterparts. This Lease may be executed in three (3) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same lease agreement.

29.11 Amendment and Modification. This Lease, including all Exhibits and Addenda
attached hereto, each of which is incorporated in this Lease, contains the
entire agreement between the parties hereto, and shall not be amended, modified
or supplemented unless by agreement in writing signed by both Landlord and
Tenant.

29.12 Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Massachusetts.

30. PARKING. Tenant shall have a license to use up to forty-eight (48) assigned
parking spaces at the rate of *** dollars ($***) per space per month, which
amount is subject to change on an annual basis (consistent with the rates
charged to all other users of the parking facility), for the parking of
registered and insured passenger vehicles (excluding trucks) of its own or of
its employees in the parking garage area of the Building. In addition, Tenant
shall pay to Landlord the amount of *** dollars ($***) for each parking
transmitter that Tenant requests to access the parking facilities, which amount
shall be returned to Tenant upon expiration of this Lease provided the
transmitters are returned to Landlord in the condition as they were originally
provided to Tenant, reasonable wear and tear excepted. All such parking rights
shall be subject to the reasonable rules and regulations of Landlord of general
applicability; provided however, Landlord shall have no duty to enforce the
same, and shall have the right to waive the applicability of the same on a case
by case basis, in its sole discretion. All such parking and use of the lot for
access and egress shall be at the user’s sole risk, and Landlord shall not be
responsible for any property damage or loss or any personal injury related
thereto, except for any personal injury proximately caused by the negligence or
willful misconduct of Landlord. Tenant shall inform any of its employees or
agents utilizing such parking right of the aforesaid limitation of liability,
and Tenant shall indemnify Landlord, its managing agent and their employees or
agents, defend them and hold them harmless against any claim, suit, judgment, or
loss (relating to the use of the parking rights herein granted) suffered by them
or instituted against them which is included within the aforesaid limitation of
liability. Landlord shall be responsible for snow removal/plowing of the parking
areas; provided however, in the event vehicles are present in the said areas
during snow removal activities, Landlord will plow around such vehicles and
shall not be required to remove any residue of snow surrounding the vehicle as a
result of such plowing activity. Upon Landlord’s request Tenant and its
employees shall relocate temporarily any of its or their vehicles parked in the
parking area in order to facilitate snow removal or maintenance activity being
conducted by Landlord. Such parking by Tenant or its employees shall be assigned
as to location. No overnight parking is permitted by Tenant or its employees
without Landlord’s specific prior written authorization.

31. CONTINGENCY. Tenant hereby acknowledges and confirms that another tenant
(the “Existing Tenant”) currently leases the Premises. The Existing Tenant has
expressed a willingness to vacate the Premises by October 1, 2013, however,
Landlord and Existing Tenant have not yet entered into a written termination
agreement. Accordingly, this Lease is contingent upon Landlord and Existing
Tenant entering into a written termination agreement acceptable to Landlord in
its sole discretion, pursuant to which Existing Tenant agrees to vacate the
Premises on or before October 1, 2013 (the “Termination Agreement”). Landlord
will keep Tenant apprised, from time to time, of the status of Landlord’s

 

-27-



--------------------------------------------------------------------------------

negotiation of the proposed Termination Agreement and will promptly respond to
written requests from Tenant regarding the status thereof. In the event Landlord
and Existing Tenant do not enter into a written termination agreement on or
before the Lease Commencement Date, the Lease Commencement Date shall be
extended accordingly with the Lease Commencement Date being the first day upon
which Landlord can deliver the Premises to Tenant in Delivery Condition, If at
any time, (x) negotiations of the Termination Agreement are halted or
(y) Landlord and Existing Tenant enter into the Termination Agreement, Landlord
will promptly notify Tenant of such fact.

32. EXHIBITS AND ADDENDA. Additional terms to this Lease, if any, are set forth
in the Exhibits and Addenda attached hereto, which are incorporated herein by
reference as follows:

 

  A. Premises

 

  B. Fixed Rent

 

  C. Provisions Regarding Additional Rent

 

  D. Building Rules and Regulations

 

  E. Form of Subordination, Non-Disturbance and Attornment Agreement

 

  F. Extension Option

 

  G. Building Upgrades

 

  H. Lease Commencement Date Certificate

 

  I. Satellite Dish Terms and Conditions

[END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGE.]

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed on
the day and year first above written.

LANDLORD:

 

KENDALL SQUARE ENTITY, INC.

A Massachusetts corporation

By:  

/s/ Peter Palandjian

Name: Peter Palandjian

Title: President & Treasurer

TENANT:

 

TWITTER, INC.

a Delaware corporation

By:  

/s/ Mike Gupta

Name: Mike Gupta

Title: CFO

 

- 29 -



--------------------------------------------------------------------------------

EXHIBIT “A”

PREMISES

ATTACHED HERETO CONSISTING OF 3 PAGES.

 

A-1



--------------------------------------------------------------------------------

LOGO [g530438dsp075.jpg]



--------------------------------------------------------------------------------

LOGO [g530438dsp076.jpg]



--------------------------------------------------------------------------------

LOGO [g530438dsp_77.jpg]



--------------------------------------------------------------------------------

EXHIBIT “B”

FIXED RENT

*NOTE: Notwithstanding the schedule with respect to Fixed Rent set forth below,
with respect to the 5th Floor Premises and 6th Floor Premises, Tenant shall
begin paying Fixed Rent on the one hundred eightieth (180th) day following the
Lease Commencement Date.

*NOTE: Notwithstanding the schedule with respect to Fixed Rent set forth below,
with respect to the 7th Floor Premises, Tenant shall begin paying Fixed Rent on
the Lease Commencement Date.

***

 

B-1



--------------------------------------------------------------------------------

EXHIBIT “C”

PROVISIONS REGARDING ADDITIONAL RENT

 

1. DEFINITIONS.

1.1 “Tenant’s Proportionate Share” shall mean 35.05% which is a fraction, the
numerator of which shall be 47,631 rentable square feet of the Premises and the
denominator of which shall be 135,874 rentable square feet of the Building.

1.2 Operating Expenses.

(a) “Essential Capital Improvements” shall mean (i) any labor saving device,
energy saving device or other installation, improvement or replacement which is
intended for the primary purpose of reducing Operating Expenses, whether or not
voluntary or required by governmental mandate (provided that the installation of
such improvement is reasonably commensurate with the practice of owners of
Comparable Buildings), or (ii) any installation or improvement intended to
improve the safety of tenants in the Building generally, whether or not
voluntary or required by governmental mandate, or (iii) any installation or
improvement required by reason of any Legal Requirement which did not exist on
the date of the execution of this Lease.

(b) “Operating Expenses” shall mean, subject to the exclusions set forth below,
any and all of Landlord’s operating costs and expenses of any kind or nature
paid or incurred in the operation, maintenance and management of the Building,
and the sidewalks, roadways and parking areas located thereon, all computed on
an accrual basis and in accordance with the terms of this Lease, including but
not limited to the following:

(i) Electricity, gas, fuel, steam, water, sewer and any other utility charges
(including surcharges) of whatever nature (excluding the use of utilities by
other tenants as such may be sub-metered or directly metered pursuant to their
leases);

(ii) Any insurance premiums and deductibles paid by Landlord;

(iii) Building personnel costs, including but not limited to salaries, wages,
fringe benefits, taxes, insurance and other direct and indirect costs (prorated,
in the case of employees performing services for one or more properties, on the
basis of the estimated number of hours spent performing services for the
Building);

(iv) The cost of all service and maintenance contracts, including but not
limited to security services, janitorial and cleaning services, interior and
exterior landscaping services, sidewalk and roadway maintenance, and snow
removal;

(v) All other service, maintenance and repair expenses (excluding those expenses
paid by proceeds of insurance or by Tenant or by other third parties, and those
solely attributable to tenants of the Building other than Tenant) and the cost
of all materials and supplies therefor;

(vi) Any other costs and expenses (other than capital items) incurred by
Landlord in operating the Building;

 

C-1



--------------------------------------------------------------------------------

(vii) The cost of any additional services not provided to the Building on the
Lease Commencement Date but thereafter provided by Landlord in the prudent
management of the Building and commensurate with the practice of owners of
Comparable Buildings;

(viii) The annual amortization of any Essential Capital Improvement which is
made by Landlord after completion of initial construction of the Building, based
on the useful life of the improvement plus interest at the prime interest rate
(the “Prime Rate”) on the date of the expenditure on the unamortized portion
thereof;

(ix) Landlord’s central office administrative costs and overhead applicable to
the Building;

(x) Accounting fees for preparing the Operating Expense Statement and Tax
Statement; and

(xi) Management fees payable to the managing agent.

(c) Operating Expenses shall not include:

(i) Rent or other charges payable under any ground or underlying lease;

(ii) Any expenditures on account of Landlord’s acquisition of air or similar
development rights;

(iii) Costs of repositioning, selling or syndicating Landlord’s interest in the
Property;

(iv) Costs with respect to any financing or refinancing of the Property,
including debt service, amortization, points and commissions in connection
therewith;

(v) The cost of making leasehold improvements to any leasable space to prepare
the same for occupancy by a tenant thereof, or thereafter for the benefit of a
particular tenant;

(vi) Services performed for or provided to any tenant to the extent such
services are exclusive to such tenant;

(vii) Advertising and promotional expenditures, contributions or gifts;

(viii) Brokerage fees or commissions;

(ix) Legal fees incurred in connection with Landlord’s preparation, negotiation
and enforcement of leases with other tenants;

(x) Salaries for any agents or employees of Landlord above those attributable to
the operation, maintenance and management of the Building;

(xi) Any costs which have been previously included in Operating Expenses or
Taxes (whether under the same or a different category);

 

C-2



--------------------------------------------------------------------------------

(xii) any capital item whatsoever, except as expressly set forth in
Section 1.2(a) above;

(xiii) repairs or other work occasioned by fire, windstorm or other insured
casualty or hazard, to the extent that Landlord shall receive proceeds of such
insurance or would have received such proceeds had Landlord maintained the
insurance coverage required under this Lease and diligently attempted to procure
the maximum possible insurance coverage;

(xiv) Taxes;

(xv) salaries of officers, executives or other employees of Landlord, any
affiliate of Landlord, or partners or affiliates of such partners or affiliates,
other than any personnel engaged exclusively or primarily in the management,
operation, maintenance, and repair of the Building (but not leasing or
marketing) who are working in the Building management office and whose salaries
are not typically included in the management fee being paid and included in
Operating Expenses;

(xvi) any costs incurred to test, survey, clean up, contain, abate, remove or
otherwise remedy any spill or discharge of Hazardous Materials unless caused by
Tenant or its agents;

(xvii) costs of special services (which shall not cover normal variations in
repairs or the need for repairs) not rendered to tenants generally;

(xviii) the cost of any service sold to any tenant or occupant of the Building
for which Landlord is entitled to be reimbursed as an additional charge or
rental over and above the basic rent and escalations payable under the lease or
occupancy agreement with that tenant or other occupant (including, by way of
example but not limitation, after-hours HVAC costs or over-standard electrical
consumption costs incurred by other tenants or occupants);

(xix) reserves of any kind;

(xx) costs incurred by Landlord in connection with rooftop communications
equipment of Landlord or other persons, tenants or occupants on the Building;

(xxi) any amounts paid to any person, firm or corporation related or otherwise
affiliated with Landlord or any general partner, officer or director of Landlord
or any of its general partners, to the extent same materially exceeds
arms-length competitive prices paid in the Cambridge, Massachusetts metropolitan
area for the services or goods provided;

(xxii) costs relating to maintaining Landlord’s existence, either as a
corporation, partnership, or other entity, such as trustee’s fees, annual fees,
partnership or organization or administration expenses, deed recordation
expenses, as well as the operation of the entity which constitutes Landlord, as
the same are distinguished from the costs of operation of the Building, as well
as partnership accounting and legal matters, costs of defending any lawsuits
with any mortgagee, costs of any disputes between Landlord and its employees,
disputes of Landlord with Building management or personnel, or outside fees paid
in connection with disputes with other tenants;

(xxiii) costs incurred due to Landlord’s violation of any terms and conditions
of this Lease or any other lease relating to the Building or of any law,
ordinance or governmental rule or regulation affecting the Building;

 

C-3



--------------------------------------------------------------------------------

(xxiv) costs arising from the negligence of Landlord or its agents, or of any
other tenant, or any vendors, contractors, or providers of materials or services
selected, hired or engaged by Landlord or its agents;

(xxv) costs incurred in removing and storing the property of former tenants or
occupants of the Building;

(xxvi) costs for acquisition of sculpture, paintings, other objects of art, as
well as the cost of insuring, repairing or maintaining the same;

(xxvii) the entertainment expenses and travel expenses of Landlord, its
employees, agents, partners and affiliates; and

(xxviii) consulting costs and expenses paid by Landlord unless they relate
exclusively to the improved management or operation of the Building.

(d) “Operating Year” shall mean each calendar year or such other period of
twelve (12) months through the Lease Term as hereafter may be adopted by
Landlord as its fiscal year, occurring during the Lease Term.

(e) “Operating Statement” shall mean a statement in writing signed by Landlord
setting forth the actual Operating Expenses payable by Tenant for a specified
Operating Year pursuant to this Section 1.2.

1.3 Taxes.

(a) “Taxes” shall mean all taxes, assessments and governmental charges, whether
federal, state, county or municipal, and whether general or special, ordinary or
extraordinary, foreseen or unforeseen, imposed upon the Building, the Land, and
the sidewalks, roadways and parking areas located thereon, or due to the
operation thereof, whether or not directly paid by Landlord. Taxes shall not
include income taxes, excess profit taxes, franchise taxes or other taxes
imposed or measured on or by the income of Landlord from the operation of the
Building or the Land; provided, however, that if, due to a future change in the
method of taxation or assessment, any income, excess profit, franchise or other
tax, however designated, shall be imposed in substitution, in whole or in part,
for (or in lieu of) any tax, assessment or charge which would otherwise be
included within the definition of Taxes, such other tax shall be deemed to be
included within Taxes as defined herein to the extent of such substitution. If
Landlord incurs any expenses (including, but not limited to, reasonable
attorneys’ fees) in connection with its efforts to reduce or minimize increases
in the Taxes and/or the assessed value of the Building, any and all such
expenses shall be added to, and made a part of, the Taxes for the Operating Year
to which they relate. Tenant shall pay to the appropriate governmental authority
any use and occupancy tax. In the event that Landlord is required by law to
collect such tax, Tenant shall pay such use and occupancy tax to Landlord as
Additional Rent upon demand and Landlord shall remit any amounts so paid to
Landlord to the appropriate governmental authority. Taxes shall not include
(i) any excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents or receipts), (ii) penalties incurred as a result of Landlord’s
negligence, inability or unwillingness to make payments of, and/or to file any
tax or informational returns with respect to, any Taxes, when due, or (iii) any
real estate taxes directly payable by Tenant or any other tenant in the Building
under the applicable provisions in their respective leases,

 

C-4



--------------------------------------------------------------------------------

(b) “Tax Year” shall mean each fiscal year or such other period of twelve
(12) months throughout the Lease Term as hereafter may be adopted by Landlord as
its fiscal year, occurring during the Lease Term.

(c) “Tax Statement” shall mean a statement in writing signed by Landlord setting
forth the actual Taxes payable by Tenant for a specified Tax Year.

1.4 “Operating Expense Stop” shall mean an amount equal to the actual Operating
Expenses (on a per rentable square foot basis) for the calendar year 2014 (the
“Base Year”).

1.5 “Tax Expense Stop” shall mean an amount equal to the actual Taxes (on a per
rentable square foot basis) for the fiscal year 2015 (the “Base Tax Year”).

 

2. ADDITIONAL RENT FOR OPERATING EXPENSES AND TAXES.

2.1 In addition to Fixed Rent, Tenant shall pay to Landlord for each month of
each Operating Year and each Tax Year, without demand (except as set forth
herein), deduction or setoff, as Additional Rent: (a) beginning on January 1,
2015, Tenant’s Proportionate Share of Operating Expenses to the extent the
Operating Expenses (on a per rentable square foot basis) exceed the Operating
Expense Stop; and (b) beginning on July 1, 2015, Tenant’s Proportionate Share of
Taxes to the extent the Taxes (on a per rentable square foot basis) exceed the
Tax Expense Stop, in accordance with the procedures set forth below.

2.2 As soon as available in each Operating Year and Tax Year during the Lease
Term, Landlord shall provide Tenant with a written statement setting forth a
projection of Tenant’s Proportionate Share of Operating Expenses and Taxes for
such year. Commencing on the first day of the first month following receipt of
such statement and continuing until receipt by Tenant of Landlord’s statement of
the next projection, Tenant shall pay to Landlord with each monthly installment
of Fixed Rent an amount equal to: (a) one-twelfth (1/12th) of such projected
Tenant’s Proportionate Share of Operating Expenses over the Operating Expense
Stop and (b) one-twelfth (1/12th) of such projected Tenant’s Proportionate Share
of Taxes over the Tax Expense Stop.

2.3 Landlord shall, as soon as possible after the close of each such Operating
Year, provide Tenant with a statement of the actual Operating Expenses and Taxes
for such period. Any underpayment by Tenant during such Operating Year due to
the fact that projected Operating Expenses and Taxes were less than actual
Operating Expenses and Taxes shall be paid to Landlord within thirty (30) days
after Tenant’s receipt of a statement for such deficiency. Any overpayment by
Tenant during such Operating Year due to the fact that projected Operating
Expenses and Taxes were greater than actual Operating Expenses and Taxes shall
be, at Landlord’s option, (a) applied to any other amounts of Rent then due from
Tenant to Landlord, (b) credited to the next payment of Rent coming due from
Tenant to Landlord, or (c) refunded to Tenant if no Rent is then due or coming
due.

3. ADJUSTMENT FOR VACANCIES. In determining Operating Expenses and Tax for any
Operating Year or Tax Year, if the Building was less than fully occupied during
such entire year, or was less than fully operational during such entire year,
then these components of Operating Expenses which vary with variations in
occupancy shall be adjusted by Landlord to reflect the amount that such expenses
would normally be expected to have been, in the reasonable opinion of Landlord,
had the Building been ninety-five percent (95%) occupied and fully operational
throughout such year, except that in no event shall such adjustment result in an
amount less than the actual Operating Expenses.

 

C-5



--------------------------------------------------------------------------------

4. PRO-RATIONS. If this Lease shall commence or terminate at any time other than
the first day of an Operating Year, Tenant shall be liable only for that portion
of the Operating Expenses and Taxes with respect to such Operating Year as
represented by a fraction, the numerator of which is the number of days of the
Lease Term which fail within the Operating Year and the denominator of which is
three hundred sixty-five (365).

5. AUDIT. Landlord shall maintain at all times during the Lease Term, at
Landlord’s corporate office as set forth in Landlord’s notice address under the
Lease, complete and accurate books of account and records prepared in accordance
with generally accepted accounting principles with respect to Operating Expenses
and Taxes, and shall retain such books and records, as well as contracts, bills,
vouchers, and checks, and such other documents as are reasonably necessary to
properly audit Operating Expenses and Taxes. Tenant shall have the right to
examine, audit and photocopy Landlord’s books and records relating to Tenant’s
Proportionate Share of Operating Expenses and Taxes for any Operating Year for a
period of four (4) months following the date that Tenant receives the Operating
Statement and Tax Statement; provided, however, that (a) Tenant may exercise
such right only once per twelve (12) month period; and (b) Tenant signs a
confidentiality agreement in form satisfactory to Landlord in its reasonable
discretion. Tenant shall give Landlord not less than thirty (30) days’ prior
written notice of its intention to examine and audit such books and records, and
such examination and audit shall take place in the city where the Premises are
located. All costs of the examination and audit shall be performed by a
certified public accountant and shall be on a non-eontingent fee basis and shall
be borne by Tenant; provided, however, that if such examination and audit
establishes that Tenant’s Proportionate Share of Operating Expenses and Taxes
for the year in question are less than the amount set forth on the Operating
Statement and Tax Statement by at least five percent (5%), then Landlord shall
pay the reasonable costs of such examination and audit. If the payments made by
Tenant for such year are more than Tenant’s required payment on account thereof
for such Operating Year, Landlord shall promptly refund such overpayment. If the
payments made by Tenant for such year are less than Tenant’s required payment on
account thereof for such Operating Year, Tenant shall pay the deficiency to
Landlord within thirty (30) days after conclusion of the examination and audit
as well as Landlord’s actual out-of-pocket costs in connection with such
examination and audit. The obligation to make such refund or payment for any
period within the Lease Term shall survive expiration of the Lease Term. If
Tenant does not elect to exercise its right to examine and audit Landlord’s
books and records for any Operating Year within the time period provided for by
this Section 5, Tenant shall have no further right to challenge Landlord’s
Operating Statement and Tax Statement.

6. SURVIVAL. If, upon the expiration or earlier termination of this Lease, the
amount of any Additional Rent due hereunder has not yet been determined, an
appropriate payment from Tenant to Landlord or refund from Landlord to Tenant,
shall be made promptly after such determination.

 

C-6



--------------------------------------------------------------------------------

EXHIBIT “D”

BUILDING RULES AND REGULATIONS

1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by any
tenant or used for any purpose other than for ingress to and egress from the
Premises and for delivery by Landlord. There shall not be use in the space or in
the public hall of the building, by either a Tenant or by jobbers or others in
the delivery or receipt of merchandise, any hand trucks, except those equipped
with rubber tires and side-guards. If the Premises are situated on the ground
floor of the Building, Tenant thereof shall further, at Tenant’s expense, keep
the sidewalks and curb in the front of said Premises clean and free from ice,
snow, dirt and rubbish.

2. The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designated or constructed and no
sweeping, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage or damage resulting from the violation
of this rule shall be borne by the Tenant who, or whose clerks, agents,
employees or visitors shall have caused it.

3. No Tenant shall sweep or throw or permit to be swept or thrown from the
Premises any dirt or other substances into any of the corridors or halls,
elevators, or out the doors or windows or stairways of the Building and Tenant
shall not use, keep or permit to be used or kept any foul or noxious gas or
substance in the Premises of permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors and/or vibrations, or interfere in any
way with other tenants or those having business therein, nor shall any animals
or birds be kept in or about the Building. Smoking or carrying lighted cigars or
cigarettes in the elevators or the Building is prohibited.

4. No awnings or other projections shall be attached to the outside walls of the
Buildings without the prior written consent of Landlord.

5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any Tenant on any part of the outside of the
Premises or the Building or on the inside of the Premises if the same is visible
from the outside of the Premises without prior written consent of the Landlord,
except that the name of Tenant may appear on the entrance door of the Premises.
In the event of the violation of the foregoing by any Tenant, Landlord may
remove same without any liability, and may charge the expense incurred by such
removal to Tenant or tenants violating the rule. Interior signs on doors and
directory tablet shall be inscribed, painted or affixed for each Tenant by
Landlord at the expense of such Tenant, and shall be of a size, color and style
acceptable to Landlord.

6. Except with the prior written consent of Landlord and as Landlord may direct,
no Tenant shall mark, paint, drill into, or in any way deface any part of the
Premises or the Building of which they form a part, or cut or string wires, or
lay linoleum, or other similar floor covering, so that the same shall come in
direct contact with the floor of the Premises, and, if linoleum or other similar
floor covering is desired to be used, and interlining of builder’s deadening
felt shall be first affixed to the floor, by a paste or other similar adhesive
material being expressly prohibited. The foregoing will not prohibit Tenant from
performing such work as may be necessary in the context of the normal hanging of
pictures and artwork in the Premises provided the walls of the Premises are left
in good condition and repair upon expiration or earlier termination of the
Lease, reasonable wear and tear excepted.

 

D-1



--------------------------------------------------------------------------------

7. Except with the prior written consent of Landlord, no additional locks or
bolts of any kind shall be placed upon any of the doors or windows by any
Tenant, nor shall any changes be made in existing locks or mechanism thereof. If
requested, Tenant shall provide Landlord with a copy of a key for all new locks
or bolts. Each Tenant shall upon termination of his tenancy, restore to Landlord
all keys either furnished to, or otherwise procured by such Tenant. In the event
of the loss of any keys furnished to Tenant, Tenant shall pay to Landlord the
cost thereof.

8. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the Premises only on the
freight elevators and through the service entrances and corridors or in an
alternative way approved by Landlord and only during hours and in a manner
approved by Landlord.

9. Canvassing, soliciting and peddling in the Building is prohibited and each
tenant shall cooperate to prevent the same.

10. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as a building for office, and upon written notice from the
Landlord, Tenant shall refrain from or discontinue such advertising.

11. Except for those items necessary for the cleaning and maintenance of
Tenant’s business, including office supplies, which shall be properly stored to
minimize the risk of fire and explosion, Tenant shall not bring or permit to be
brought or kept in or on the Premises any flammable, combustible or explosive
fluid, material, chemical or substance, or cause or permit any odors of cooking
or other process, or any unusual or other objectionable odors to permeate in or
emanate from the Premises.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT “E”

FORM OF NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT

ATTACHED HERETO CONSISTING OF ELEVEN (11) PAGES

 

E-1



--------------------------------------------------------------------------------

NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT

THIS NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT (this “Agreement”)
is made and entered into as of this                      day of
                    , 2013, by and among SOVEREIGN BANK, N.A., a national
banking association (f/k/a Sovereign Bank) with an address of 75 State Street,
Boston, Massachusetts 02109 (hereinafter called the “Lender”), TWITTER, INC., a
Delaware corporation (hereinafter called the “Tenant”, and KENDALL SQUARE
ENTITY, INC., a Massachusetts corporation, having its principal place of
business at 1270 Soldiers Field Road, Boston, Massachusetts (hereinafter called
the “Landlord”).

W I T N E S S E T H:

WHEREAS, Landlord is the owner of certain real property located in the City of
Cambridge, Middlesex County, Massachusetts, and more particularly described in
Exhibit A attached hereto and made a part hereof (said property being
hereinafter called the “Property”); and

WHEREAS, Landlord and Tenant made and entered into that certain Lease, dated the
         day of                     , 2013, with respect to certain premises
constituting a portion of the Property therein described, commonly known and
numbered as 141 Portland Street, Cambridge, Massachusetts (said Lease being
hereinafter called the “Lease” and said premises being hereinafter called the
“Leased Premises”); and

WHEREAS, Landlord has entered into and delivered that certain Mortgage and
Security Agreement dated September 11, 2009 in favor of Lender (the “Mortgage”),
conveying the Property to secure the payment of the indebtedness described in
the Mortgage; and

WHEREAS, Landlord has entered into and delivered that certain Collateral
Assignment of Leases and Rents dated September 11, 2009 in favor of Lender (the
“Assignment of Leases”), assigning all of Landlord’s right, title and interest
as lessor under the Lease to further secure the Obligations, as described and
defined in the Mortgage; and

WHEREAS, the parties hereto desire to enter into this Non-Disturbance,
Attornment and Subordination Agreement;

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Lender, Tenant, and Landlord each hereby
covenants and agrees as follows:

 

1.

Non-Disturbance. So long as no Event of Default (as defined in the Lease)
exists, nor any event has occurred which has continued to exist for such period
of time (after notice, if any, required by the Lease) as would entitle the
lessor under the Lease to terminate the Lease or would cause, without any
further action on the part of such lessor, the termination of the Lease or would
entitle such lessor to dispossess Tenant, the Lease shall not be terminated, nor
shall Tenant’s use, possession or enjoyment of the Leased Premises or rights
under the Lease be interfered with in any foreclosure or other action or
proceeding in the nature of foreclosure instituted under or in connection with
the Mortgage or in the event that Lender takes possession of the Property
pursuant to any provisions of the Mortgage or the Assignment of Leases, unless
the lessor under the Lease would have had such right if the Mortgage or the
Assignment of Leases had not been made, except that neither the person or entity
acquiring the interest of the lessor under the Lease as a result of any such
action or proceeding or deed in lieu of any such action or proceeding
(hereinafter called the “Purchaser”) nor Lender if Lender takes possession of
the Property shall be



--------------------------------------------------------------------------------

  (a) liable for any act or omission of any prior lessor under the Lease; or
(b) liable for the return of any security deposit which Tenant has paid to any
prior lessor under the Lease; or (c) subject to any offsets or defenses which
Tenant might have against any prior lessor under the Lease; or (d) bound by any
base rent, percentage rent or any other payments which Tenant might have paid
for more than the current month to any prior lessor under the Lease; or
(e) bound by any amendment or modification of the Lease made without Lender’s
prior written consent (other than an amendment or modification memorializing the
exercise by Tenant of a right or option set forth in the Lease); (f) personally
liable for any default under the Lease or any covenant or obligation on its part
to be performed thereunder as lessor; or (g) liable for any of Landlord’s
Construction-Related Obligation under the Lease. As used herein, a
“Construction-Related Obligation” means any obligation of Landlord under the
Lease to make, pay for, or reimburse Tenant for any alterations, demolition, or
other improvements or work at the Property, including the Premises.

 

2. Attornment. Unless the Lease is terminated in accordance with Paragraph 1, if
the interests of the lessor under the Lease shall be transferred by reason of
the exercise of the power of sale contained in the Mortgage (if applicable), or
by any foreclosure or other proceeding for enforcement of the Mortgage, or by
deed in lieu of foreclosure or such other proceeding, or if Lender takes
possession of the Property pursuant to any provisions of the Mortgage or the
Assignment of Leases, Tenant shall be bound to the Purchaser or Lender, as the
case may be, under all of the terms, covenants and conditions of the Lease for
the balance of the term thereof and any extensions or renewals thereof which may
be effected in accordance with any option herefore in the Lease, with the same
force and effect, as if the Purchaser or Lender were the lessor under the Lease,
and Tenant, as lessee under the Lease, does hereby agree to attorn to the
Purchaser and Lender if it takes possession of the Property, as its lessor under
the Lease. Such attornment shall be effective and self-operative without the
execution of any further instruments upon the succession by Purchaser to the
interest of the lessor under the Lease or the taking of possession of the
Property by Lender. Nevertheless, Tenant shall, from time to time, execute (or
make good faith comments to) and deliver such instruments evidencing such
attornment as Purchaser or Lender may reasonably require. The respective rights
and obligations of Purchaser, Lender and of Tenant upon such attornment, to the
extent of the then remaining balance of the term of the Lease and any such
extensions and renewals, shall be and are the same as now set forth in the Lease
except as otherwise expressly provided in Paragraph 1.

 

3. Subordination. Tenant hereby subordinates all of its right, title and
interest as lessee under the Lease to the right, title and interest of Lender
under the Mortgage, and Tenant further agrees that the Lease now is and shall at
all times continue to be subject and subordinate in each and every respect to
the Mortgage and to any and all increases, renewals, modifications, extensions,
substitutions, replacements and/or consolidations of the Mortgage.

 

4.

Assignment of Leases. Tenant hereby acknowledges that all of Landlord’s right,
title and interest as lessor under the Lease is being duly assigned to Lender
pursuant to the terms of the Mortgage and the Assignment of Leases, and that
pursuant to the terms thereof all rental payments under the Lease shall continue
to be paid to Landlord in accordance with the terms of the Lease unless and
until Tenant is otherwise notified in miring by Lender. Upon receipt of any such
written notice from Lender, Tenant covenants and agrees to make payment of all
rental payments then due or to become due under the Lease directly to Lender or
to Lender’s agent designated in such notice and to continue to do so until
otherwise notified in writing by Lender. Landlord hereby irrevocably directs and
authorizes Tenant to make rental payments directly to Lender following receipt
of such notice, and Landlord covenants and agrees that Tenant shall have the
right to rely on such notice without any obligation to inquire as to whether any
default exists under the Mortgage or the Assignment of Leases or the
indebtedness secured thereby, and notwithstanding

 

- 2 -



--------------------------------------------------------------------------------

  any notice or claim of Landlord to the contrary, and that Landlord shall have
no right or claim against Tenant for or by reason of any rental payments made by
Tenant to Lender following receipt of such notice. Tenant further acknowledges
and agrees: (a) that under the provisions of the Mortgage and/or the Assignment
of Leases, the Lease cannot be terminated (nor can Landlord accept any surrender
of the Lease) or modified in any of its terms, or consent be given to the waiver
or release of Tenant from the performance or observance of any obligation under
the Lease, without the prior written consent of Lender, and without such consent
no rent may be collected or accepted by Landlord more than one month in advance;
and (b) that the interest of Landlord as lessor under the Lease has been
assigned to Lender for the purposes specified in the Mortgage and the Assignment
of Leases, and Lender assumes no duty, liability or obligation under the Lease,
except only under the circumstances, terms and conditions specifically set forth
in the Mortgage and/or the Assignment of Leases.

 

5. Notice of Default by Lessor. Tenant, as lessee under the Lease, hereby
covenants and agrees to give Lender written notice properly specifying wherein
the lessor under the Lease has failed to perform any of the covenants or
obligations of the lessor under the Lease, simultaneously with the giving of any
notice of such default to the lessor under the provisions of the Lease. Tenant
agrees that Lender shall have the right, but not the obligation, within thirty
(30) days after receipt by Lender of such notice (or within such additional time
as is reasonably required to correct any such default, provided that Lender has
given notice to Tenant within such initial thirty (30) day period of Lender’s
intent to attempt to correct such default and thereafter diligently prosecute
such correction) to correct or remedy, or cause to be corrected or remedied,
each such default before Tenant may take any action under the Lease by reason of
such default thereof. Such notices to Lender shall be delivered in duplicate to:

Sovereign Bank, N.A.

75 State Street

Boston, Massachusetts 02109

Attn: Real Estate Division

or to such other address as the Lender shall have designated to Tenant by giving
written notice to Tenant at:

1355 Market Street, Suite 900

San Francisco, CA 94103

Attn: Director of Facilities

with a copy to:

1355 Market Street, Suite 900

San Francisco, CA 94103

Attn: Legal Department

, or to such other address as may be designated by written notice from Tenant to
Lender.

 

6. No Further Subordination. Except as expressly provided to the contrary in
Paragraph 3 hereof, Landlord and Tenant covenant and agree with Lender that
there shall be no further subordination of the interest of lessee under the
Lease to any lender or to any other party without first obtaining the prior
written consent of Lender. Any attempt to effect a further subordination of
lessee’s interest under the Lease without first obtaining the prior written
consent of Lender shall be null and void.

 

- 3 -



--------------------------------------------------------------------------------

7. Limitation of Liability. Notwithstanding anything to the contrary in this
Agreement or the Lease, upon any attornment pursuant to this Agreement the Lease
shall be deemed to have been automatically amended to provide that Lender or
Purchaser’s obligations and liability under the Lease shall never extend beyond
Lender or Purchaser’s (or their respective successors’ or assigns’) interest, if
any, in the Property.

 

8. Title of Paragraphs. The titles of the paragraphs of this agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the provisions of this agreement.

 

9. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts.

 

10. Provisions Binding. The terms and provisions hereof shall be binding upon
and shall inure to the benefit of the heirs, executors, administrators,
successors and permitted assigns, respectively, of Lender, Tenant and Landlord.
The reference contained to successors and assigns of Tenant is not intended to
constitute and does not constitute a consent by Landlord or Lender to an
assignment by Tenant, but has reference only to those instances in which the
lessor under the Lease and Lender shall have given written consent to a
particular assignment by Tenant thereunder.

[Remainder of page left intentionally blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their respective hands and
seals as of the day, month and year first above written.

 

LENDER: SOVEREIGN BANK, N.A. By:     Name:   Title:   TENANT: TWITTER, INC. By:
    Name:   Title:   LANDLORD: KENDALL SQUARE ENTITY, INC. By:     Name:   Peter
Palandjian Title:   President & Treasurer

 

- 5 -



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS    )       )    ss.
COUNTY OF                                    
                                                     )   

On this              day of                     , 20    , before me, the
undersigned notary public, personally appeared                             ,
proved to me through satisfactory evidence of identification, which was
                                                             , to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose, as
                                                              of Sovereign Bank,
N.A.

 

 

 

Notary Public My commission expires:

 

- 6 -



--------------------------------------------------------------------------------

 

COMMONWEALTH OF MASSACHUSETTS    )       )    ss.
COUNTY OF SUFFOLK                                  
                                   )   

On this              day of                     , 20    , before me, the
undersigned notary public, personally appeared Peter Palandjian, President and
Treasurer of Kendall Square Entity, Inc., proved to me through satisfactory
evidence of identification, which was Massachusetts Driver’s License, to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose.

 

 

 

Notary Public My commission expires:

[AFFIX NOTARIAL SEAL/STAMP]

 

- 7 -



--------------------------------------------------------------------------------

STATE OF CALIFORNIA    )    COUNTY OF                                    
                                                     )   

On                     , 20     before me,
                                                     , Notary Public, personally
appeared                                                                  , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature:                                                                  
                            (seal)

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION TO

NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT

The following parcels of land with the buildings thereon situated in Cambridge,
Middlesex County, Massachusetts, bounded and described as follows:

PARCEL ONE (Unregistered land)

A certain parcel of land situated on the soutbeasterly side of Davis Street in
said Cambridge and bounded and described as follows:

Being numbered 8-10 on said Davis Street and shown as Lots 5 and 6 on a plan
entitled Plan of Premises in Cambridgeport belonging to Edward Hixon dated
October 25, 1882, W.A. Mason & Son, Surveyors,” recorded with Middlesex South
District Registry of Deeds in Plan Book 39 as Plan No. 8 and bounded and
described as follows:

 

NORTHWESTERLY            by said Davis Street forty two and 42/100 (42.42) feet;
NORTHEASTERLY   

by land of owners unknown, fifty three and 97/100 (53.97) feet;

SOUTHEASTERLY    by lot 7 on said plan forty one and 49/100 (41.49) feet; and
SOUTHEASTERLY    by the center line of a passageway shown on said plan fifty
three and 95/100 (53.95) feet.

Containing 2,264 square feet.

Together with and subject to passageway rights as appear of record.

For title reference, see below.

PARCEL TWO (Unregistered land)

Being numbered 6 on said Davis Street and shown as lots 7, 8 and 9 on the plan
hereinbefore referred to and bounded and described as follows:

Beginning at a point in the center of the passageway shown on said plan 63.95
feet southerly from Davis Street, thence running

 

- 9 -



--------------------------------------------------------------------------------

SOUTHEASTERLY            40.08 feet, thence turning and running; NORTHEASTERLY
   18.75 feet, thence turning and running; SOUTHEASTERLY    17.60 feet, thence
turning and running; NORTHEASTERLY    again 18.16 feet, thence turning and
running; NORTHWESTERLY    39.52 feet, thence turning and running; SOUTHWESTERLY
   by lots 5 and 6 on said plan 41.49 feet to the point of beginning.

For title reference, see below.

PARCEL THREE (Registered land)

 

NORTHEASTERLY            by Broadway, one hundred forty-one and 15/100 feet;   

SOUTHEASTERLY by Portland Street, one hundred ninety-eight and 90/100 feet;

SOUTHWESTERLY   

by land now or formerly of Howard M. Faust, forty-eight and 77/100 feet;

NORTHWESTERLY   

by land now or formerly of George B. Gilbert et al, six and 74/100 feet;

SOUTHWESTERLY   

by land now or formerly of said Gilbert et al and land formerly of Predore
Stacey, one hundred twelve and 96/100 feet; and

NORTHWESTERLY   

by Davis Street, one hundred eighty-five and 73/100 feet,

All of said boundaries of Parcel Three are determined by the Land Court to be
located as shown on a Plan, as approved by the Court, filed in the Land
Registration Office, a copy of said portion of which is filed in the Registry of
Deeds for the South Registry District of Middlesex County in Registration Book
28, Page 285, with Certification 4477. (Plan No. 4190A).

Title Reference for Parcels One and Two: Deed of UST Corp., dated December 17,
1985, and recorded with the Middlesex South District Registry of Deeds at Book
16682, Page 565.

Title Reference for Parcel Three: Certificate of Title No. 175562, issued by the
South Registry District of Middlesex County.

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT “F”

EXTENSION OPTION

1. Subject to: (a) Tenant not being in an Event of Default upon exercise of the
Extension Option; and (b) Tenant not having assigned its interest in the Lease
or entered into a Non-Permitted Sublet which is in effect as of the date of
Tenant’s exercise of the option set forth, herein (except, in each case, in
connection with a Permitted Transfer), Tenant shall have the option to extend
this lease (the “Extension Option”) for one (1) additional period of five
(5) years (such term being the “Extended Lease Term”), upon the same terms and
conditions of this Lease, except that Fixed Rent for the Extended Lease Term
shall be at the Market Rent (as determined below). Tenant shall notify Landlord,
in writing, of its desire to exercise the Extension Option at least twelve
(12) months prior to the Expiration Date (the “Tenant’s Notice”). Failure of
Tenant to provide notice within the time period required herein shall render
Tenant’s Extension Option hereunder null and void and of no further force and
effect.

2. “Market Rent” shall be determined in accordance with the procedure set forth
hereinafter:

A. The parties shall have thirty (30) days after Landlord receives Tenant’s
Notice in which to agree on the Market Rent for the Extended Term. If the
parties agree on the Market Rent during such(30) day period, Landlord and Tenant
shall execute an amendment to this Lease setting forth the Market Rent for the
Extended Term.

B. If the parties are unable to agree on the Market Rent within the thirty
(30) day period, then,within ten (10) days after the expiration of that period,
each party, at its cost and by giving notice to the other party, shall appoint a
qualified M.A.I. real estate appraiser with at least ten (10) years full time
commercial office appraisal experience in the Cambridge metropolitan area to
appraise and set the Market Rent for the Premises. If a party does not appoint
such an appraiser, the single appraiser appointed shall be the sole appraiser
and shall set the Market Rent for the Premises. The two appraisers appointed by
the parties as stated in this paragraph shall meet promptly and attempt to
establish the Market Rent for the Premises. If they are unable to agree within
thirty (30) days after the second appraiser has been appointed, they shall
attempt to select a third appraiser meeting the qualifications stated in this
paragraph within ten (10) days after the last day the two appraisers are given
to set the Market Rent. If they are unable to agree on the third (3rd)
appraiser, either of the parties, by giving ten (10) days notice to the other
party, can appeal to the then president of the Cambridge Real Estate Board, for
the selection of a third appraiser who meets the qualifications stated in this
paragraph. Each of the parties shall bear one-half (1/2) of the cost of
appointing the third appraiser and of paying the third appraiser’s fee. The
third appraiser, however selected, shall be a person who has not previously
acted in any capacity for either party.

C. Within thirty (30) days after the selection of the third appraiser, a
majority of the appraisers shall set the Market Rent for the Premises. If a
majority of the appraisers are unable to set the Market Rent within the
stipulated period of time, the three appraisals shall be added together and
their total divided by three; the resulting quotient shall be the Market Rent
for the Premises.

D. If, however, the low appraisal and/or high appraisal are more than five
percent (5%) lower and/or higher than the middle appraisal, the low appraisal
and/or high appraisal shall be disregarded. If only one appraisal is
disregarded, the remaining two appraisals shall be added together and their
total divided by two; the resulting quotient shall be the Market Rent for the
Premises. If both the low appraisal and the high appraisal are disregarded the
middle appraisal shall be the Market Rent of the Premises.

 

F-1



--------------------------------------------------------------------------------

E. “Market Rent” shall mean the economic terms at which tenants comparable to
Tenant, as of the first day of the applicable Extended Lease Term, are leasing
in transactions for a comparable term, non-renewal, non-equity space comparable
in size to the Premises, from a willing, comparable landlord, at arm’s length,
which comparable space is located in Comparable Buildings with similar amenities
(“Comparable Transactions”), or, if such Comparable Buildings, or comparable
space within Comparable Buildings, is not available, adjustments shall be made
in the determination of Market Rent to reflect the age and quality of the
Building and Premises as contrasted to other buildings used for comparison
purposes, taking into consideration size, location, floor level, proposed term
of the lease, extent of services to be provided, the time that the particular
rate under consideration became or is to become effective, as well as all tenant
concessions and inducements. Additionally, in any determination of space within
Comparable Buildings, appropriate consideration shall be given to the annual
rental rates per rentable square foot, the standard of measurement by which the
rentable square footage is measured, and the ratio of rentable square feet to
usable square feet. The intent of the parties is that Tenant will obtain the
same rent and other economic benefits that landlords would otherwise give in
Comparable Transactions and that Landlord will make and receive the same
economic payments and concessions that landlords would otherwise make and
receive in Comparable Transactions.

 

F-2



--------------------------------------------------------------------------------

EXHIBIT “G”

BUILDING UPGRADES

1. As of the Effective Date, Landlord is working to make improvements to the
common areas of the Building for the benefit of all tenants in the Building and
has or intends to make the following improvements in the Building at some point
in the future (as the “Building Upgrades”):

 

  a. Upgrading the restrooms on the fifth (5th), sixth (6th), and seventh (7th)
floors of the Building according to Building Standard; and

 

  b. Renovating the lobby of the Building.

2. The restroom upgrades described in clause 1.a above will be performed
concurrently with Tenant’s construction of the Initial Improvements.
Notwithstanding the foregoing, Landlord does not make any representations with
respect to the date that any of the lobby renovations shall be completed
(provided that Landlord anticipates that Landlord’s lobby renovation will
commence during the calendar year 2013). For purposes herein, “Building
Standard” means work performed in the manner and with the materials selected by
Landlord as the existing standard for the Building subject to availability and
Landlord’s right to select reasonable, alternative types, models, brands,
grades, designs, manufacturers and suppliers from time to time as the Building
Standard, so long as such alternatives do not substantially or unreasonably
deviate in quality, style or appearance as currently exists.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT “H”

LEASE COMMENCEMENT DATE CERTIFICATE

 

RE: Lease Agreement between KENDALL SQUARE ENTITY, INC. (“Landlord”) and
TWITTER, INC., a Delaware corporation (“Tenant”) dated                  (the
“Lease”) for premises consisting of approximately 47,631 rentable feet in the
building located at 141 Portland Street, Cambridge, Massachusetts

Dear Tenant:

This shall constitute the Lease Commencement Date Certificate referenced in
Section 2 of the above-referenced Lease. Unless otherwise defined herein, all
capitalized terms shall have the same meaning ascribed to them in the Lease.

 

1. The Lease Commencement Date is                     .

 

2. The Lease Expiration Date is                     .

 

3. Fixed Rent shall be paid in accordance with the following schedule:

[NOTE: WHEN AVAILABLE, INSERT EXACT DATES IN LEASE TERM COLUMN. DO NOT LEAVE AS
IS]

*NOTE: Notwithstanding the schedule with respect to Fixed Rent set forth below,
with respect to the 5th Floor Premises and 6th Floor Premises, Tenant shall
begin paying Fixed Rent on the one hundred eightieth (180th) day following the
Lease Commencement Date.

*NOTE: Notwithstanding the schedule with respect to Fixed Rent set forth below,
with respect to the 7th Floor Premises, Tenant shall begin paying Fixed Rent on
the Lease Commencement Date.

[*]

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease Commencement Date
Certificate to be executed on the dates set forth below.

LANDLORD:

KENDALL SQUARE ENTITY, INC.

A Massachusetts corporation

 

By:     Name:   Peter Palandjian Title:   President & Treasurer

Date of Execution:    

TENANT:

TWITTER, INC.

 

By:     Name:     Title:    

Date of Execution:    

 

H-2



--------------------------------------------------------------------------------

EXHIBIT “I”

SATELLITE DISH TERMS AND CONDITIONS

1. Location. Tenant shall have the right to install, operate, and maintain, at
no additional cost to Tenant, one (1) satellite dish and related transmission
equipment which specifications are subject to the prior written approval of
Landlord (collectively, the “Satellite Dish”) on the roof of the Building in a
location mutually agreed to by Landlord and Tenant (such area to be known as the
“Satellite Dish Area”). Landlord, at its sole discretion, may require Tenant to
relocate the Satellite Dish at any time to another location on the roof of the
Building and for any reason provided Landlord pays for the reasonable cost of
such relocation.

2. Condition of Satellite Dish Area. The Satellite Dish Area is given to
Licensee in its “as-is, where is” condition. Licensor makes no representation or
warranty that the Satellite Dish Area or Building is fit for Tenant’s intended
use or permitted by law. Landlord shall have no obligation to prepare or
otherwise repair the Satellite Dish Area or the Satellite Dish.

3. Costs of Installation. Tenant shall pay, at its sole cost and expense, any
and all expenses in connection with installation of the Satellite Dish. Tenant
shall obtain and pay, at its sole cost and expense, obtain any municipal, state
or federal permits and/or licenses required for the installation and operation
of the Satellite Dish and any related equipment.

4. Roof Penetration and Warranty. Tenant shall not use or permit the use of the
Satellite Dish in such a manner that would jeopardize or invalidate Licensor’s
existing roof warranty. In addition, Tenant shall use Landlord’s designated roof
contractor when installing the Satellite Dish and Tenant shall be responsible
for maintaining the Satellite Dish in a manner in which to preserve such
warranty. Any roof penetrations necessary in connection with the installation,
maintenance or repair of the Satellite Dish are to be made by Landlord’s roof
contractor, at Tenant’s sole cost and expense.

5. Maintenance of Satellite Dish. Tenant, at its sole cost and expense, shall
keep the Satellite Dish Area, Satellite Dish and all related equipment in good
condition and repair and shall be responsible for all maintenance and repair in
connection with the Satellite Dish Area and the Satellite Dish.

6. Access to Roof and Satellite Dish Area. Tenant and any of its agents or
contractors shall not have access to the roof of the Building or the Satellite
Dish Area unless Tenant has: (i) given Landlord at least twenty four (24) hours
advance notice; and (2) Tenant is accompanied by Landlord or its agent; and
(3) such access occurs during normal Landlord’s normal business hours.

7. Interference. Landlord shall use reasonable efforts to accommodate, Tenant,
however, the Satellite Dish shall not be installed so as to interfere with the
use or operation of any communications equipment previously installed on the
Building or the operations of any Tenant in the Building as of the Effective
Date. Landlord shall not be responsible for any signal interference or signal
straying in connection with the Satellite Dish.

8. Tenant’s Rights Not Assignable. Tenant’s rights hereunder are personal to
Tenant and may not be assigned or transferred to any other party without the
prior written consent of Landlord.

9. No Further Collocation. Tenant shall not permit any other party to locate
equipment in the Satellite Dish Area or collocate on the Satellite Dish without
the prior written consent of Landlord.

 

I-1



--------------------------------------------------------------------------------

10. Changes to Satellite Dish. Any changes to the Satellite Dish deviating from
those originally approved by Landlord must be reapproved by Landlord

11. Removal of Satellite Dish. Upon the expiration or earlier termination of the
Lease, Tenant shall remove the Satellite Dish and all related equipment leaving
the Satellite Dish Area in the same condition existing on the Effective Date,
reasonable wear and tear excepted. Tenant shall be responsible for the cost of
repairing any and all damage to the Satellite Dish Area, the roof of the
Building, or any other areas of the Building in connection the installation,
maintenance, repair, and/or operation of the Satellite Dish.

 

I-2



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE AGREEMENT

This FIRST AMENDMENT TO LEASE AGREEMENT (the “Amendment”) dated this 24th day of
January, 2018 (the “Effective Date”) is made by and between KENDALL SQUARE
ENTITY, INC., a Massachusetts corporation (the “Landlord”), and TWITTER, INC., a
Massachusetts corporation (the “Tenant”).

RECITALS:

A. WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement
dated as of September 10, 2013 (the “Lease”), whereby Tenant leases certain
premises from Landlord of approximately: (i) 15,877 rentable square feet on the
fifth (5th) floor (“5th Floor Premises”); (ii) approximately 15,877 rentable
square feet on the sixth (6th) floor (“6th Floor Premises”); and
(iii) approximately 15,877 rentable square feet on the seventh (7th) floor (“7th
Floor Premises”) (collectively, the “Existing Premises”) in the building located
at 141 Portland Street, Cambridge, Massachusetts (the “Building”);

B. WHEREAS, the Lease Term with respect to the Existing Premises is scheduled to
expire on March 31, 2019; and

C. WHEREAS, Tenant desires to extend the Lease Term with respect to the 5th
Floor Premises and 6th Floor Premises (the “Remaining Premises”) and Landlord
desires to accommodate the same on the terms and conditions set forth herein.

AGREEMENT:

NOW THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

1. Recitals and Capitalized Terms. The recitals set forth above are incorporated
herein and made a part of this Amendment as if set forth herein in full. All
capitalized terms used in this Amendment that are not defined in this Amendment
shall have the meanings ascribed to such terms in the Lease. In the event of any
conflict between the terms of the Lease and the terms of this Amendment, the
terms set forth in this Amendment shall supersede and control.

2. Lease Term for Remaining Premises. The Lease Term with respect to the
Remaining Premises shall be extended through March 31, 2024 (the “Extended
Expiration Date”, and such extended portion of the Lease Term, the “Extension
Term”). Effective as of April 1, 2019, the Remaining Premises shall be known as
the “Premises” for purposes under the Lease.

 

1



--------------------------------------------------------------------------------

3. Fixed Rent for Remaining Premises. During the Extension Term, Tenant shall
pay Fixed Rent with respect to the Remaining Premises in accordance with the
schedule below but otherwise in accordance with the terms and conditions of the
Lease:

 

 

Annual Fixed Rent

  

Monthly Fixed Rent

  

Fixed Rent Per

Square Foot of

Remaining Premises

[*]   [*]    [*]    [*]

4. Additional Rent.

4.1 Tenant’s Proportionate Share. Effective on April 1, 2019, Tenant’s
Proportionate Share shall be amended to be 23.37% which is based on 31,754
rentable square feet in the Remaining Premises and 135,874 rentable square feet
in the Building.

4.2 Operating Expense Stop and Tax Expense Stop. During the Extension Term,
Tenant shall continue to pay Additional Rent in accordance with the terms and
conditions of the Lease, provided, however, that effective on April 1, 2019: (a)
the “Operating Expense Stop” shall be amended to mean an amount equal to the
actual Operating Expenses (on a per rentable square foot basis, adjusted, as
necessary, as described in Section 3 of Exhibit C to the Lease) for the calendar
year 2019; and (b) the “Tax Expense Stop” shall mean an amount equal to the
actual Taxes (on a per rentable square foot basis) for the fiscal year 2020.

5. Condition of Premises. Except for the Improvement Allowance as further
described on EXHIBIT A, Tenant’ shall continue to occupy the Remaining Premises
during the Extension Term in its “as-is” condition and Landlord shall not be
obligated for any other allowances or improvements to the Remaining Premises;
the foregoing will not be deemed to modify or diminish Landlord’s maintenance
and repair obligations set forth in the Lease.

6. Parking. Effective as of the April 1, 2019, SECTION 30. PARKING of the Lease
shall be deleted in its entirety and replaced with the following:

30. PARKING. Tenant shall lease thirty-two (32) assigned parking spaces at the
rate of two hundred seventy five dollars ($275.00) per space per month, which
amount is subject to change on an annual basis (consistent with the rates
charged to all other users of the parking facility), for the parking of
registered and insured passenger vehicles (excluding trucks) of its own (or its
subtenants) or of its (or its subtenants) employees in the parking garage area
of the Building. In addition, Tenant shall pay to Landlord the amount of
seventy-five dollars ($75.00) for each parking transmitter that Tenant requests
to access the parking facilities, which amount shall be returned to Tenant upon
expiration

 

2



--------------------------------------------------------------------------------

  of this Lease provided the transmitters are returned to Landlord in the
condition as they were originally provided to Tenant, reasonable wear and tear
excepted. All such parking rights shall be subject to the reasonable rules and
regulations of Landlord of general applicability; provided however, Landlord
shall have no duty to enforce the same, and shall have the right to waive the
applicability of the same on a case by case basis, in its sole discretion. All
such parking and use of the lot for access and egress shall be at the user’s
sole risk, and Landlord shall not be responsible for any property damage or loss
or any personal injury related thereto, except for any personal injury
proximately caused by the negligence or willful misconduct of Landlord. Tenant
shall inform any of its employees or agents (or subtenants) utilizing such
parking right of the aforesaid limitation of liability, and Tenant shall
indemnify Landlord, its managing agent and their employees or agents, defend
them and hold them harmless against any claim, suit, judgment, or loss (relating
to the use of the parking lights herein granted) suffered by them or instituted
against them which is included within the aforesaid limitation of liability.
Landlord shall be responsible for snow removal/plowing of the parking areas;
provided however, in the event vehicles are present in the said areas during
snow removal activities, Landlord will plow around such vehicles and shall not
be required to remove any residue of snow surrounding the vehicle as a result of
such plowing activity. Upon Landlord’s request Tenant and its employees shall
relocate temporarily any of its or their vehicles parked in the parking area in
order to facilitate snow removal or maintenance activity being conducted by
Landlord. Such parking by Tenant (or Tenant’s subtenants) or its (or Tenant’s
subtenants) employees shall be assigned as to location, No overnight parking is
permitted by Tenant or its employees without Landlord’s specific prior written
authorization.

7. Deletion of Extension Option. EXHIBIT “F” EXTENSION OPTION of the Lease is
hereby deleted in its entirety and of no further force and effect.

8. Letter of Credit. [*]

9. Surrender of 7th Floor Premises. Not later than March 31, 2019, Tenant shall
have surrendered the 7th Floor Premises to Landlord in accordance with SECTION
25. SURRENDER OF PREMISES of the Lease (i.e., in its current “as-is” condition
free of Tenant’s and subtenants’ personal property, furniture and equipment).

10. Brokers. Each party represents and warrants to the other that they have not
made any agreement or taken any action which may cause anyone to become entitled
to a commission as a result of the transactions contemplated by this Amendment
and each will indemnify and defend the other from any and all claims, actual or
threatened, for compensation by any such third person by reason of such party’s
breach of their representation or warranty contained in this Section 10 except
for Transwestern RBJ representing Landlord exclusively (“Landlord’s Broker”) and
Cresa, representing Tenant exclusively (“Tenant’s Broker”). Landlord will pay
any commission due to Landlord’s Broker and Tenant’s Broker hereunder pursuant
to its separate agreement with Landlord’s Broker.

 

3



--------------------------------------------------------------------------------

11. Tenant’s Representations. Tenant hereby represents and warrants to Landlord
that as of the Effective Date: (a) all of Tenant’s estate, right, title and
interest in and to the Lease is free and clear of assignments or liens; (b) the
Lease is in full force and effect; (c) Tenant is presently in possession of the
Premises (however, Tenant may from time to time have one or more subtenants in
occupancy of a portion or portions of the Premises) and is paying the Fixed
Rent, Additional Rent and any other charges or sums due under the Lease with
respect to the Existing Premises; (d) the Lease has not been modified,
supplemented or amended in any way, except as may be set forth in this
Amendment; (e) Tenant is not aware of any current actionable defenses, claims or
set-offs under the Lease against rents or charges due or to become due
thereunder; and (f) that this Amendment has been duly authorized, executed and
delivered by and on behalf of Tenant and constitutes the valid and binding
agreement of Tenant in accordance with the terms hereof.

12. Landlord’s Representatives. Landlord hereby represents and warrants to
Tenant that as of the Effective Date: (a) no Event of Default on the part of
Tenant exists under the Lease and no event which, with notice or the passage of
time on the part of Tenant, would constitute an Event of Default under the Lease
currently exists and (b) the Lease is in full force and effect and (c) this
Amendment has been duly authorized, executed and delivered by and on behalf of
Landlord and constitutes the valid and binding agreement of Landlord in
accordance with the terms hereof.

13. Confirmation of Lease. Except as amended by this Amendment, all existing
terms and provisions of the Lease shall remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE TO FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed as of the Effective Date.

LANDLORD:

 

KENDALL SQUARE ENTITY,INC.

A Massachusetts corporation

By:   /s/ Peter Palandjian Name:   Peter Palandjian Title:   President &
Treasurer

TENANT:

 

TWITTER, INC.

a Delaware corporation

By:   /s/ Ned Segal Name:   Ned Segal Title:   CFO

 

5



--------------------------------------------------------------------------------

EXHIBIT A

IMPROVEMENT ALLOWANCE

1. Landlord shall provide to Tenant an allowance of [*] per rentable square foot
of the Remaining Premises (i.e., $[*]) (the “Improvement Allowance”) which shall
be applied by Tenant toward the cost of design, permitting and construction
costs, architectural, engineering and project management costs associated with
improvements made by Tenant to the Remaining Premises commencing from and after
the Effective Date (the “Tenant Improvements”). Notwithstanding the foregoing,
Tenant shall not be permitted to apply more than $158,770.00 of the Improvement
Allowance toward “soft costs” associated with the Tenant Improvements. Tenant
acknowledges that all costs for Tenant Improvements in excess of the Improvement
Allowance shall be paid for at the sole cost and expense of the Tenant.

2. The Tenant Improvements shall be shall be subject to: (a) all terms and
conditions of Section 10 of the Lease; (b) performed by a union general
contractor reasonably approved by Landlord in advance; and (c) based on plans
and specifications reasonably approved (or deemed approval, as described in
Section 10.1 of the Lease) by Landlord in advance.

3. Landlord shall disburse the Improvement Allowance to Tenant on a periodic
basis (but no more than once per month) within thirty (30) days following
receipt from Tenant of a Requisition from Tenant. A “Requisition” shall mean
written documentation, including, without limitation, (i) invoices from Tenant’s
contractors, vendors, service providers and consultants, and such other
documentation as Landlord may reasonably request, showing in reasonable detail
the cost of the items in question or improvements installed to date in the
Premises, accompanied by certifications from Tenant that the amount of the
Requisition in question is true and correct and does not exceed the cost of the
items or improvements covered by such Requisition (AJA Form G-702 is deemed
acceptable by Landlord as a requisition form); and (ii) evidence that all of the
Tenant Improvements and other work done by or on behalf of Tenant as of such
date which could give rise to any mechanic’s or materialman’s liens and for
which payment has been previously requested and paid, has been paid for in full
and that any and all liens therefor that have been or may be filed have been
satisfied of record or waived (the “Lien Waivers”) with respect to the prior
month’s Requisition. Landlord shall have the right, upon reasonable advance
notice to Tenant, to inspect Tenant’s books and records relating to each
Requisition in order to verify the amount thereof. For avoidance of doubt, as of
the Effective Date, Tenant may submit a Requisition for Tenant Improvements
constructed at any time following the Effective Date, Notwithstanding the
foregoing, at Tenant’s election, Tenant may elect to wait until the completion
of the Tenant Improvements before submitting a single Requisition for all of the
Improvement Allowance to Landlord, provided that such Requisition includes all
of the information required by the provisions of this Section 3.

4. Landlord shall have no obligation to pay any portion of the Improvement
Allowance with respect to any Requisition submitted more than twelve (12) months
following the Effective Date (the “Outside Requisition Date”); provided,
however, that (i) the Outside Requisition Date shall be delayed on a day-for-day
basis for each day that Tenant’s design or construction of Tenant’s Improvements
is delayed due to Force Majeure or the acts or omissions of Landlord and (ii) if
Tenant certifies to Landlord that it is engaged in a good faith dispute with a
contractor, vendor,service provider or consultant, such Outside Requisition Date
shall be extended while such

 

6



--------------------------------------------------------------------------------

dispute is ongoing, so long as Tenant is diligently pursuing the resolution of
such dispute. In the event Tenant has not utilized the Improvement Allowance on
or before the Outside Requisition Date, Tenant shall be deemed to have forfeited
any unused portion of said Improvement Allowance and shall have no rights
thereto,

 

7